Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 1 of 95




        EXHIBIT
          “A”
                                                                                                                    E-FILED IN
                                                                                                                            IN OFFICE
                                                                                                                               OFFICE -- SC
                                                                                                                                         SC

               Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 2 of 95 OF SUPERIOR
                                                                              CLERK   SUPERIOR COURT
                                                                                               COURT
                                                                                          GWINNETT COUNTY,
                                                                                                   COUNTY, GEORGIA

                        General Civil and Domestic Relations Case Filing Information Form           19-A-02887-4
                                                                                               3/26/2019 3:57 PM
                                                                                                               PM

                            [^Superior or State Court of (J7 W! nflf"/*/"                    County

         For Clerk Use Only                                                   19-A-02887-4
                                                                                                           AsIe^KOf'
                                                                                                            CLERK OF SUPERIOR COURT           '
        Date Filed                                            Case Number
                         MM-DD-YYYY


Plaintiff(s)                                                   Defendant(s)
Allison         LeMOLrcu.S                                      Ca-ICor\ Mufua-1            Orf,          LLC
Last            First           Middle I.   Suffix   Prefix     Last           First          Middle I.    Suffix     Prefix
                                                                Penny bt\a.c Loa.n        Sen/tci         LLC
Last            First           Middle I.   Suffix   Prefix     Last           First          Middle I.    Suffix     Prefix



Last            First           Middle I.   Suffix   Prefix     Last           First          Middle I.    Suffix     Prefix


Last            First           Middle I.   Suffix   Prefix     Last           First          Middle I.    Suffix     Prefix


Plaintiff's Attorney    Andi                                     Bar Number SSO 6 SO                Self- Represented
                                              Check One Case Type in One Box


        General Civil Cases                                            Domestic Relations Cases

                 Automobile Tort                                              Adoption
                 Civil Appeal                                                 Dissolution/Divorce/Separate
                 Contract                                                     Maintenance
                 Garnishment                                                  Family Violence Petition
                 General Tort                                                 Paternity/Legitimation
                  Habeas Corpus                                               Support -IV-D
                 Injunction/Mandamus/Other Writ                               Support - Private (non-IV-D)
                 Landlord/Tenant                                              Other Domestic Relations
                 Medical Malpractice Tort
                 Product Liability Tort                                Post-Judgment - Check One Case Type
                  Real Property
                                                                              Contempt
                  Restraining Petition
                                                                              Non-payment of child support,
                 Other General Civil
                                                                              medical support, or alimony
                                                                             Modification
                                                                             Other/Administrative

        Check if the action is related to another action(s) pending or previously pending in this court involving some or all
        of the same parties, subject matter, or factual issues. If so, provide a case number for each.


                  Case Number                                  Case Number


        I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
        redaction of personal or confidential information in O.C.G.A. § 9-11-7.1.

        Is an interpreter needed in this case? If so, provide the language(s) required.
                                                                                            Language(s) Required


        Do you or your client need any disability accommodations? If so, please describe the accommodation request.




                                                                                                                        Version 1.1.18
                                                                                            E-FILED
                                                                                            E-FILED IN
                                                                                                    IN OFFICE
                                                                                                       OFFICE -- SC
                                                                                                                 SC
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 3 of 95 OF
                                                                    CLERK
                                                                    CLERK OF SUPERIOR
                                                                             SUPERIOR COURT
                                                                                      COURT
                                                                                     GWINNETT COUNTY, GEORGIA
                                                                                               19-A-02887-4
                                                                                           3/26/2019
                                                                                           3/26/2019 3:57
                                                                                                     3:57 PM
                                                                                                          PM


                    IN THE SUPERIOR COURT OF GWINNETT COUNTY                                                  O-

                                     STATE OF GEORGIA                                  CLERK OF SUPERIOR
                                                                                        LERKOF  SUP    R COURT
                                                                                                         COURT




                                                          )
LEMARCUS ALLISON,                                         )
                                                          )
       Plaintiff,                                         )      Civil Action No.
                                                          )      19-A-02887-4
                                                                 19-A-02887-4—
       v.                                                 )
                                                          )
CALCON MUTUAL MORTGAGE LLC, and                           )
PENNYMAC LOAN SERVICES, LLC,                              )
                                                          )
       Defendants.                                        )


     VERIFIED COMPLAINT FOR WRONGFUL ATTEMPTED FORECLOSURE,
BREACH OF CONTRACT, DECLARATORY RELIEF, MOTION FOR TEMPORARY
RESTRAINING ORDER AND/OR PRELIMINARY AND PERMANENT INJUNCTION,
                      PUNITIVE DAMAGES AND ATTORNEYS FEES


       COMES NOW Lemarcus Allison ("Mr. Allison"), Plaintiff in the above-styled civil


action and files this, his Verified Complaint, against Defendants CalCon Mutual Mortgage LLC


("CalCon") and PennyMac Loan Services, LLC ("PennyMac") shows the Court as follows:


                                 Parties, Jurisdiction, and Venue


                                                   1.


       Mr. Allison is an individual residing at 250 Montrose Drive, McDonough, Henry County,


Georgia 30253 (the "Property").


                                                   2.


       CalCon Mutual Mortgage, LLC ("CalCon") is a California Limited Liability Company


registered to do business in Georgia. CalCon's registered agent is Paracorp Incorporated located


at 453 Hardy Ives Lane, Lawrenceville, Georgia 30045 where it can be served with process and

is subject to the jurisdiction and venue of this Court.




                                        Complaint Page 1 of 18
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 4 of 95



                                                   3.



       PennyMac Loan Services, LLC ("PennyMac") is a Delaware Limited Liability Company


registered to do business in Georgia. PennyMac's registered agent is C T Corporation System


located at 289 S Culver Street, Lawrenceville, Georgia 30046 where it can be served with


process and is subject to the jurisdiction and venue of this Court.



                                               FACTS


                                                   4.


       On or about March 24, 2017 (the "Closing Date"), Mr. Allison took possession of the


Property in fee simple under a Limited Warranty Deed recorded at Deed Book 15151, page 281


of the Henry County, Georgia Real Property Records. See Exhibit "A."


                                                   5.


       On or about the Closing Date, Plaintiff executed a Security Deed (the "Security Deed")


attaching the Property as collateral for a residential mortgage loan in the amount of Four


Hundred Twenty-Four Thousand, One Hundred dollars ($424,100) (the "Loan") in favor of


CalCon recorded at Deed Book 15151, Pages 282-95 in Henry County, Georgia Real Property


Records. See Exhibit "B".


                                                    6.


       The Security Deed requires all notices be provided in writing. Id at § 15.


                                                    7.


        The Security Deed requires the holder of the Security Deed to provide notice to the


Plaintiff if any ownership interest of the Note is sold or transferred or the loan servicer is


changed. Id at § 20.




                                         Complaint Page 2 of 18
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 5 of 95



                                                   8.


       The Security Deed requires both the Plaintiff and the holder of the Security Deed to


provide the other party with notice of any alleged breach and "a reasonable period after giving of


such notice to take corrective action." Id.


                                                   9.


       Prior to the Closing Date, Mr. Allison worked with several individuals and organizations


to facilitate the real estate transaction. Specifically, Mr. Allison consulted with Chelsea Davis


and a broker affiliated with CalCon.


                                                    10.


       While consulting with Chelsea Davis and the broker affiliated with CalCon, Mr. Allison


provided both with his personal financial information, including his real estate, businesses, W-2,


credit accounts, pay stubs, and bank statements.


                                                    11.


       After the Closing Date, Plaintiff made all required payments.


                                                    12.


        Plaintiff did not receive any written notice of any change of loan servicer or transfer of


any ownership interest in the Property, Security Deed, or Note.


                                                    13.


        More than a year after the Closing Date, Mr. Allison received a letter from RAS Crane,


LLC, dated May 21, 2018 (the "First Default Letter"). See Exhibit C. The First Default Letter


stated it was providing notice to Mr. Allison by CalCon on behalf of Fannie Mae that Mr.


Allison was allegedly in default "under the Note and Security Deed." Id. The Plaintiff had no

prior dealing or communication with RAS Crane, LLC.




                                         Complaint Page 3 of 18
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 6 of 95



                                                   14.


       The First Default Letter further stated, "As of the date of this notice, the total amount due


and payable and required to payoff the loan and cure the default is $430,327.63." In another


contradictory paragraph, the First Default Letter also stated, "Total you must pay to payoff the


debt/cure the default: $340,468.86." See Exhibit C.


                                                   15.


       The First Default Letter also stated that payment of that amount was due by May 28,


2018 and required that any payment be sent to PennyMac Loan Services, LLC ("PennyMac").


                                                   16.


       The Plaintiff had no prior dealing or communication with or regarding PennyMac.


                                                   17.


       RAS Crane LLC never claimed that Mr. Allison failed to make installment payments.


                                                   18.


       On or about July 1 1, 2018, RAS Crane LLC, "on behalf of CalCon as Attorney-in-Fact of


Lemarcus Allison," published a Notice of Sale Under Power of the Property stating that


PennyMac had full authority to negotiate, amend, and modify the terms of the Security Deed and


Note (the "First Sale Publication"). According to the First Sale Publication, the Property would


be sold at auction on August 7, 2018.


                                                   19.


       On July 30, 2018, Plaintiff, through counsel, sent a letter to RAS Crane LLC ("Plaintiffs


Response Letter"), attached hereto and incorporated by reference as "Exhibit D," disputing: (1)


that a default occurred; (2) the calculation of the payoff; (3) that PennyMac was the lienholder;


(4) proper notice of Plaintiffs right to cure the alleged default; and (5) proper notice of a




                                        Complaint Page 4 of 18
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 7 of 95



foreclosure.


                                                 20.


       In a letter dated July 31, 2018 ("RAS Crane LLC's Response") attached hereto and


incorporated by reference as "Exhibit E," RAS Crane LLC rejected Plaintiffs disputes but


advised that the sale scheduled for August 7, 2018 was cancelled. Attached to RAS Crane LLC's


Response were three documents:


       (1) Transfer and Assignment conveying "unto [CalCon] . . . that certain Security Deed


           for [Petitioner] to Mortgage Electronic Registration Systems, Inc. As Nominee for


           CalCon Mutual Mortgage LLC";


       (2) Note between CalCon Mutual Mortgage LLC and Brittany Farley, a party unrelated


           to the Petitioner, for real property at 275 Honey Lane, Fayetteville, Georgia 30214,


           property which is unrelated to the Property; and


       (3) Security Deed between CalCon and Petitioner for a loan with a principal balance of


           $424,100.


                                                  21.


       In a letter dated December 18, 2018 (the "Second Default Letter"), Plaintiff was


instructed that CalCon, through their counsel Rubin Lublin LLC, was still the holder of the Note


and that Plaintiff was in default of the Note. The Second Default Letter made no reference to


RAS Crane, LLC or PennyMac. Rublin Lublin LLC stated that the default could be cured by


providing proof that the Plaintiffs accounts held the required balance.


                                                  22.


        Plaintiff responded to the Second Default Letter by e-mail dated January 8, 2019,


attached hereto and incorporated by reference as "Exhibit F." This e-mail included attachments




                                       Complaint Page 5 of 18
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 8 of 95



showing Plaintiffs account balance to cure the alleged default.


                                                    23.


       In a letter dated February 12, 2019 (the "Third Default Letter"), attached hereto and


incorporated by reference as "Exhibit G," CalCon, through their counsel Rubin Lublin LLC,


claimed to be the "successor in interest" of the Security Deed. See Ex. G. CalCon claimed


Plaintiff was in Default of the Security Deed due to "failure to pay the indebtedness as and when


due and in the manner specified in the Note and Security Deed." The Third Default Letter made


no reference to RAS Crane, LLC or PennyMac.


                                                    24.


       The Third Default Letter stated that the amount due may include "unpaid principal


balance, any unpaid accrued interest, escrow/impound shortages or credits, late charges, legal


fees/costs, and other charges." See Ex. G. The Third Default Letter does not state the terms for


cure and instead instructs Plaintiff to call an indicated number to find out //"Plaintiff can cure the


default, and if so, how.


                                                    25.


       Although Plaintiff has continued to make his mortgage payments, CalCon began


returning those mortgage payments beginning with the payment due in December 2018.


                                                    26.


        On March 6, 2019, CalCon again advertised a non-judicial foreclosure sale of the


Property scheduled for April 2, 2019 (the "Second Sale Publication").


             COUNT I - FIRST ATTEMPTED WRONGFUL FORECLOSURE


                                                    27.


        Plaintiff refers to and incorporates by reference Paragraphs 1 through 29 as if set forth in




                                         Complaint Page 6 of 18
      Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 9 of 95



full herein.


                                                  28.


        Plaintiff shows that the Defendants owed a legal duty to him, that there was a breach of


that duty by the Defendants, and that there is a casual connection between the breach of that duty


and the injury and damages the sustained by Plaintiff.


                                                  29.


        Plaintiff shows that there exists a statutory duty upon a mortgagee and the Defendants to


exercise fairly and in good faith the power of sale in a deed to secure debt.


                                                  30.


        Plaintiff shows that Defendants failed to exercise fairly and in good faith the power of


sale in a deed to secure debt and breached their duty to exercise fairly and in good faith the


power of sale in the Security Deed by publishing a foreclosure sale of the Property beginning


July 11,2018.


                                                  31.


        Defendants advertised the Property for sale beginning July 1 1, 2018 without having the


right to do so as the Note and Security Deed are not in default.


                                                   32.


        By advertising the Property for sale beginning July 1 1, 2018 without proper prior notice,


Defendants failed to give Plaintiff the proper notice of the initiation of proceedings under the


power of sale in the Security Deed as required by O.C.G.A. § 44-14-162.2.


                                                   33.


        Defendants have also failed to exercise the power of sale fairly and in good faith by


falsely declaring Plaintiff in default and attempting to non-judicially foreclose upon Plaintiff to




                                        Complaint Page 7 of 18
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 10 of 95



receive his equity in the Property.


                                                      34.


           Defendants have wrongfully foreclosed upon the Property by attempting to foreclose


upon the Property starting July 1 1, 2018, even though the indebtedness was not justly due.


                                                      35.


           Defendants wrongfully foreclosed on the Property starting July 1 1, 2018 by attempting to


add fees and late charges not rightly owed by Plaintiff to Defendants.


                                                      36.


           Plaintiff was harmed in that he was forced to spend money to obtain an attorney to


challenge the first attempted non-judicial foreclosure sale, and suffered the expense of attorney


fees, an injury suffered as a result of this attempted wrongful foreclosure.


                                                      37.


           In the present case, Plaintiff was not in default to the Defendants, even though the


Defendants knowingly published untrue and derogatory statements concerning the Plaintiffs


financial condition and that damages were sustained as a direct result of this publication, namely


Plaintiffs credit has been negatively affected making it much more difficult to obtain credit and


carry on his business.


                                                      38.


           Plaintiff has suffered mental anguish as a result of having to challenge this wrongful


foreclosure due to Defendants' attempts to deprive her of her personal residence and the equity


therein.


                                                      39.


           Plaintiff has been damaged in an amount to be determined by a jury.




                                           Complaint Page 8 of 18
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 11 of 95



                                                  40.


        Defendants CalCon and PennyMac are jointly and severally liable for Plaintiffs damages


arising from Count I.


           COUNT II - SECOND ATTEMPTED WRONGFUL FORECLOSURE


                                                  41.


        Plaintiff refers to and incorporates by reference Paragraphs 1 through 43 as if set forth in


full herein.


                                                  42.


        Plaintiff shows that the Defendants owed a legal duty to him, that there was a breach of


that duty by the Defendants, and that there is a casual connection between the breach of that duty


and the injury and damages the sustained by Plaintiff.


                                                  43.


        Plaintiff shows that there exists a statutory duty upon a mortgagee and the Defendants to


exercise fairly and in good faith the power of sale in a deed to secure debt.


                                                  44.


        Plaintiff shows that Defendants failed to exercise fairly and in good faith the power of


sale in a deed to secure debt and breached their duty to exercise fairly and in good faith the


power of sale in the Security Deed by the publishing on March 6, 2019 a foreclosure sale of the


Property scheduled for April 2, 2019.


                                                   45.


        Defendants advertised the Property for sale beginning March 6, 2018 without having the


right to do so as the Note and Security Deed are not in default.




                                        Complaint Page 9 of 18
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 12 of 95



                                                  46.


       By advertising the Property for sale on March 6, 2019 without proper prior notice,


Defendants failed to give Plaintiff the proper notice of the initiation of proceedings under the


power of sale in the Security Deed as required by O.C.G.A. § 44-14-162.2.


                                                  47.


       Defendants have also failed to exercise the power of sale fairly and in good faith by


falsely declaring Plaintiff in default and attempting to non-judicially foreclose upon Plaintiff to


receive his equity in the Property.


                                                  48.


       Defendants have wrongfully foreclosed upon the Property by attempting to foreclose


upon the Property starting March 6, 2019, even though the indebtedness was not justly due.


                                                  49.


       Defendants wrongfully foreclosed on the Property starting March 6, 2019 by attempting


to add fees and late charges not rightly owed by Plaintiff to Defendants.


                                                  50.


       Plaintiff was harmed in that he was forced to spend money to obtain an attorney to


challenge the first attempted non-judicial foreclosure sale, and suffered the expense of attorney


fees, an injury suffered as a result of this attempted wrongful foreclosure.


                                                  51.


       In the present case, Plaintiff was not in default to the Defendants, even though the


Defendants knowingly published untrue and derogatory statements concerning the Plaintiffs


financial condition and that damages were sustained as a direct result of this publication, namely


Plaintiff s credit has been negatively affected making it much more difficult to obtain credit and




                                       Complaint Page 10 of 18
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 13 of 95



carry on his business.


                                                     52.


           Plaintiff has suffered mental anguish as a result of having to challenge this wrongful


foreclosure due to Defendants' attempts to deprive her of her personal residence and the equity


therein.


                                                     53.


           Plaintiff has been damaged in an amount to be determined by a jury.


                                                     54.


           Defendant CalCon is liable for Plaintiffs damages arising from Count II.


                              COUNT III - BREACH OF CONTRACT


                                                     55.


           Plaintiff refers to and incorporates by reference Paragraphs 1 through 57 as if set forth in


full herein.


                                                     56.


           The Security Deed recorded in the real property books of Henry County by the Clerk of


Superior Court referenced in Deed Book 15151, Pages 282-95 serves as an agreement and


contract between Plaintiff and Defendant(s) CalCon as "Lender."


                                                     57.


           Section 15 and 20 of the Security Deed outlines the terms of notice required to accelerate


the Loan.


                                                     58.


           The Georgia Court of Appeals has found that acceleration and foreclosure without giving


this notice is wrongful and a breach of contract. See BAC Home Loans Servicing, L.P. v.




                                          Complaint Page 11 of 18
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 14 of 95



Wedereit. Ga. App. Case No. A14A0131 (July 8, 2014),


                                                  59.

        Prior to the foreclosure sale advertised beginning July 1 1, 2018, Defendants did not


provide notice of acceleration in the manner prescribed by sections 15 and 20 of the Security


Deed.


                                                  60.


        By not providing the required notice of acceleration to Plaintiff, Defendants have


breached the Security Deed, and as such, are liable for their breach of contract.


                                                  61.


        Defendants breached the Security Deed and acted in bad faith by attempting to accelerate


the Loan knowing Plaintiff would not, in all likelihood, be capable of paying the full balance


within 7 days, and thereby setting unreasonable terms to cure that would force a non-judicial


foreclosure depriving Plaintiff of her Property and equity therein.


                                                  62.


        Plaintiff was harmed in that he was forced to spend money to obtain an attorney to


challenge the non-judicial foreclosure sale based in part upon an accelerated balance, and


suffered the expense of attorney fees, an injury suffered as a result of this wrongful foreclosure.


                                                  63.


        Defendants CalCon and PennyMac are jointly and severally liable for Plaintiffs damages


arising under Count III.




                                       Complaint Page 12 of 18
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 15 of 95



      COUNT IV - VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT


                                                    64.


         Plaintiff refers to and incorporates by reference Paragraphs 1 through 63 as if set forth in


full herein.


                                                    65.


        Plaintiff disputed any breach by letter to RAS Crane, LLC dated July 30, 2018.


                                                    66.


        In response to Plaintiffs dispute of the claimed breach, RAS Crane, LLC attempted to


validate the debt but sent a copy of a promissory note for an unrelated person associated with a


likewise unrelated property.


                                                    67.


        As such, RAS Crane, LLC and CalCon failed to validate the debt pursuant to the Fair


Debt Collection Practices Act. 15 U.S.C. § 1692g.


                                                    68.


        CalCon, through RAS Crane, LLC then subsequently Rubin Lublin, LLC, continued to


attempt to collect the debt despite their failure to validate the debt.


                                                    69.


        By violating the Fair Debt Collection Practices Act, CalCon has caused Plaintiff


damages. Specifically, Plaintiff has suffered mental and emotional anguish over losing his home


and incurred legal fees to defend against CalCon's actions.


                                                    70.


        CalCon is liable to Plaintiff for damages arising out of Count IV.




                                         Complaint Page 13 of 18
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 16 of 95



               COUNT V - TEMPORARY RESTRAINING ORDER AND/OR
            PRELIMINARY AND PERMANENT INJUNCTION TO PREVENT
                                THREATENED FORECLOSURE


                                                   71.


       Plaintiff reasserts the allegations contained in Paragraphs 1 through 70 as though each


was fully set forth herein.


                                                   72.


        Defendants do not have authority to foreclose on and/or sell Plaintiffs Property.


                                                   73.


        As alleged in detail above, Defendants have falsely declared Plaintiff in default.


                                                   74.


       CalCon does not have the authority to non-judicially foreclose on Plaintiffs Property.


                                                   75.


        As Plaintiff is not in default of the Security Deed, any threatened non-judicial foreclosure


sale of the Property will be wrongful, illegal, and Plaintiff wrongfully will be threatened with


deprivation of his interest in the Property.


                                                   76.


        Plaintiff is without an adequate remedy at law.


                                                   77.


        Any attempt to foreclose on the Property should be enjoined until the final judgment is


entered in the above-titled action.


                              COUNT VI - DECLARATORY RELIEF


                                                   78.


        Plaintiff reasserts the allegations contained in Paragraphs 1 through 77 as




                                        Complaint Page 14 of 18
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 17 of 95



though each was fully set forth herein.


                                                     79.


        Plaintiff seeks declaratory relief pursuant to O.C.G.A. §§ 9-4-2 and 9-1 1-1 18 on the


grounds that Plaintiff is not in default of the Security Deed and therefore Defendants have no


legal right to accelerate or foreclose on the Property.


                                                     80.


        O.C.G.A. § 9-4-2(a) provides that the superior courts shall have the power, upon


appropriate pleading, to declare rights and other legal relations of any interested party petitioning


for such declaration, whether further relief is or could be prayed, and that the declaration shall


have the force and effect of a final judgment.


                                                     81.


        O.C.G.A. § 9-4-2(c) provides that relief by declaratory judgment shall be available


notwithstanding the fact that the complaining party has any other adequate legal or equitable


remedies.


                                                     82.


        Therefore, Plaintiff requests relief by declaratory judgment that Plaintiff is not in default


and Defendants do not possess the requisite legal rights to non-judicially foreclose on the


Property.


                             COUNT VII - PUNITIVE DAMAGES


                                                     83.


        Plaintiff refers to and incorporates by reference Paragraphs 1 through 82 as if set forth in


full herein.




                                          Complaint Page 15 of 18
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 18 of 95



                                                    84.


         The conduct of Defendant CalCon, PennyMac, or both in making willful and fraudulent


misrepresentations and concealments shows a willful misconduct, malice, fraud, wantonness, and


oppression with a specific intent to cause harm to Plaintiff. Plaintiff therefore prays for


exemplary and punitive damages in an amount to be determined by the jury, to deter the


Defendant CalCon, PennyMac, or both from such wrongful and fraudulent conduct in the future.


           COUNT VIII - ATTORNEY FEES AND EXPENSES OF LITIGATION


                                                    85.


         Plaintiff reasserts the allegations contained in Paragraphs 1 through 84 as though each


was fully set forth herein.


                                                    86.


         Defendant has acted in bad faith, been stubbornly litigious, and caused plaintiff


unnecessary trouble and expense which entitles Plaintiff to an award of his attorney fees and


expenses of litigation.




         WHEREFORE, Plaintiff prays for judgment against the Defendants jointly and

severally as follows:


    1.   That this matter be tried before a Jury; and


    2.   That pursuant to Count I, Plaintiff be awarded damages in an amount the jury determines

         to be just and proper, jointly and severally against Defendants CalCon and PennyMac;


         and


    3. That pursuant to Count II, Plaintiff be awarded damages in an amount the jury determines

         to be just and proper against Defendant CalCon; and




                                         Complaint Page 16 of 18
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 19 of 95



    4.   That pursuant to Count III, Plaintiff be awarded damages in an amount the jury


         determines to be just and proper, jointly and severally against Defendants CalCon and


         PennyMac; and


    5.   That pursuant to Count IV, Plaintiff be awarded attorneys fees and damages in an amount


         the jury determines to be just and proper against Defendant CalCon; and


    6.   That pursuant to Count V, this Court enter a Temporary and/or Permanent Restraining


         Order preventing Defendants from foreclosing or threatening to foreclose on the


         Property; and


    7.   That pursuant to Count VI, this Court enter a declaratory judgment that Plaintiff is not in


         default and that Defendants do not have the legal authority to foreclose on the Property;


         and


    8.   That pursuant to Count VII, Plaintiff be awarded punitive damages in an amount the jury


         determines to be just and proper, jointly and severally against all Defendants; and


    9.   That pursuant to Count VIII, Plaintiff be awarded attorneys fees and costs of litigation,


         jointly and severally against all Defendants.



                                      -n
Respectfully submitted this             day of




                                                 STEVEN#, STEVENS & OLIVER, LLC



                                                 Andrew Stevens
                                                 Georgia Bar No. 680632
4167 Roswell Road
Suite A Floor 1
Atlanta, GA 30342
(770) 393-8900
astevens @ lawstevens.com
Attorneys for Plaintiff



                                        Complaint Page 17 of 18
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 20 of 95


                                                             GiWIhJhfETT
                       IN THE SUPERIOR COURT OF UFNK.V COUNTY
                                      STATE OF GEORGIA


                                                        )
LEMARCUS ALLISON,                                       )
                                                        )
       Plaintiff,                                       )         Civil Action No.
                                                        )
                                                                     19-A-02887-4
                                                                     19-A-02887-4

       v.                                               )
                                                        )
CALCON MUTUAL MORTGAGE LLC, and                         )
PENNYMAC LOAN SERVICES, LLC,                            )
                                                        )
       Defendants.                                      )


                                         VERIFICATION


        I, Lemarcus Allison, having been duly sworn, under penalty of perjury, depose and say


that I am over the age of eighteen (18) and mentally competent to testify. I have read the


foregoing pleading, the facts stated therein are true and correct, except for statements made on


information and belief, which statements I believe to be true to the best of my knowledge. This


claim is not interposed for any improper purpose. I further depose while sworn and under


penalty of perjury, that all Exhibits are true, correct, unaltered copies.



This the            day of
                             ft                      , 20.   I f.
                                                        LEMARCUS ALLISON


Sworn to and subs
before me this      Syof                                     , 20.   £
Notar-yJ2Srmc
My commission expires:




                                        Complaint Page 18 of 18
                                                                                                                  f
              Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page1 21 ofEXHIBIT
                                                                                 95
3/20/2019                                                           GSCCCA.org - Image Index
                                                                                                                      i



                                                                                                                  I
                                                                                                                      s
                                                                                                                      -Q




                                                                                                                      I        A
                                                                                         m I5l5l PG: 281
                                                                                         Filed and Recorded llar-27-2017 03:01 s 07PI1
                                                                                         DOCS: D201 7-007890
                                                                                         Real Estate Transfer Tax          Paid 4670.00
                                                                                         0752017002160
                                                                                         BARBARA A. HARRISON
                                                                                         CLERK. OF SUPERIOR COURT Henry County GA.

               Return Recorded Document to:
               Brachsteiu & Bantley, P.C.
               827 Fairways Court, Suite 100
               StockbridRc, GA 30281




                                                    LIMITED WARRANTY DEED

              STATE OF GEORGIA


              COUNTY OF Henry                                                                  File #: 21630851

                         THIS INDENTURE, made the 24th day of March, 2017, between R.I.G. of Georgia, LLC, party of
               the first part, and LeMarcus Allison, party of the second part,

                      WITNESSETH That: the said party of the first part, for and in consideration of the sum of TEN
              AND 00/100 DOLLARS (S10.00) and other goods and valuable considerations in hand paid, at and before the
              sealing and delivery of these presents, the receipt of which is hereby acknowledged, has granted, bargained,
              sold and conveyed, and by these presents does grant, bargain, sell and convey unto the said party of the second
              part, his heirs and assigns, the following described property:

              All that tract or parcel of land lying and being in Land Lot 47 of the 6th District, Henry County, Georgia,
              being Lot 9, Block F, Eagles Landing, Unit II, as per plat recorded in Plat Book 18, page 173, Henry County,
              Georgia records, which plat is incorporated herein and made a part hereof by this reference.


                       THIS CONVEYANCE is made subject to all zoning ordinances, easements and restrictions of
               record affecting said bargained premises.


                       TO HAVE AND TO HOLD the said tract or parcel of land, with all and singular the rights, members
              and appurtenances thereof, to the same being, belonging, or in anywise appertaining, to the only proper use,
              benefit and behoof of the said party of the second part, his heirs and assigns, forever, in FEE SIMPLE.

                          AND THE SAID party of the first part, for his heirs, executors and administrators, will warrant and
              forever defend the right and title to the above described property, unto the said party of the second part, his
              heirs and assigns, against claims of all persons owning, holding or claiming by, through or under the said party
              of the first part.

                      IN WITNESS WHEREOF, the said party of the first part has hereunto set his hand and seal, the day
              and year above written.

               Sjgppd, seale$and delivered in the presence of:
                                                                         R.I. G. of Georgia, LLC
                                  iM- ('MmJ
                'itbess
                                                                         0yfSusan Clowdus, Closing Agent



              Notary Pubh
                                               i*r T Vi
                                               " ' 2017 rS?d .1
                                                                                             60 4 1M l*"*""
                                                                                             -SSliiT5

http://search.gsccca.org/lmaging/HTML5Viewer.aspx?id=69643376&key1=15151&key2=281&county=75&countyname=HENRY&userid=444825&appi...        1/1
                    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 22 of 95
3/20/2019                                                                            GSCCCA.org - Image Index




 $.                                                                                   BK! 15151 Pfi: 282-295
                                                                                      Filed end Recorded tlar-27-2017            03:01 :07PH
                                                                                                                                                   A


                                                                                                                                                   Z
                                                                                                                                                       EXHIBIT

                                                                                      D0C»: D201 7-007891
                                                                                      Georsio Intonsible Tex Paid tli273.50
                                                                                                                                                   s
                                                                                                                                                   A



                                                                                                                                                   I   a
                                                                                      BARBARA A. HARRISON
                                                                                      CLERK OF SUPERIOR COURT Henry County GA.


     /^RGCHSTEiM & 5ANTLEY, P.O.
            827 FAIRWAYS COURT
                         SUITE 100
         STOCKBRIDGE, GA 302S1

      When recorded, return to:
  J   CalCon Mutual Mortgage LLC
      Attn: Post-Closing
      3131 Camino Del Rio North, Suite 1680
      San Diego, CA 92108
      888-488-3807
                                                                                                                            ro
                                                                                                                                    P
                                                                                                                            r:
                                                                                                                                    % -
                                                                                                                            S
                                                                                                                            So
                                                                                                                            ro
                                                                                                                                     m
                                                                                                                                     ',"r'4s
                                                                                                                             5
                                                                                                                             s
                                                                                                                                     P-l
                                                                                                                             O          cz
                                                                                                                             U3


      Title Order No.: 21630851
      Escrow No.: 21630851
      LOAN#: 0011701191
                                                [Space Above This Line For Recording Data]




                                                        SECURITY DEED
                                                                                              | MIN   1007985-0000010502-6               |
                                                                                               MERS PHONE #: 1-888-679-6377

       DEFINITIONS
      Words used in multiple sections of this document are defined below and other words are defined in Sections 3, 11, 13,
      18, 20 and 21. Certain rules regarding the usage of words used in this document are also provided in Section 16.
      (A) "Security Instrument" means this document, which is dated March 24, 2017,                         together with all
      Riders to this document.
      (B) "Borrower" is LEMARCUS ALLISON, AN UNMARRIED MAN.




       Borrower is the grantor under this Security Instrument.
       (C) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting solely as
       a nominee for Lender and Lender's successors and assigns. MERS is the grantee under this Security Instrument
       MERS is organized and existing under the laws of Delaware, and has an address and telephone number of P.O. Box
       2026, Flint, Ml 48501-2026, tel. (888) 679-MERS.
       (D) "Lender" is CalCon Mutual Mortgage LLC.



       Lender is         A Limited Liability Company,                                    organized and existing under the laws of
       Delaware.                                                             Lender's address is 3131 Camino Del Rio North,                    ^
       Suite 1680, San Diego, CA 92108



       (E) "Note" means the promissory note signed by Borrower and dated March 24, 2017.                            The Note
       states that Borrower owes Lender FOUR HUNDRED TWENTY FOUR THOUSAND ONE HUNDRED AND NO/100* *
                                                                                     Dollars (U.S. $424,100.00                )
       plus interest. Borrower has promised to pay this debt in regular Periodic Payments and to pay the debt in full not later
       than    April 1,2047.
       (F) "Property" means the property that is described below under the heading Transfer of Rights in the Property."
       (G) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges due under
       the Note, and all sums due under this Security Instrument, plus Interest.


       GEORGIA - Single Family - Fannio Mao/Freddie Mac UNIFORM INSTRUMENT Form 3011 1/01                   Initials:
       Elite Mae. Inc.                                         Page 1 of 9                                          GAEDEED        0315
                                                                                                                        GAEDEED (CLS)
                                                                                                            03/22/2017 01:52 PM PST




http://search.gsccca.org/lmaging/HTML5Viewer.aspx?id=69643377&key1=15151&key2=282&county=75&countyname=HENRY&userid=444825&app...                                1/14
                   Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 23 of 95
3/20/2019                                                                           GSCCCA.orq - Image Index




                                                                                     BK» 15151 PG5 283 LOAN#: 0011701191
      (H) "Riders" means all Riders to this Security Instrument that are executed by Borrower. The following Riders are to be
      executed by Borrower [check box as applicable]:
              Adjustable Rate Rider             Condominium Rider                             Second Home Rider
               Balloon Rider                  0 Planned Unit Development Rider                Other(s) [specify]
               1-4 Family Rider                 Biweekly Payment Rider
               V.A. Rider

      (I) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations, ordinances and
      administrative rules and orders (that have the effect of law) as well as all applicable final, non-appealable judicial
      opinions.                                                       .
      (J) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other charges
      that are imposed on Borrower or the Property by a condominium association, homeowners association or similar
      organization.
      (K) "Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by check, draft, or
      similar paper instrument which is initiated through an electronic terminal, telephonic instrument, computer, or magnetic
      tape so as to order, instruct, or authorize a financial institution to debit or credit an account. Such term includes, but is
      not limited to, point-of-sale transfers, automated teller machine transactions, transfers initiated by telephone, wire
      transfers, and automated clearinghouse transfers.
      (L) "Escrow Items" means those items that are described in Section 3.
      (M) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid by any
      third party (other than insurance proceeds paid under the coverages described in Section 5) for. (i) damage to, or
      destruction of, the Property; (ii) condemnation or other taking of all or any part of the Property; (iii) conveyance in lieu
      of condemnation; or (iv) misrepresentations of, or omissions as to, the value and/or condition of the Property.
      (N) "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on, the Loan.
      (O) "Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the Note, plus
       (ii) any amounts under Section 3 of this Security Instrument.
       (P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its implementing
       regulation, Regulation X (12 C.F.R. Part 1024), as they might be amended from time to time, or any additional or
       successor legislation or regulation that governs the same subject matter. As used in this Security Instrument, "RESPA"
       refers to ail requirements and restrictions that are imposed in regard to a "federally related mortgage loan" even if the
       Loan does not qualify as a "federally related mortgage loan" under RESPA.
       (Q) "Successor in interest of Borrower" means any party that has taken title to the Property, whether or not that party
       has assumed Borrower's obligations under the Note and/or this Security Instrument.

       TRANSFER OF RIGHTS IN THE PROPERTY
       This Security Instrument secures to Lender, (i) the repayment of the Loan, and all renewals, extensions and modifications
       of the Note; and (ii) the performance of Borrower's covenants and agreements under this Security Instrument and the
       Note. For this purpose, Borrower does hereby grant and convey to MERS (solely as nominee for Lender and Lender's
       successors and assigns) and the successors and assigns of MERS, with power of sale, the following described property
       located in the County                            [Type of Recording Jurisdiction] of Henry
       (Name of Recording Jurisdiction]:

       SEE LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF AS "EXHIBIT A".
       APN #: 052B08009000




       which currently has the address of 250 Montrose Drive, McDonough,
                                                                                                                            [Street] [City]

       Georgia      30253                  ("Property Address"):
                           [Zip Codel


            TO HAVE AND TO HOLD this property unto MERS (solely as nominee for Lender and Lender's successors and
       assigns) and to the successors and assigns of MERS, forever, together with alLthe improvements now or hereafter
       erected on the property, and all easements, appurtenances, and fixtures now or hereafter a part of the property. All
       replacements and additions shall also be covered by this Security Instrument. All of the foregoing is referred to in this
       Security Instrument as the "Property." Borrower understands and agrees that MERS holds only legal title to the interests
       granted by Borrower in this Security Instrument, but, if necessary to comply with law or custom, MERS (as nominee for
       Lender and Lender's successors and assigns) has the right: to exercise any or all. of those interests, including, but not
       limited to, the right to foreclose and sell the Property; and to take any action required of Lender including, but not limited
       to, releasing and canceling this Security Instrument.


       GEORGIA - Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3011 1/01                    Initials:     LA
       Eille Mae. Inc.                                           Page 2 of 9                                         GAEOEED         0315
                                                                                                                         GAEDEED (CLS)
                                                                                                              03/22/2017 01:52 PM PST




                                                                                         linirt



http://search.gsccca.org/lmaging/HTML5Viewer.aspx?id=69643377&key1=15151&key2=282&county=75&countyname=HENRY&userid=444825&app...             2/14
                        Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 24 of 95
    3/20/2019                                                                           GSCCCA.orq - Image Index




                                                                                        BR: 15151 P5: 284 loan#: 0011701191
              BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant
          and convey the Property and that the Property is unencumbered, except for encumbrances of record. Borrower warrants
          and will defend generally the title to the Property against all claims and demands, subject to any encumbrances of record.


               THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with
          limited variations by jurisdiction to constitute a uniform security instrument covering real property.

                UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
                1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges. Borrower shall pay
          when due the principal of, and interest on, the debt evidenced by the Note and any prepayment charges and late charges
          due under the Note. Borrower shall also pay funds for Escrow Items pursuant to Section 3. Payments due under the
          Note and this Security Instrument shall be made in U.S. currency. However, if any check or other instrument received
          by Lender as payment under the Note or this Security Instrument is returned to Lender unpaid, Lender may require that
          any or all subsequent payments due under the Note and this Security Instrument be made in one or more of the following
          forms, as selected by Lender (a) cash; (b) money order, (c) certified check, bank check, treasurer's check or cashier's
          check, provided any such check is drawn upon an institution whose deposits are insured by a federal agency,
          instrumentality, or entity; or (d) Electronic Funds Transfer.
               Payments are deemed received by Lender when received at the location designated in the Note or at such other
I         location as may be designated by Lender in accordance with the notice provisions in Section 1 5. Lender may return any
I
          payment or partial payment if the payment or partial payments are insufficient to bring the Loan current. Lender may
          accept any payment or partial payment insufficient to bring the Loan current, without waiver of any rights hereunder or
          prejudice to its rights to refuse such payment or partial payments in the future, but Lender is not obligated to apply such
          payments at the time such payments are accepted. If each Periodic Payment is applied as of its scheduled due date,
          then Lender need not pay interest on unapplied funds. Lender may hold such unapplied funds until Borrower makes
          payment to bring the Loan current If Borrower does not do so within a reasonable period of time, Lender shall either
          apply such funds or return them to Borrower. If not applied earlier, such funds will be applied to the outstanding principal
          balance under the Note immediately prior to foreclosure. No offset or claim which Borrower might have now or in the
          future against Lender shall relieve Borrower from making payments due under the Note and this Security Instrument
          or performing the covenants and agreements secured by this Security Instrument.
                2.   Application of Payments or Proceeds. Except as otherwise described in this Section 2, all payments accepted
          and applied by Lender shall be applied in the following order of priority: (a) interest due under the Note; (b) principal
          due under the Note; (c) amounts due under Section 3. Such payments shall be applied to each Periodic Payment in the
          order in which it became due. Any remaining amounts shall be applied first to late charges, second to any other amounts
          due under this Security Instrument, and then to reduce the principal balance of the Note.
              If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a sufficient amount
          to pay any late charge due, the payment may be applied to the delinquent payment and the late charge. If more than
          one Periodic Payment is outstanding, Lender may apply any payment received from Borrower to the repayment of the
          Periodic Payments if, and to the extent that each payment can be paid in full. To the extent that any excess exists after
          the payment is applied to the full payment of one or more Periodic Payments, such excess may be applied to any late
          charges due. Voluntary prepayments shall be applied first to any prepayment charges and then as described in the Note.
                Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under the Note shall
           not extend or postpone the due date, or change the amount, of the Periodic Payments.
                3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due under the Note,
           until the Note is paid in full, a sum (the "Funds") to provide for payment of amounts due for (a) taxes and assessments
           and other items which can attain priority over this Security Instrument as a lien or encumbrance on the Property; (b)
           leasehold payments or ground rents on the Property, if any; (c) premiums for any and all insurance required by Lender
           under Section 5; and (d) Mortgage Insurance premiums, if any, or any sums payable by Borrower to Lender in lieu of
           the payment of Mortgage Insurance premiums in accordance with the provisions of Section 10. These items are called
           "Escrow Items." At origination or at any time during the term of the Loan, Lender may require that Community Association
           Dues, Fees, and Assessments, if any, be escrowed by Borrower, and such dues, fees and assessments shall be an
           Escrow Item. Borrower shall promptly furnish to Lender all notices of amounts to be paid under this Section. Borrower
           shall pay Lender the Funds for Escrow Items unless Lender waives Borrower's obligation to pay the Funds for any or
           all Escrow Items. Lender may waive Borrower's obligation to pay to Lender Funds for any or all Escrow Items at any time.
           Any such waiver may only be in writing. In the event of such waiver, Borrower shall pay directly, when and where payable,
           the amounts due for any Escrow Items for which payment of Funds has been waived by Lender and, if Lender requires,
           shall furnish to Lender receipts evidencing such payment within such time period as Lender may require. Borrower's
           obligation to make such payments and to provide receipts shall for all purposes be deemed to be a covenant and
           agreement contained in this Security Instrument, as the phrase "covenant and agreemenf is used in Section 9. If
           Borrower is obligated to pay Escrow Items directly, pursuant to a waiver, and Borrower fails to pay the amount due for
           an Escrow Item, Lender may exercise its rights under Section 9 and pay such amount and Borrower shall then be
           obligated under Section 9 to repay to Lender any such amount. Lender may revoke the waiver as to any or all Escrow
           Items at any time by a notice given in accordance with Section 15 and, upon such revocation, Borrower shall pay to
           Lender all Funds, and in such amounts, that are then required under this Section 3.
                Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply the Funds at
           the time specified under RESPA, and (b) not to exceed the maximum amount a lender can require under RESPA. Lender
           shall estimate the amount of Funds due on the basis of current data and reasonable estimates of expenditures of future
           Escrow Items or otherwise in accordance with Applicable Law.
                The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality, or entity
           (including Lender, if Lender is an institution whose deposits are so insured) or in any Federal Home Loan Bank. Lender
           shall apply the Funds to pay the Escrow Items no later than the time specified under RESPA. Lender shall not charge
           Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the Escrow Items,


           GEORGIA - Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3011 1/01                  Initials:   l-A
           Ellie Mae. Inc.                                         Page 3 of 9                                         GAEDEED    0315
                                                                                                                        GAEDEED (CLS)
                                                                                                                03/2272017 01:52 PM PST




                                                                                  ii£
    http://search.gsccca.org/lmaging/HTML5Viewer.aspx?id=69643377&key1=15151&key2=282&county=75&countyname=HENRY&userid=444825&app...     3/14
                   Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 25 of 95
3/20/2019                                                                            GSCCCA.org- Image Index




            •            '                                                            BK.! 15151 PG* 2u5lOAN#: 0011701191
      unless Lender pays Borrower interest on the Funds and Applicable Law permits Lender to make such a charge. Unless
      an agreement is made in writing or Applicable Law requires interest to be paid on the Funds, Lender shall not be required
      to pay Borrower any interest or earnings on the Funds. Borrower and Lender can agree in writing, however, that interest
      shall be paid on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds as required
      by RESPA.
            if there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower for the excess
      funds in accordance with RESPA. If there is a shortage of Funds held in escrow, as defined under RESPA, Lender shall notify
      Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make up the shortage in
      accordance with RESPA, but in no more than 12 monthly payments. If there is a deficiency of Funds held in escrow, as defined
      under RESPA, Lender shall notify Borrower as required by RESPA and Borrower shall pay to Lender the amount necessary
      to make up the deficiency in accordance with RESPA, but in no more than 12 monthly payments.
          Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to Borrower any
      Funds held by Lender.
            4.   Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions attributable to the
      Property which can attain priority over this Security Instrument, leasehold payments or ground rents on the Property,
      if any, and Community Association Dues, Fees, and Assessments, if any. To the extent that these items are Escrow Items,
      Borrower shall pay them in the manner provided in Section 3.
            Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Borrower: (a)
      agrees in writing to the payment of the obligation secured by the lien in a manner acceptable to Lender, but only so long
      as Borrower is performing such agreement; (b) contests the lien in good faith by, or defends against enforcement of the
      lien in, legal proceedings which in Lender's opinion operate to prevent the enforcement of the lien while those
      proceedings are pending, but only until such proceedings are concluded; or (c) secures from the holder of the lien an
      agreement satisfactory to Lender subordinating the lien to this Security Instrument. If Lender determines that any part
      of the Property is subject to a lien which can attain priority over this Security Instrument, Lender may give Borrower a
      notice identifying the lien. Within 10 days of the date on which that notice is given, Borrower shall satisfy the lien or take
      one or more of the actions set forth above in this Section 4.
            Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or reporting service used
      by Lender in connection with this Loan.                        .
            5. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the Property
      insured against loss by fire, hazards included within the term "extended coverage," and any other hazards including,
      but not limited to, earthquakes and floods, for which Lender requires insurance. This insurance shall be maintained in
      the amounts (including deductible levels) and for the periods that Lender requires. What Lender requires pursuant to
      the preceding sentences can change during the term of the Loan. The insurance carrier providing the insurance shall
      be chosen by Borrower subject to Lender's right to disapprove Borrower's choice, which right shall not be exercised
      unreasonably. Lender may require Borrower to pay, in connection with this Loan, either; (a) a one-time charge for flood
      zone determination, certification and tracking services; or (b) a one-time charge for flood zone determination and
      certification services and subsequent charges each time remappings or similar changes occur which reasonably might
      affect such determination or certification. Borrower shall also be responsible for the payment of any fees imposed by
      the Federal Emergency Management Agency in connection with the review of any flood zone determination resulting
      from an objection by Borrower.
           If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance coverage, at
      Lender's option and Borrower's expense. Lender is under no obligation to purchase any particular type or amount of
      coverage. Therefore, such coverage shall cover Lender, but might or might not protect Borrower, Borrower's equity in
      the Property, or the contents of the Property, against any risk, hazard or liability and might provide greater or lesser
      coverage than was previously in effect. Borrower acknowledges that the cost of the insurance coverage so obtained
       might significantly exceed the cost of insurance that Borrower could have obtained. Any amounts disbursed by Lender
       under this Section 5 shall become additional debt of Borrower secured by this Security Instrument. These amounts shall
       bear interest at the Note rate from the date of disbursement and shall be payable, with such interest, upon notice from
       Lender to Borrower requesting payment
            All insurance policies required by Lender and renewals of such policies shall be subject to Lender's right to
      disapprove such policies, shall include a standard mortgage clause, and shall name Lender as mortgagee and/or as
      an additional loss payee. Lender shall have the right to hold the policies and renewal certificates. If Lender requires,
      Borrower shall promptly give to Lender all receipts of paid-premiums and renewal notices. If Borrower obtains any form
      of insurance coverage, not otherwise required by Lender, for damage to, or destruction of, the Property, such policy shall
       include a standard mortgage clause and shall name Lender as mortgagee and/or as an additional loss payee.
            In the event of ioss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make proof
       of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in writing, any insurance
       proceeds, whether or not the underlying insurance was required by Lender, shall be applied to restoration or repair of
       the Property, if the restoration or repair is economically feasible and Lender's security is not lessened. During such repair
       and restoration period. Lender shall have the right to hold such insurance proceeds until Lender has had an opportunity
       to inspect such Property to ensure the work has been completed to Lender's satisfaction, provided that such inspection
       shall be undertaken promptly. Lender may disburse proceeds for the repairs and restoration in a single payment or in
       a series of progress payments as the work is completed. Unless an agreement is made in writing or Applicable Law
       requires interest to be paid on such insurance proceeds, Lender shall not be required to pay Borrower any interest or
       earnings on such proceeds. Fees for public adjusters, or other third parties, retained by Borrower shall not be paid out
       of the insurance proceeds and shall be the sole obligation of Borrower. If the restoration or repair is not economically
       feasible or Lender's security would be lessened, the insurance proceeds shall be applied to the sums secured by this
       Security Instrument whether or not then due, with the excess, if any, paid to Borrower. Such insurance proceeds shall
       be applied in the order provided for in Section 2.
            If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim and related
       matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance carrier has offered to


       GEORGIA - Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3011 1/01                    Initials:      LA
       Ellie Mae, Inc.                                          Page 4 of 9                                          GAEDEED      0315
                                                                                                                         GAEDEED (CLS)
                                             )                                                               03/22/201 7 01 :52 PM PST




http://search.gsccca.org/lmaging/HTML5Viewer.aspx?id=69643377&key1=15151&key2=282&county=75&countyname=HENRY&userid=444825&app...        4/14
                        Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 26 of 95
    3/20/2019                                                                            GSCCCA.org - Image Index




                •            •                                                                  15151 Pfi' 286 LOAN #: 0011701191
          settle a claim, then Lender may negotiate and settle the claim. The 30-day period will begin when the notice is given.
          In either event or if Lender' acquires the Property under Section 22 or otherwise, Borrower hereby assigns to Lender
          (a) Borrower's rights to any insurance proceeds in an amount not to exceed the amounts unpaid under the Note or this
          Security Instrument, and (b) any other of Borrower's rights (other than the right to any refund of unearned premiums
          paid by Borrower) under all insurance policies covering the Property, insofar as such rights are applicable to the
          coverage of the Property. Lender may use the insurance proceeds either to repair or restore the Property or to pay
          amounts unpaid under the Note or this Security Instrument, whether or not then due.
              6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal residence within
          60 days after the execution of this Security Instrument and shall continue to occupy the Property as Borrower's principal
          residence for at least one year after the date of occupancy, unless Lender otherwise agrees in writing, which consent
          shall not be unreasonably withheld, or unless extenuating circumstances exist which are beyond Borrower's control.
             7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not destroy,
          damage or impair the Property, allow the Property to deteriorate or commit waste on the Property. Whether or not
          Borrower is residing in the Property, Borrower shall maintain the Property in order to prevent the Property from
          deteriorating or decreasing in value due to its condition. Unless it is determined pursuant to Section 5 that repair or
          restoration is not economically feasible, Borrower shall promptly repair the Property if damaged to avoid further
          deterioration or damage. If insurance or condemnation proceeds are paid in connection with damage to, or the taking
          of, the Property, Borrower shall be responsible for repairing or restoring the Property only if Lender has released
          proceeds for such purposes. Lender may disburse proceeds for the repairs and restoration in a single payment or in
          a series of progress payments as the work is completed. If the insurance or condemnation proceeds are not sufficient
          to repair or restore the Property, Borrower is not relieved of Borrower's obligation for the completion of such repair or
          restoration.
               Lender or its agent may make reasonable entries upon and inspections of the Property. If it has reasonable cause,
          Lender may inspect the interior of the improvements on the Property. Lender shall give Borrower notice at the time of
          or prior to such an interior inspection specifying such reasonable cause.
               8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application process, Borrower
          or any persons or entities acting at the direction of Borrower or with Borrower's knowledge or consent gave materially
          false, misleading, or inaccurate information or statements to Lender (or failed to provide Lender with material information)
          in connection with the Loan. Material representations include, but are not limited to, representations concerning
          Borrower's occupancy of the Property as Borrower's principal residence.
                9.   Protection of Lender's Interest in the Property and Rights Under this Security Instrument. If (a) Borrower
          fails to perform the covenants and agreements contained in this Security Instrument, (b) there is a legal proceeding that
          might significantly affect Lender's interest in the Property and/or rights under this Security Instrument (such as a
          proceeding in bankruptcy, probate, for condemnation or forfeiture, for enforcement of a lien which may attain priority
          over this Security Instrument or to enforce laws or regulations), or (c) Borrower has abandoned the Property, then Lender
          may do and pay for whatever is reasonable or appropriate to protect Lender's interest in the Property and rights under
          this Security Instrument, including protecting and/or assessing the value of the Property, and securing and/or repairing
          the Property (as set forth below). Lender's actions can include, but are not limited to; (a) paying any sums secured by
          a lien which has priority over this Security Instrument; (b) appearing in court; and (c) paying reasonable attorneys' fees
          to protect its interest in the Property and/or rights under this Security Instrument, including its secured position in a
          bankruptcy proceeding. Securing the Property includes, but is not limited to, making repairs, replacing doors and
          windows, draining water from pipes, and eliminating building or other code violations or dangerous conditions. Although
          Lender may take action under this Section 9, Lender does not have to do so and is not under any duty or obligation to
          do so. it is agreed that Lender incurs no liability for not taking any or all actions authorized under this Section 9.
               Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured by this
           Security Instrument These amounts shall bear interest at the Note rate from the date of disbursement and shall be
           payable, with such interest, upon notice from Lender to Borrower requesting payment.
                If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the lease. Borrower shall
           not surrender the leasehold estate and interests herein conveyed or terminate or cancel the ground lease. Borrower shall
           not, without the express written consent of Lender, alter or amend the ground lease. If Borrower acquires fee title to the
           Property, the leasehold and the fee title shall not merge unless Lender agrees to the merger in writing.
                10. Mortgage Insurance. If Lender required Mortgage insurance as a condition of making the Loan, Borrower shall
           pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason, the Mortgage Insurance
           coverage required by Lender ceases to be available from the mortgage insurer that previously provided such insurance
           and Borrower was required to make separately designated payments toward the premiums for Mortgage Insurance,
           Borrower shall pay the premiums required to obtain coverage substantially equivalent to the Mortgage insurance
|          previously in effect, at a cost substantially equivalent to the cost to Borrower of the Mortgage Insurance previously in
           effect, from an alternate mortgage insurer selected by Lender. If substantially equivalent Mortgage Insurance coverage
           is not available, Borrower shall continue to pay to Lender the amount of the separately designated payments that were
           due when the insurance coverage ceased to be in effect. Lender will accept, use and retain these payments as a non
           refundable loss reserve in lieu of Mortgage Insurance. Such loss reserve shall be non-refundable, notwithstanding the
           fact that the Loan is ultimately paid in full, and Lender shall not be required to pay Borrower any interest or earnings on
           such loss reserve. Lender can no longer require loss reserve payments if Mortgage Insurance coverage (in the amount
           and for the period that Lender requires) provided by an insurer selected by Lender again becomes available, is obtained,
           and Lender requires separately designated payments toward the premiums for Mortgage Insurance. If Lender required
           Mortgage Insurance as a condition of making the Loan and Borrower was required to make separately designated
           payments toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to maintain
           Mortgage Insurance in effect or to provide a non-refundable loss reserve, until Lender's requirement for Mortgage
           Insurance ends in accordance with any written agreement between Borrower and Lender providing for such termination
           or until termination is required by Applicable Law. Nothing in this Section 1 0 affects Borrower's obligation to pay interest
           at the rate provided in the Note.


           GEORGIA - Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3011 1/01                    Initials:
           EIlEe Mae, Inc.                                          Page 5 of 9                                          GAEDEED      0315
                                                                                                                             GAEDEED (CLS)
                                                                                                                  03/22/2017 01:52 PM PST




    http://search.gsccca.org/lmaging/HTML5Viewer.aspx?id=69643377&key1=15151&key2=282&county=75&countyname=HENRY&userid=444825&app...        5/14
                   Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 27 of 95
3/20/2019                                                                              GSCCCA.org - Imaae Index




                        '                                                               BK' 15151 F'G- 287 LOAN#: 0011701191
          Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it may incur if
      Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance.
          Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may enter into
      agreements with other parties that share or modify their risk, or reduce losses. These agreements are on terms and
      conditions that are satisfactory to the mortgage insurer and the other party (or parties) to these agreements. These
      agreements may require the mortgage insurer to make payments using any source of funds that the mortgage insurer
      may have available (which may include funds obtained from Mortgage Insurance premiums).
           As a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer, any other entity, or
      any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that derive from (or might be characterized
      as) a portion of Borrower's payments for Mortgage Insurance, in exchange for sharing or modifying the mortgage insurer's
      risk, or reducing losses. If such agreement provides that an affiliate of Lender takes a share of the insurer's risk in exchange
      for a share of the premiums paid to the insurer, the arrangement is often termed "captive reinsurance." Further
           (a) Any such agreements will not affect the amounts that Borrower has agreed to pay for Mortgage
      Insurance, or any other terms of the Loan. Such agreements will not increase the amount Borrower will owe for
      Mortgage Insurance, and they will not entitle Borrower to any refund.
            (b) Any such agreements will not affect the rights Borrower has - if any - with respect to the Mortgage
      Insurance under the Homeowners Protection Act of 1998 or any other law. These rights may include the right
      to receive certain disclosures, to request and obtain cancellation of the Mortgage Insurance, to have the
      Mortgage Insurance terminated automatically, and/or to receive a refund of any Mortgage Insurance premiums
      that were unearned at the time of such cancellation or termination.
            11. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby assigned to and
      shall be paid to Lender.
            If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the Property,
      if the restoration or repair is economically feasible and Lender's security is not lessened. During such repair and
      restoration period, Lender shall have the right to hold such Miscellaneous Proceeds until Lender has had an opportunity
      to inspect such Property to ensure the work has been completed to Lender's satisfaction, provided that such inspection
      shall be undertaken promptly. Lender may pay for the repairs and restoration in a single disbursement or in a series of
      progress payments as the work is completed. Unless an agreement is made in writing or Applicable Law requires interest
      to be paid on such Miscellaneous Proceeds, Lender shall not be required to pay Borrower any interest or earnings on
      such Miscellaneous Proceeds. If the restoration or repair is not economically feasible or Lender's security would be
      lessened, the Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument, whether or not
      then due, with the excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be applied in the order provided
      for in Section 2.
            In the event of a total faking, destruction, or loss in value of the Property, the Miscellaneous Proceeds shall be applied
      to the sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.
           In the event of a partial faking, destruction, or loss in value of the Property in which the fair market value of the Property
      immediately before the partial taking, destruction, or loss in value is equal to or greater than the amount of the sums
      secured by this Security Instrument immediately before the partial taking, destruction, or loss in value, unless Borrower
      and Lender otherwise agree in writing, the sums secured by this Security Instrument shall be reduced by the amount
      of the Miscellaneous Proceeds multiplied by the following fraction: (a) the total amount of the sums secured immediately
      before the partial faking, destruction, or loss in value divided by (b) the fair market value of the Property immediately
      before the partial taking, destruction, or loss in value. Any balance shall be paid to Borrower.
           In the event of a partial faking, destruction, or loss in value of the Property in which the fair market value of the Property
      immediately before the partial taking, destruction, or loss in value is less than the amount of the sums secured
      immediately before the partial taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in
      writing, the Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument whether or not
      the sums are then due.
          If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing Party (as
      defined in the next sentence) offers to make an award to settle a claim for damages, Borrower fails to respond to Lender
      within 30 days after the date the notice is given, Lender is authorized to collect and apply the Miscellaneous Proceeds
      either to restoration or repair of the Property or to the sums secured by this Security Instrument, whether or not then
      due. "Opposing Party" means the third party that owes Borrower Miscellaneous Proceeds or the party against whom
       Borrower has a right of action in regard to Miscellaneous Proceeds.
           Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in Lender's judgment,
      could result in forfeiture of the Property or other material impairment of Lender's interest in the Property or rights under
      this Security Instrument Borrower can cure such a default and, if acceleration has occurred, reinstate as provided in
      Section 19, by causing the action or proceeding to be dismissed with a ruling that, in Lender's judgment, precludes
       forfeiture of the Property or other material impairment of Lender's interest in the Property or rights under this Security
       Instalment. The proceeds of any award or claim for damages that are attributable to the impairment of Lender's interest
       in the Property are hereby assigned and shall be paid to Lender.
            All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied in the order
       provided for in Section 2.
           12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
       modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower or any
       Successor in Interest of Borrower shall not operate to release the liability of Borrower or any Successors in Interest of
       Borrower. Lender shall not be required to commence proceedings against any Successor in Interest of Borrower or to
       refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument by
       reason of any demand made by the original Borrower or any Successors in Interest of Borrower. Any forbearance by
       Lender in exercising any right or remedy including, without limitation, Lender's acceptance of payments from third
       persons, entities or Successors in Interest of Borrower or in amounts less than the amount then due, shall not be a waiver
       of or preclude the exercise of any right or remedy.
                                                                                                                                             :


       GEORGIA - Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3011 1/01                        Initials:
                                                                                                                               LA
       EIKe Mae. Inc.                                             Page 6 of 9                                            GAEDEED      0315
                                                                                                                             GAEDEED (CLS)
                                                                                                                 03/22/2017 01:52 PM PST
                                                                                     'Vy




http://search.gsccca.org/lmaging/HTML5Viewer.aspx?id=69643377&key1=15151&key2=282&county=75&countyname=HENRY&userid=444825&app...                6/14
                  Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 28 of 95
3/20/2019                                                                              GSCCCA.org - Image Index




                                                                                        RK! 15151 Pfi! 238 LOAN#: 0011701191
           13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants and agrees
      that Borrower's obligations and liability shall be joint and several. However, any Borrower who co-signs this Security
      Instrument but does not execute the Note (a "co-signer"): (a) is co-signing this Security Instrument only to mortgage,
      grant and convey the co-signer's interest in the Property under the terms of this Security Instrument; (b) is not personally
      obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any other Borrower can
      agree to extend, modify, forbear or make any accommodations with regard to the terms of this Security Instrument or
      the Note without the co-signer's consent
          Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower's obligations
      under this Security Instrument in writing, and is approved by Lender, shall obtain all of Borrower's rights and benefits
      under this Security Instrument. Borrower shall not be released from Borrower's obligations and liability under this
      Security instrument unless Lender agrees to such release in writing. The covenants and agreements of this Security
      Instrument shall bind (except as provided in Section 20) and benefit the successors and assigns of Lender.
            14. Loan Charges. Lender may charge Borrower fees for services performed in connection with Borrower's default,
      for the purpose of protecting Lender's interest in the Property and rights under this Security Instrument, including, but
      not limited to, attorneys' fees, property inspection and valuation fees. In regard to any other fees, the absence of express
      authority in this Security Instrument to charge a specific fee to Borrower shall not be construed as a prohibition on the
      charging of such fee. Lender may not charge fees that are expressly prohibited by this Security Instrument or by
      Applicable Law.
            If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so that the interest
      or other loan charges collected or to be collected in connection with the Loan exceed the permitted limits, then: (a) any
      such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any
      sums already collected from Borrower which exceeded permitted limits will be refunded to Borrower. Lender may choose
      to make this refund by reducing the principal owed under the Note or by making a direct payment to Borrower. If a refund
      reduces principal, the reduction will be treated as a partial prepayment without any prepayment charge (whether or not
      a prepayment charge is provided for under the Note). Borrower's acceptance of any such refund made by direct
      payment to Borrower will constitute a waiver of any right of action Borrower might have arising out of such overcharge.
          15. Notices. All notices given by Borrower or Lender in connection with this Security Instrument must be in writing.
      Any notice to Borrower in connection with this Security Instrument shall be deemed to have been given to Borrower
      when mailed by first class mail or when actually delivered to Borrower's notice address if sent by other means. Notice
      to any one Borrower shall constitute notice to all Borrowers unless Applicable Law expressly requires otherwise. The
      notice address shall be the Property Address unless Borrower has designated a substitute notice address by notice
      to Lender. Borrower shall promptly notify Lender of Borrower's change of address. If Lender specifies a procedure for
      reporting Borrower's change of address, then Borrower shall only report a change of address through that specified
      procedure. There may be only one designated notice address under this Security Instrument at any one time. Any
      notice to Lender shall be given by delivering it or by mailing it by first class mail to Lender's address stated herein unless
      Lender has designated another address by notice to Borrower. Any notice in connection with this Security Instrument
      shall not be deemed to have been given to Lender until actually received by Lender. If any notice required by this
      Security Instrument is also required under Applicable Law, the Applicable Law requirement will satisfy the corresponding
      requirement under this Security Instrument.
           16. Governing Law; Severability; Rules of Construction. This Security Instrument shall be governed by federal
      law and the law of the jurisdiction in which the Property is located. All rights and obligations contained in this Security
      Instrument are subject to any requirements and limitations of Applicable Law. Applicable Law might explicitly or implicitly
      allow the parties to agree by contract or it might be silent, but such silence shall not be construed as a prohibition against
      agreement by contract In the event that any provision or clause of this Security Instrument or the Note conflicts with
      Applicable Law, such conflict shall not affect other provisions of this Security Instrument or the Note which can be given
      effect without the conflicting provision.
           As used in this Security Instrument: (a) words of the masculine gender shall mean and include corresponding neuter
      words or words of the feminine gender, (b) words in the singular shall mean and include the plural and vice versa; and
      (c) the word "may" gives sole discretion without any obligation to take any action.
           17. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Instrument.
           18. Transfer of the Property or a Beneficial Interest In Borrower. As used in this Section 18, "Interest in the
      Property" means any legal or beneficial interest in the Property, including, but not limited to, those beneficial interests
      transferred in a bond for deed, contract for deed, installment sales contract or escrow agreement, the intent of which
      is the transfer of title by Borrower at a future date to a purchaser.
           If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a natural
      person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written consent, Lender may
      require immediate payment in full of all sums secured by this Security Instrument. However, this option shall not be
      exercised by Lender if such exercise is prohibited by Applicable Law.
           If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a period
      of not less than 30 days from the date the notice is given in accordance with Section 1 5 within which Borrower must pay
      all sums secured by this Security Instrument If Borrower fails to pay these sums prior to the expiration of this period,
      Lender may invoke any remedies permitted by this Security Instrument without further notice or demand on Borrower.
           19. Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions, Borrower shall have the
      right to have enforcement of this Security Instrument discontinued at any time prior to the earliest of. (a) five days before sale
      of the Property pursuant to any power of sale contained in this Security Instrument; (b) such other period as Applicable Law
      might specify for the termination of Borrower's right to reinstate; or (c) entry of a judgment enforcing this Security Instrument
      Those conditions are that Borrower: (a) pays Lender all sums which then would be due under this Security Instrument and
      the Note as if no acceleration had occurred; (b) cures any default of any other covenants or agreements; (c) pays all expenses
      incurred in enforcing this Security Instrument including, but not limited to, reasonable attorneys' fees, property inspection
      and valuation fees, and other fees incurred for the purpose of protecting Lender's interest in the Property and rights under
      this Security Instrument and (d) takes such action as Lender may reasonably require to assure that Lender's interest in the


      GEORGIA - Single Family - Fannio Mae/Freddie Mac UNIFORM INSTRUMENT Form 3011 1/01                       Initials:   kA
      Elite Mae, Inc.                                           Page 7 of 9                                             GAEDEED    0315
                                                                                                                        GAEDEED (CLS)
                                                                                                                03/22/201 7 01:52 PM PST



                                                                                1
http://search.gsccca.org/lmaging/HTML5Viewer.aspx?id=69643377&key1=15151&key2=282&county=75&countyname=HENRY&userid=444825&app...          7/14
                    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 29 of 95
3/20/2019                                                                              GSCCCA.org - Image Index




                                                                                         BIO 15151 PGi 289
                                                                                                       LOAN #: 0011701191
      Property and rights under this Security Instrument, and Borrower's obligation to pay the sums secured by this Security
      Instrument, shall continue unchanged. Lender may require that Borrower pay such reinstatement sums and expenses in one
      or more of the following forms, as selected by Lender (a) cash; (b) money order (c) certified check, bank check, treasurer's
      check or cashier's check, provided any such check is drawn upon an institution whose deposits are insured by a federal
      agency, instrumentality or entity; or (d) Electronic Funds Transfer. Upon reinstatement by Borrower, this Security Instrument
      and obligations secured hereby shall remain fully effective as if no acceleration had occurred. However, this right to reinstate
      shall not apply in the case of acceleration under Section 1 8.
          20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in the Note (together
      with this Security Instrument) can be sold one or more times without prior notice to Borrower. A sale might result in a change
      in the entity (known as the "Loan Servicer") that collects Periodic Payments due under the Note and this Security Instrument
      and performs other mortgage loan servicing obligations under the Note, this Security Instrument, and Applicable Law. There
      also might be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan Serv'cer,
      Borrower will be given written notice of the change which will state the name and address of the new Loan Servicer, the
      address to which payments should be made and any other information RESPA requires in connection with a notice of transfer
      of servicing. If the Note is sold and thereafter the Loan is serviced by a Loan Servicer other than the purchaser of the Note,
      the mortgage loan servicing obligations to Borrower will remain with the Loan Servicer or be transferred to a successor Loan
      Servicer and are not assumed by the Note purchaser unless otherwise provided by the Note purchaser.
           Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an individual litigant
       or the member of a class) that arises from the other party's actions pursuant to this Security Instrument or that alleges
      that the other party has breached any provision of, or any duty owed by reason of, this Security Instrument, until such
       Borrower or Lender has notified the other party (with such notice given in compliance with the requirements of Section
       1 5) of such alleged breach and afforded the other party hereto a reasonable period after the giving of such notice to take
       corrective action. If Applicable Law provides a time period which must elapse before certain action can be taken, that
       time period will be deemed to be reasonable for purposes of this paragraph. The notice of acceleration and opportunity
       to cure given to Borrower pursuant to Section 22 and the notice of acceleration given to Borrower pursuant to Section
       18 shall be deemed to satisfy the notice and opportunity to take corrective action provisions of this Section 20.
            21. Hazardous Substances. As used in this Section 21: (a) "Hazardous Substances" are those substances defined as
       toxic or hazardous substances, pollutants, or wastes by Environmental Law and the following substances: gasoline,
       kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials
       containing asbestos or formaldehyde, and radioactive materials; (b) "Environmental Law" means federal laws and laws of
       the jurisdiction where the Property is located that relate to health, safety or environmental protection; (c) "Environmental
       Cleanup" includes any response action, remedial action, or removal action, as defined in Environmental Law; and (d) an
       "Environmental Condition" means a condition that can cause, contribute to, orotherwise trigger an Environmental Cleanup.
            Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous Substances, or
       threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do, nor allow anyone else to do,
       anything affecting the Property (a) that is in violation of any Environmental Law, (b) which creates an Environmental Condition,
       or (c) which, due to the presence, use, or release of a Hazardous Substance, creates a condition that adversely affects the
       value cf the Property. The preceding two sentences shall not apply to the presence, use, or storage on the Property of small
       quantities of Hazardous Substances that are generally recognized to be appropriate to normal residential uses and to
       maintenance of the Property (including, but not limited to, hazardous substances in consumer products).
            Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or other action by any
       governmental or regulatory agency or private party involving the Property and any Hazardous Substance or Environmental
       Law of which Borrower has actual knowledge, (b) any Environmental Condition, including but not limited to, any spilling,
       leaking, discharge, release or threat of release of any Hazardous Substance, and (c) any condition caused by the presence,
       use or release of a Hazardous Substance which adversely affects the value of the Property. If Borrower leams, or is notified
        by any governmental or regulatory authority, or any private party, that any removal or other remediation of any Hazardous
       Substance affecting the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance
       with Environmental Law. Nothing herein shall create any obligation on Lender for an Environmental Cleanup.

            NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
            22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following Borrower's
       breach of any covenantor agreement in this Security Instrument (but not prior to acceleration under Section 18 unless
       Applicable Law provides otherwise). The notice shall specify: (a) the default; (b) the action required to cure the
       default; (c) a date, not less than 30 days from the date the notice is given to Borrower, by which the default must be
       cured; and (d) that failure to cure the default on or before the date specified in the notice may result in acceleration
       of the sums secured by this Security Instrument and sale of the Property, The notice shall further inform Borrower
       of the right to reinstate after acceleration and the right to bring a court action to assert the non-existence of a default
       or any other defense of Borrower to acceleration and sale. If the default is not cured on or before the date specified
       in the notice. Lender at its option may require immediate payment in full of all sums secured by this Security Instrument
       without further demand and may invoke the power of sale granted by Borrower and any other remedies permitted
       by Applicable Law. Borrower appoints Lender the agent and attorney-in-fact for Borrower to exercise the power of
       sale. Lender shall be entitled to collect all expenses incurred in pursuing the remedies provided in this Section 22,
       including, but not limited to, reasonable attorneys' fees and costs of title evidence.
            If Lender invokes the power of sale. Lender shall give a copy of a notice of sale by public advertisement for
       the time and in the manner prescribed by Applicable Law. Lender, without further demand on Borrower, shall sell
       the Property at public auction to the highest bidder at the time and place and under the terms designated in the
       notice of sale in one or more parcels and in any order Lender determines. Lender or its designee may purchase
        the Property at any sale.
            Lender shall convey to the purchaser indefeasible title to the Property, and Borrower hereby appoints Lender
        Borrower's agent and attorney-in-fact to make such conveyance. The recitals in the Lender's deed shall be prima facie
        evidence of the truth of the statements made therein. Borrower covenants and agrees that Lender shall apply the


       GEORGIA - Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3011 1/01                        Initials:   la
        Ellie Mae. Inc.                                           Page 8 of 9                                            GAEDEED 0315
                                                                                                                         GAEDEED (CLS)
                                                                                     tV'                         03/22/2017 01:52 PM PST




                                                                                  Ik             4




http://search.gsccca.org/lmaging/HTML5Viewer.aspx?id=69643377&key1=15151&key2=282&county=75&countyname=HENRY&userid=444825&app...          8/14
                 Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 30 of 95
3/20/2019                                                                            GSCCCA.oro - Image Index




            •       •                                                                8Ki 15151 Pfi! 290 LOAN#: 0011701191
      proceeds of the sale in the following order: (a) to all expenses of the sale, including, but not limited to, reasonable
      attorneys' fees; (b) to all sums secured by this Security Instrument; and (c) any excess to the person or persons legally
      entitled to it. The power and agency granted are coupled with an interest, are irrevocable by death or otherwise and
      are cumulative to the remedies for collection of debt as provided by Applicable Law.
          If the Property is sold pursuant to this Section 22, Borrower, or any person holding possession of the Property
      through Borrower, shall immediately surrender possession of the Property to the purchaser at the sale. If
      possession is not surrendered, Borrower or such person shall be a tenant holding over and may be dispossessed
      in accordance with Applicable Law.
          23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall cancel this Security
      Instrument. Borrower shall pay any recordation costs. Lender may charge Borrower a fee for releasing this Security
      Instrument, but only if the fee is paid to a third party for services rendered and the charging of the fee is permitted under
      Applicable Law.
            24. Waiver of Homestead. Borrower waives all rights of homestead exemption in the Property.
          25. Assumption Not a Novation. Lender's acceptance of an assumption of the obligations of this Security
      Instrument and the Note, and any release of Borrower in connection therewith, shall not constitute a novation.
           26. Security Deed. This conveyance is to be construed under the existing laws of the State of Georgia as a deed
      passing title, and not as a mortgage, and is intended to secure the payment of all sums secured hereby.


          BORROWER ACCEPTS AND AGREES to the terms and covenants contained in this Security Instrument and in any
      Rider executed by Borrower and recorded with it.


            IN WITNESS WHEREOF, Borrower has signed and sealed this Security Instrument


      Signed, sealed and delivered in the presence of:

                                                \

                                                                                                              3-M-n            (Seal)
                         LE MARCUS ALLISON                                                                              DATE




      Unofficial Witness




      Notary Public.      Geoxg-LaT-                     7
      Henrv             County                       7                      if*:*       May &-< s
                                                                            1    =         11    »:   =
                                                                                                 /*#
      Lender: CalCon Mutual Mortgage LLC
      NMLS ID: 46375
      Loan Originator: Mathew Allen Dlugolenski
      NMLS ID: 172846




      GEORGIA - Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3011 1/01                   Initials:     l-A
      EIlIeMae, Inc.                                            Page 9 of 9                                        GAEDEED      0315
                                                                                                                       GAEDEED (CLS)
                                                                                                            03/22/2017 01:52 PM PST




                                                                             m
http://search.gsccca.org/lmaging/HTML5Viewer.aspx?id=69643377&key1=15151&key2=282&county=75&countyname=HENRY&userid=444825&app...       9/14
              Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 31 of 95
3/20/2019                                                       GSCCCA.org - Image Index



              BB File No.: 21630851



                                                                                 m 15151 PG: 291

                                                          EXHIBIT "A"

              All that tract or parcel of land lying and being in Land Lot 47 of the 6th District, Henry County,
              Georgia, being Lot 9, Block F, Eagles Landing, Unit II, as per plat recorded in Plat Book 18, page
               173, Henry County, Georgia records, which plat is incorporated herein and made a part hereof by
              this reference.




                                                                                                /-A




http://search.gsccca.org/lmaging/HTML5Viewer.aspx?id=69643377&key1=15151&l<ey2=282&county=75&countyname-HENRY&userid-444825&ap...   10/14
              Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 32 of 95
3/20/2019                                                                    GSCCCA.org - Image Index




                                                                              &K: 15151 PG: 292




                                                                                           LOAN U: 0011701191
                                                                                    MIN: 1007985-000001 0502-6

                                 PLANNED UNIT DEVELOPMENT RIDER

                THIS PLANNED UNIT DEVELOPMENT RIDER is made this 24th                      day of
            March, 2017               and is incorporated into and shall be deemed to amend and
            supplement the Mortgage, Deed of Trust or Security Deed (the "Security Instrument")
            of the same date, given by the undersigned (the "Borrower") to secure Borrower's Note
            to CalCon Mutual Mortgage LLC, A Limited Liability Company



                                                                                                 (the "Lender")
            of the same date and covering the Property described in the Security Instrument and
            located at: 250 Montrose Drive, McDonough, GA 30253.


            The Property includes, but is not limited to, a parcel of land improved with a dwelling,
            together with other such parcels and certain common areas and facilities, as described
            in COVENANTS, CONDITIONS AND RESTRICTIONS




                                                                           (the "Declaration").
            The Property is a part of a planned unit development known as Eagles Landing

            (the "PU D"). The Property also includes Borrower's interest in the homeowners association
            or equivalent entity owning or managing the common areas and facilities of the PUD
            (the Owners Association") and the uses, benefits and proceeds of Borrower's interest.

               PUD COVENANTS. In addition to the covenants and agreements made in the
            Security Instrument, Borrower and Lender further covenant and agree as follows:
               A. PUD Obligations. Borrower shall perform all of Borrower's obligations underthe
             PUD's Constituent Documents. The "Constituent Documents" are the (i) Declaration;
            (ii) articles of incorporation, trust instrument or any equivalent document which creates
            the Owners Association; and (iii) any by-laws or other rules or regulations of the Owners
            Association. Borrower shall promptly pay, when due, all dues and assessments
            imposed pursuant to the Constituent Documents.
                 B. Property Insurance. So long as the Owners Association maintains, with a
            generally accepted insurance carrier, a "master" or "blanket" policy insuring the Property
            which is satisfactory to Lender and which provides insurance coverage in the amounts
             (including deductible levels), for the periods, and against loss by fire, "hazards included
            within the term "extended coverage," and any other hazards, including, but not limited
            to, earthquakes and floods, forwhich Lender requires insurance, then: (i) Lender waives
             the provision in Section 3 for the Periodic Payment to Lender of the yearly premium
             installments for property insurance on the Property; and (ii) Borrower's obligation under
             Section 5 to maintain property insurance coverage on the Property is deemed satisfied
             to the extent that the required coverage is provided by the Owners Association policy.
                 What Lender requires as a condition of this waiver can change during the term of the loan.
                  Borrower shall give Lender prompt notice of any lapse in required property
             insurance coverage provided by the master or blanket policy.
                In the event of a distribution of property insurance proceeds in lieu of restoration or
             repair following a loss to the Property, or to common areas and facilities of the PUD, any
             proceeds payable to Borrower are hereby assigned and shall be paid to Lender. Lender
             shall apply the proceeds to the sums secured by the Security Instrument, whether or
             not then due, with the excess, if any, paid to Borrower.
                 C. Public Liability Insurance. Borrower shall take such actions as may be
             reasonable to ensure that the Owners Association maintains a public liability insurance
             policy acceptable in form, amount, and extent of coverage to Lender.
                                                                                           Initials:
             MULTISTATE PUD RIDER-Single Family-Fannle Mao/Freddie Mac UNIFORM INSTRUMENT Form 3150 1/01
             Ellie Mae. Inc.                              Page 1 of 2                               F3150RDU   0115
                                                                                                     F3150RLU (CLS)
                                                                                             03/22/201701:52 PM PST




                                                                         A




http://search.gsccca.org/lmaging/HTML5Viewer.aspx?id=69643377&key1=15151&key2=282&county=75&countyname=HENRY&userid=444825&ap...   11/14
                  Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 33 of 95
    3/20/2019                                                                    GSCCCA.orq - Image Index




                                                                                  BKi 15151 PG: 213




i

                                                                                               LOAN#: 0011701191
                    D. Condemnation. The proceeds of any award or claim for damages, direct or
                consequential, payable to Borrower in connection with any condemnation or other
                taking of all or any part of the Property or the common areas and facilities of the PUD,
                or for any conveyance in lieu of condemnation, are hereby assigned and shall be paid
                to Lender. Such proceeds shall be applied by Lender to the sums secured by the
                Security Instrument as provided in Section 11 .
                    E. Lender's Prior Consent. Borrower shall not. except after notice to Lender and
                with Lender's prior written consent, either partition or subdivide the Property or consent
                to: (i) the abandonment or termination of the PUD, except for abandonment or termination
                required by law in the case of substantial destruction by fire or other casualty or in the case
                of a taking by condemnation or eminent domain; (ii) any amendment to any provision of the
                "Constituent Documents" if the provision is for the express benefit of Lender; (iii) termination
                ofprofessional managementand assumption of self-management ofthe OwnersAssociation;
                or (iv) any action which would have tne effect of rendering the public liability insurance
                coverage maintained by the Owners Association unacceptable to Lender.
                    F. Remedies. If Borrower does not pay PUD dues and assessments when due,
                then Lender may pay them. Any amounts disbursed by Lender under this paragraph
                F shall become additional debt of Borrower secured by the Security Instrument. Unless
                Borrower and Lender agree to other terms of payment, these amounts shall bear
                interest from the date of disbursement at the Note rate and shall be payable, with
                interest, upon notice from Lender to Borrower requesting payment.

                BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
                contained in this PUD Rider.

                       r-^                                                                      Z-lH-n            (Seal)
                LEMARCUS ALLISON                                                                            DATE




                                                                                               Initials:
                MULTISTATE PUD RJDER-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3150 1/01
                Ellie Mae, Inc.                              Page 2 of 2                                   F3150RDU   0115
                                                                                                           F3150RLU (CIS)
                                                                                                03/22/2017 01:52 PM PST




                                                                                SB??-::

    http://search.gsccca.org/lmaging/HTIVtL5Viewer.aspx?id=69643377&key1=15151&key2=282&county=75&countyname=HENRY&userid=444825&ap...   12/14
                          Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 34 of 95
        3/20/2019                                                      GSCCCA.org - Image Index




                                                                                           BKi 15151 PG: 29*
                    GEORGIA -

                    Grantor: Lemarcus Allison                                      Date:   March 24, 2017

                                                                                   Loan Number: 0011701191


I

                    Property Address: 250 Montrose Drive
                                         McDonough, GA 30253

                    Lender: CalCon Mutual Mortgage LLC




                                                     WAIVER OF BORROWER'S RIGHTS

                    BY EXECUTION OFTHIS PARAGRAPH, GRANTOR EXPRESSLY: (l)ACKNOWLEDGESTHERIGHTTO ACCELERATE
                    THE DEBTANDTHE POWER OF ATTORNEY GIVEN HEREINTO LENDER TOSELLTHE PREMISES BYNONJUDICIAL
                    FORECLOSURE UPON DEFAULT BY GRANTOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE
                    OTHER THAN SUCH NOTICE AS IS REQUIRED TO BE GIVEN UNDER THE PROVISIONS HEREOF; (2) WAIVES
                    ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER THE FIFTH AND FOURTEENTH AMENDMENTS TO
                    THE CONSTITUTION OF THE UNITED STATES, THE VARIOUS PROVISIONS OF THE CONSTITUTION FOR THE
                    SEVERAL STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW TO NOTICE AND TO JUDICIAL HEARING
                    PRIOR TO THE EXERCISE BY LENDER OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO LENDER, EXCEPT
                    SUCH NOTICEAS IS SPECIFICALLY REQUIRED TO BE PROVIDED HEREOF; (3) ACKNOWLEDGES THATGRANTOR
                    HAS READ THIS DEED AND SPECIFICALLY THIS PARAGRAPH AND ANY AND ALL QUESTIONS REGARDING THE
                    LEGALEFFECTOF SAID DEED AND ITS PROVISIONS HAVE BEEN EXPLAINED FULLYTO GRANTOR AND GRANTOR
                    HAS BEEN AFFORDED AN OPPORTUNITY TO CONSULT WITH COUNSEL OF GRANTOR'S CHOICE PRIOR TO
                    EXECUTING THIS DEED; (4) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF GRANTOR
                    HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART OF A BARGAINED FOR
                    LOAN TRANSACTION; AND (5) AGREES THAT THE PROVISIONS HEREOF ARE INCORPORATED INTO AND MADE
                    A PART OF THE SECURITY DEED.

                    READ AND AGREED BY GRANTOR:




                                       LEMARCUS ALLISON                                                                          DATE




                    Unofficial Witness                                                     f*/* may. f..-4!
                                              A                                            1 i*                /:* =
                                                                                                                 £
                    Notary Public.        1   GQ1   4*
                    Henry             Counl




                    Ellie Mae, Inc.                                  Page 1 of 2                                       GABORWAV 1011
                                                                                                                       GABORWAV (CLS)
                                                                                   HUM                           03/22/2017 01:52 PM PST




                                                                                    1         ML

    1

        http://search.gsccca.org/lmaging/HTML5Viewer.aspx?id=69643377&key1=15151&key2=282&county=75&countyname=HENRY&userid=444825&ap...   13/14
                 Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 35 of 95
3/20/2019                                                                GSCCCA.orq - Image Index




                                                                                                BK: 15151 PG: 295 loan#: 0011701191
                                                        CLOSING ATTORNEY'S AFFIDAVIT

                Before the undersigned attesting officer personally appeared the undersigned closing attorney, who, having been first
            duly sworn according to law, states under oath as follows:
                In closing the above loan, but prior to the execution of the Deed to Secure Debt and "Waiver of the Borrower's Rights"
            by the Borrower(s), I reviewed with and explained to the Borrowers) the terms and provisions of the Deed to Secure Debt
            and particularly the provisions thereof authorizing the Lender to sell the secured property by a nonjudicial foreclosure under
            a power of sale, together with the "Waiver of Borrower's Rights" and informed the Borrower(s) of Borrower's rights under
            the Constitution of the State of Georgia and the Constitution of the United States to notice and a judicial hearing prior to
            such foreclosure in the absence of a knowing, intentional and willing contractual waiver by Borrower(s) of Borrower's rights.
            After said review with and explanation to Borrower(s), Borrower(s) executed the Deed to Secure Debt and "Waiver of
            Borrower's Rights."
                Based on said review with and explanation to the Borrower(s), it is my opinion that Borrower(s) knowingly, intentionally
            and willingly executed the waiver of Borrower's constitutional rights to notice and judicial hearing prior to any such nonjudicial
            foreclosure.

            Sworn to and subscribed before me l-Ot'6
                                                                                                                on the date set forth above.

                   iu>             IL
                                                     Notary Public                                                            Closing Attorney

                                                    .vVV*'1"'"'//.


                                              St         & /         : o-


                                              !#                     #H
                                                   '*JWan» G **




             Ellie Mae, Inc.                                            Page 2 of 2                                          GABORWAV      1011
                                                                                                                             GABORWAV (CLS)
                                                                                           II                          03/22/2017 01:52 PM PST




http://search.gsccca.org/lmaging/HTML5Viewer.aspx?id=69643377&key1 =1 51 51 &key2=282&county=75&countyname=HENRY&userid=444825&ap. . .            14/14
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 36 of 95

                                                                                                  I
                                                                                                      s
                                                                                                      10    EXHIBIT
                                                                                                      I
                                                                                                  I
                                                                                                      E
                                                                                                      m    c
                                              RAS Crane, LLC
                                     10700 Abbott's Bridge Road, Suite 170
                                                Duluth, GA 30097
                                              Phone: 470-321-71 12
                                               Fax: 404-393-1425



   May 21, 2018



  SENT VIA REGULAR AND CERTIFIE
                               D MAIL

  A1X1SON, LEMARCUS
  250 MONTROSE DR
  MCDONOUGH, GA 30253
  File#: 18-174021 -MaA
  Loan#:


  Dear Borrower,


          This letter is formal notice by CalCon
                                             Mutual Mortgage LLC on behalf of Fann
  are in default under the terms of the                                            ie Mae that you
                                        documents creating and securing your
  includ                                                                     Loan descr ibed above,
        ing the Note and Deed of Trust/Mortgage
                                                /Security Deed ("Security Instru      ment"), for failure to
  accurately list and/or maintain the endin
                                            g balance in your bank account used to quali
  loan.                                                                                  fy for the underlying


 Based upon this default, the loan has becom
                                                e due and payable in the full amount. You
 amount of the loan on this loan by May                                                      must pay the full
                                             28, 2018 (or if said date falls on a Satur
 holiday, then on the first business day                                                day, Sunday, or legal
                                         thereafter). Failure to pay the remaining
 or before this date may result in acceleratio                                     suras due and payable on
                                               n of the sums secured by the Security Instru
 by judicial proceeding                                                                     ment, foreclosure
                          where applicable, and sale of the prope
                                                                  rty.

 As of the date of this notice, the total amou
                                               nt due and payable and required to payoff the
 the default is $430,327.63, which consi                                                     loan and cure
                                          sts of the following:

         Next Payment Due Date
                                                                                          ;5/28/201 8

         Total Monthly Payments Due:
                                                                                        $430,327.63
         Interest (05/28/2018)
                                                      at                 $1,390.06
         Pro Rata M1P/PMI
                                                      at                 $237.71
         Escrow Balance
                                                      at                 $2,836.36
         Late Charges:
                                                                         $0
         Other Charges:            Uncollected NSF Fees:
                                                                                                  $0
                                   Other Fees:
                                                                                             $14,00
                                  Corporate Advance Balance:
                                                                                                 $0
                                  Unapplied Balance:
                                                                                                 $0
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 37 of 95




             TOTAL YOU MUST PAY TO PAYOFF THE DEBT/CURE THE DEFAULT: $340,468.86


  You can cure this default by making a payment of $430,327 .63 by 05/28/201 8. Please note any additional
  monthly payments, late charges and otheT charges that may be due under the Note, Security Instrument
  and applicable lav/ after the date of this notice must also be paid to bring your account current. You may
  contact our Loss Mitigation Department at 1 -866-545-9070 to obtain updated payment information. This
  letter is in no way intended as a payoff statement for your mortgage, it merely states an amount necessary
  to cure the current default. Please include your loan number and property address with your payment and
  send to:       .


             PennyMac Loan Services, LLC
             P,0. Box 30597
             Los Angeles, CA 90030-0597


             Or Overnight:


             PennyMac Loan Services, LLC
             1200 W. 7th street, Suite L-2-200
             Los Angeles, CA 9001 7


  If you wish to dispute the payoff/default, or if you dispute the calculation of amount of the default/payoff
  amount, you may contact us by calling 1-866-545-9070. If you do not cure the default by the date
  specified above, foreclosure proceedings may begin as early as. 120 days from the date of the default
  specified herein. If foreclosure proceedings are undertaken, we may pursue a deficiency judgment, if
  permitted by applicable law.

  IF YOU ARE UNABLE TO BRING YOUR ACCOUNT CURRENT. PennyMac Loan Services, LLC
  offers consumer assistance programs designed to help resolve delinquencies and avoid FORECLOSURE.
  These services are provided without cost to our customers. You may be eligible for a loan workout plan
  or other similar alternative. If you would like to learn more about these programs, you may contact, the
  Loss Mitigation Department at 1-866-545-9070, 6:00 AM - 6:00 PM. WE ARE VERY INTERESTED
  IN ASSISTING YOU.


  You have the right to reinstate the loan after acceleration and the right to assert in the foreclosure
  proceeding, or to bring a court action to assert, the non-existence of a default or any other defense you
  may have' to acceleration and sale.      Failure to respond to this lener may result in the loss of your
  property. To the extent your obligation has been discharged or is subject to the automatic stay in a
  bankruptcy case, this notice is for informational purposes only and does not constitute a demand for
  payment or an attempt to collect a debt as your personal obligation. If you are represented by an attorney,
  please provide us with the attorney's name, address and telephone number.

  PennyMac Services, LLC is attempting to colled a debt, and any information obtained will be used
  for that purpose. Unless you notify us within thirty (30) days after receiving this notice that you
  dispute the validity of this debt or any portion thereof, we will assume this debt Is valid. If you
  notify us within thirty (30) days from receiving this notice that you dispute the validity of this debt
  or any portion thereof, we "Will obtain- verification of the debt or obtain a copy of a judgment and
  mail you a copy of such judgment or verification. Upon your written request within thirty (30)
  days after the receipt of this letter, we will provide you with the name and address of the original
  creditor, If the original creditor is different from the current creditor.
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 38 of 95




   You are notified that this default
                                       and any other legal action that may
                                                                              occur as a result thereof may be
   reported to one or more local and
                                      national credit reporting, agencies
                                                                          by PennyMac Loan Services, LLC

   Attention Servicemembers and Depe
                                     ndents: Servicemembers on active
   of such a servicemember, may                                       duty, or a spouse or dependent
                                 be entitled to certain protections
                                                                     under the Servicemembers Civil
   Act ("SCRAV) regarding die servi                                                                  Relief
                                    cemember' s interest rate and the
                                                                      risk 6f foreclosure. SCRA and
   state laws provide important                                                                     certa in
                               protections for you, including
                                                                 prohibiting foreclosure under most
   circumstances.
               If you are currently in the milit
                                                 ary service or have been vVithin
  months AND joined after signing                                                 the last twelve (12)
                                   the          Note and Security Instrument now
  PennyMac Loan Services, LLC imme                                                     in default, please notify
                                            diately. When contacting PennyMac
  military service, you must provide                                            Loan    Services, LLC as to your
                                            positive proof as to your military
  dependents with questions abou
                                                                                 statu s.   Servicemembers and
                                        t the SCRA should contact tbeir
  installation's Legal Assistance Offic                                     unit' s  Judg  e Advocate, or their
                                           er. Homeowner counseling is also
  Military OneSource ( www.militarvo                                             avail able  at agencies such as
                                          nesource.mil: 1-800-342-9647) and
  (http://legalassistance.law.af.mil1>.                                        Arme  d  Force s Legal Assistance
                                             and      through      HLJD-certified
  (http^/www.hud.gov/offices/lisg/s                                                      hous ing     counselors
                                       fh/hcc/hcs
                                              .cfiml. You can also contact us toll-f
  you have questions about your right                                                ree at I -866-545-9070 if
                                      s under SCRA.

  For your benefit and assistance, there
                                          are government approved homeown
  designed to help homeowners avoid                                             ership counseling agencies
                                     losing their homes. To obtain a list of
  please call 1 -800-569-4287 or visit                                       approved counseling agencies,
                                         http://wwwJiud.gov/ofiices/hsg/sfh/hc
  contact the Homeownership Preservat                                           c/hcs.cfm. You may also
                                       ion Foundation's Hope hotline at 1 -888
                                                                               -995-HOPE (4673).




         Sincerely,

         RAS Crane LLC
         10700 Abbott's Bridge Road
         Duluth, GA 30097
         Phone:(470)321-7112
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 39 of 95
                                                                                         s
                                                                                         in    EXHIBIT
                                                                                         z



                                                                                         |
                                                                                         m     P
         STEVENS, STEVENS & OLIVER, LLC
                              ATTORNEYS AT LAW

Ronald S. Stevens           4167 Roswell Road, Suite A Floor 1       Phone: (770)393-8900
Andrew M. Stevens                 Atlanta, Georgia 30342               Fax: (770)392-0367
Jackson E. Oliver


                         July 30, 2018
VIA FEDEX OVERNIGHT MAIL AND EMAIL
Angelo Vasilescu, Esq.
RAS Crane, LLC
 10700 Abbott's Bridge Road
Suite 170
Dultuh, Georgia 30097


Re: Foreclosure of 250 Montrose Drive, McDonough, Georgia 30253
Your File No.: 18-174021
Our Client: Lemarcus Allison


Dear Mr. Vasilescu,


        Please be advised that our firm has been retained by Lemarcus Allison with
regard to the wrongful foreclosure of the above-captioned property. As I am sure you
are aware, this property is my client primary residence and my client is completely up to
date on all of his monthly mortgage payments. After the receipt of your email dated July
26, 2018, along with your correspondence dated May 21, 2018 it has been brought to my
attention your client is foreclosing "for failure to accurately list and/or maintain the
ending balance in your bank account used to qualify for the underlying loan."
       Please accept this letter as my client's dispute of the validity of the default
referenced in your letter. Below please find the detailed reasons for the dispute and
forward the verification of the debt to my office at the above listed address.


a) As you are aware, You v. JPMorgan Chase Bank, N.A., et al, 293 Ga. 67 (2013),
stated that the secured creditor and actual creditor to whom the debt is owed do not
necessarily have to be the same entity. Your letter of May 21, 2018 lists the creditor to
whom the debt is owed as CalCon Mutual Mortgage, LLC on behalf of Fannie Mae.
 However, as recently as July 26, 2018, my client was told by Penny Mac Loan Services,
 LLC that they were the current creditor of the alleged debt. My client is unaware of
 recent transfers of interest in the alleged debt as they have not been properly notified of
 same. Please verify and validate the ownership of the alleged debt.


 b) My client further dispute the validity of the debt claimed in your May 21, 2018 letter.
 My client denies any portion of the alleged $430,327.63 of debt listed in your Letter is
 due and owing as of this date based upon the fact that there is no default under the terms
 of the security deed. In fact my client is up to date on every mortgage payment.
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 40 of 95




c) Additionally, the stated debt amount: is denied as false, inflated, includes illegal
charges, false accounting, improper fees, illegal charges, mystery fees, add-ons and
improper sums; gives no credit for monies paid by homeowner directly to the actual
creditor or payments made on the debt; gives no credit for illegal false charges, drive-by
charges, mystery fees, illegal attorney fees, and improper attempted foreclosure charges,
just to name a few.


d) Your letter dated May 21, 2018 fails to detail how the my client is in default under his
loan and it fails it provide my client with notice of his right to cure any alleged default
within 30 days of said notice pursuant to the security deed. As I am sine you are aware,
the Georgia Court of Appeals has found that foreclosure without giving this notice is
wrongful and a breach of contract. Please consider this your notice pursuant to paragraph
20 of the security deed. See BAC Home Loans Servicing. L.P. v. Wedereit. 773 S.E.2d
711 (Ga. 2015).


f) My client claims that he has not received an accurate account statement on his actual
debt. As the alleged debt in your letter of May 21, 2018 does not match the accounting
that my client has of his actual debt, the alleged debt you are attempting to collect is
further denied.


g) My client will seek damages for violations of the FDCPA for false representations of
the ownership of the debt and failure to notify of ownership changes in the debt pursuant
to TILA requirements, damages for improper, inaccurate and bad credit reports, lack of
credit for interest on monies paid and never credited, interest on illegal charges for
improper late fees, service fees, mystery fees, drive by fees, assessment fees, attorney's
fees, attempted foreclosure fees, wrongful attempted foreclosure, fraud, breach of
contract for refusal to accept payments, and breach of contract for improper late fees and
tro/permanent injunction.


        Thank you for taking the time to acknowledge and respond to this dispute. We
 anticipate that all collection activities including the August 7, 2018 foreclosure regarding
 this debt will cease immediately. Additionally, you are provided notice that all direct
 communications with the alleged debtor are to cease pursuant to 15 U.S.C. § 1692c
 (a)(2). Further, in the event your client plans to proceed with the foreclosure my firm has
 been authorized to file a lawsuit against your clients for wrongful foreclosure and to
 enjoin and restrain your client from proceeding with the foreclosure, whereas your client
 may be liable to my client for his attorney's fees and costs. Please let me know before
 close of business Monday July 30, 2018, whether your client plans to proceed with the
 August 7, 2018 foreclosure. I look forward to hearing from you before close of business
 Monday, July 30, 2018. Please also verify whether or not your firm represents
 PennyMac Loan Services, LLC or whether we may contact them directly if you do
 represent them in this matter.                                   //


                                                Sincerely,


 CC: Lemarcus Allison                                        •Stevens
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 41 of 95


                                                                                                 2
                                                                                                 to       EXHIBIT
                                                                                                 z




                                          RAS Crane, LLC
                                                                                                 I

                                                                                                 s       E
                                   10700 Abbott's Bridge Road, Suite 170
                                             Duluth, GA 30097
                                           Phone: 470-321-7112
                                             Fax: 404-393-1425

July 31, 201 8


VIA CERTIFIED MAIL AND EMAIL
Andrew M. Stevens
4167 Roswell Road, Suite A Floor 1
Atlanta, GA 30342


RE:              LEMARCUS ALLISON
Loan No.:        8011730759
Property         250 MONTROSE DR
                 MCDONOUGH, GA 30253


Correspondence Dated: July 30, 2018


Dear Mr. Stevens


This letter is written in response to your correspondence dated July 30, 201 8. Please note that this law firm
has been retained solely to conduct a foreclosure sale of the subject property. All of the allegations, claims
and assertions set forth in your letter, including any attachments, are rejected at this time. In reference to
your request, please find enclosed the following documents:


-Security Deed


-Promissory Note


-Assignment


The original lender was MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS
NOMINEE FOR CALCON MUTUAL MORTGAGE LLC. As previously communicated to you, the
                                                                             . -'>«A
foreclosure sale scheduled for Tuesday, August 07, 201 8 has been cancelled.


Please be advised that if the LEMARCUS ALLISON                 have received a discharge in a Chapter 7
bankruptcy case, the borrower's personal liability on this loan may have been extinguished. In that
event the action we have been requested to take would be limited to the foreclosure of the above-
referenced property.



Very truly yours,


RAS Crane, LLC




                                      45282^1623938053
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 42 of 95




          STEVENS, STEVENS & OLIVER, LLC
                                ATTORNEYS AT LAW

  Ronald S. Stevens           4167 Roswell Road. Suite A Floor 1       Phone: (770)393-8900
  Andrew M. Stevens                 Atlanta, Georgia 30342                Fax: (770)392-0367
  Jackson E. Oliver


                                          July 30, 2018
  VIA FEDEX OVERNIGHT MAIL AND EMAIL
  Angelo Vasilescu, Esq.
  RAS Crane, LLC
  10700 Abbott's Bridge Road
  Suite 170
  Dultuh, Georgia 30097


  Re: Foreclosure of 250 Montrose Drive. McDonough, Georgia 30253
  Your File No.: 18-174021
  Our Client: Lemarcus Allison


  Dear Mr. Vasilescu,


          Please be advised that our firm has been retained by Lemarcus Allison with
  regard to the wrongful foreclosure of the above-captioned property. As I am sure you
  are aware, this property is my client primary residence and my client is completely up to
  date on all of his monthly mortgage payments. After the receipt of your email dated July
  26. 2018, along with your correspondence dated May 21, 2018 it has been brought to my
  attention your client is foreclosing ''for failure to accurately list and/or maintain the
  ending balance in your bank account used to qualify for the underlying loan."
          Please accept this letter as my client's dispute of the validity of the default
  referenced in your letter. Below please find the detailed reasons for the dispute and
  forward the verification of the debt to my office at the above listed address.

  a) As you are aware, You v. JPMorgan Chase Bank, N.A., et al, 293 Ga. 67 (2013),
  stated that the secured creditor and actual creditor to whom the debt is owed do not
  necessarily have to be the same entity. Your letter of May 21, 2018 lists the creditor to
  whom the debt is owed as CalCon Mutual Mortgage, LLC on behalf of Fannie Mae.
  However, as recently as July 26, 201 8, my client was told by Penny Mac Loan Services,
  LLC that they were the current creditor of the alleged debt. My client is unaware of
  recent transfers of interest in the alleged debt as they have not been properly notified of
  same. Please verify and validate the ownership of the alleged debt.


  b) My client further dispute the validity of the debt claimed in your May 2 1 , 20 1 8 letter.
  My client denies any portion of the alleged $430,327.63 of debt listed in your Letter is
  due and owing as of this date based upon the fact that there is no default under the terms
  of the security deed. In fact my client is up to date on every mortgage payment.
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 43 of 95




  c) Additionally, the stated debt amount: is denied as false, inflated, includes illegal
  charges, false accounting, improper fees, illegal charges, mystery fees, add-ons and
  improper sums; gives no credit for monies paid by homeowner directly to the actual
   creditor or payments made on the debt; gives no credit for illegal false charges, drive-by
  charges, mystery fees, illegal attorney fees, and improper attempted foreclosure charges,
  just to name a few.


  d) Your letter dated May 2 1 , 201 8 fails to detail how the my client is in default under his
  loan and it fails it provide my client with notice of his right to cure any alleged default
  within 30 days of said notice pursuant to the security deed. As 1 am sure you are aware,
  the Georgia Court of Appeals has found that foreclosure without giving this notice is
  wrongful and a breach of contract. Please consider this your notice pursuant to paragraph
  20 of the security deed. See BAC Home Loans Servicing. L.P. v. Wedereit. 773 S.E.2d
  711 (Ga. 2015).


  f) My client claims that he has not received an accurate account statement on his actual
  debt. As the alleged debt in your letter of May 2 1 , 20 1 8 does not match the accounting
  that my client has of his actual debt, the alleged debt you are attempting to collect is
  further denied.


  g) My client will seek damages for violations of the FDCPA for false representations of
  the ownership of the debt and failure to notify of ownership changes in the debt pursuant
  to TILA requirements, damages for improper, inaccurate and bad credit reports, lack of
  credit for interest on monies paid and never credited, interest on illegal charges for
  improper late fees, service fees, mystery fees, drive by fees, assessment fees, attorney's
  fees, attempted foreclosure fees, wrongful attempted foreclosure, fraud, breach of
  contract for refusal to accept payments, and breach of contract for improper late fees and
  tro/permanent injunction.


          Thank you for taking the time to acknowledge and respond to this dispute. We
  anticipate that all collection activities including the August 7, 2018 foreclosure regarding
  this debt will cease immediately. Additionally, you are provided notice that all direct
  communications with the alleged debtor are to cease pursuant to 15 U.S.C. § 1692c
  (aX2). Further, in the event your client plans to proceed with the foreclosure my firm has
  been authorized to file a lawsuit against your clients for wrongful foreclosure and to
  enjoin and restrain your client from proceeding with the foreclosure, whereas your client
  may be liable to my client for his attorney's fees and costs. Please let me know before
  close of business Monday July 30, 2018, whether your client plans to proceed with the
  August 7, 201 8 foreclosure. I look forward to hearing from you before close of business
  Monday, July 30, 201 8. Please also verify whether or not your firm represents
  PennyMac Loan Services, LLC or whether we may contact them directly if you do
  represent them in this matter.                              //

                                                 Sincerely,

  CC: Lemarcus Allison                                        ^Stevens
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 44 of 95




                                                                                           BK:1S980 PG.-203-203
                                                                                           Filed and Recorded
                                                                                           JuJ-30-2018 09:23 AM
                                                                                           DOC# 2018 - 019953
                                                                                           BARBARA A. HARRISON
                                                                                           CLERK OF SUPERIOR COURT
   RETURN DOCUMENT TO:                                                                     HENRY COUNTY, GA
   RAS Crane LLC
   10700 Abbott's Bridge Rd.
   Suite 170
   Duhxth, GA 30097
   Phone: (844) 442-2033
   Finn File No: 1 8-17402] - AnM


                                                                                    MERS PH#: (888) 679-6377

                                      TRANSFER AND ASSIGNMENT
                                                                                                                         :
           FOR VALUE RECEIVED, the undersigned does hereby assign, transfer, set over, and convey
  unto CALCON MUTUAL MORTGAGE LLC ("Assignee"), whose address is 3131 Centime Del
                                                                                                         Rio
  North, Suite 1 680, San Diego, CA 92108, its successors or assigns, of that certain Security Deed by
  LEMARCUS ALLISON to MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS
  NOMINEE FOR CALCON MUTUAL MORTGAGE LLC., its successors and assigns, whose address
                                                                                                            is
  P.O. BOX 2026 FLINT, Ml 48501 -2026 dated March 24, 2017 in the original principal amount of                           :
  $424, 100,00 and recorded in Deed Book 15151, Page 282, Henry County, Georgia records, together                        [
                                                                                                                         i
  with the real property therein described, and having this day been transferred and assigned to the said                i
  Assignee together with all ofthe undersigned's right, title, and interest in and to the said deed, the
  property therein described and thereby secured.


  Witness the hand and seal of the undersigned this            day of                          20tg
                                                                                                                     i
                                            MORTGAGE ELECTRONIC REGISTRATION
                                            SYSTEMS,               NOMINEE FOR CALCON MUTUAL                         I
                                            MORTp^jJiPil its successors and assigns

                                            B*.
                                                                                                                     I
                                            Print Name:                                                              !


                                           Title:                                                                    i




  Signed, scaled, and delivered in the presence of:


                                                                                                                     !
                                                                                                                     i
  Unofficial Witness
                                                            (NOTARY SEAL}                                            1
                                                                                                                     '
    CXAJU-WLy^ieljfe/7<
   Notary Public                         O ,           .             0,        tmm          an
                                                                               SWUY muc - OUKMU g
   My Commission Expires:            |"BO|                           2          SAN BUBO C0UITTY_




  18-174021 - AnM
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 45 of 95



                                                                                       I
            CotffiadtDbe »«• copy oftoaJtM-
                                               LLC


           By
                                                               NOTE

    November 30,2017                                          SanDtago,                                                 California
    Pals]                                                       [CHyJ                                                      [3tate]

                                              275 Honey Ln, Fayattsvllle, OA 30214
                                                      (Property Address]




     1.   BORROWER'S PROMISE TO PAY
          In return tor a loan that I have received. 1 promise to pay U.S. 5343,561.00         (this amount Is called TrincipaD.
     plus interest, to the order o( the Lender. The Lender is CalCon Mutual Mortgage LLC, A Limited Liability
     Company.



     I win make aU payments under this Note in die form of cash, check or money order.
         I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note By transfer and who
     is entitled to receive payments under this Note is called the "Note Holder."

     2.   INTEREST
         Interest will be charged on unpaid principal until the full amount of Principal has been paid, t wffl pay interest at a
     yearly rate of 5.500 %.
         The interest rale required by this Section 2 is the rate I will pay both before and after any default described in Section
     6(B) of this Note

     3.   PAYMENTS
          (A) Time and Place of Payments
          I wW pay principal and interest by malting a payment every month
          I wiH make my monthly payment on the 1st               day of each month beginning on January 1, 2018.
     IwiO make these payments every month until l have paid all of the principal and Interest and any other charges described
     below that I may owe under this Note. Each monthly payment will be appfied as of its scheduled due date and will
     be applied to interest and any other Items ln the order described in the Security Instrument before Principal. If, on
     December 1. 2047,           l sdo owe amounts under this Note. I wSl pay those amounts m full on that date, which is
     called the "Maturity Date."
          I win make my monthly payments at 3131 Comlno Del Rio North, Suite 1680
                                                 San Diego, CA 92108
     or at a different place if required by the Note Holder
         (B) Amount of Monthly Payments
          My monthly payment will be in the amount of U.S. 51,950.70.

     4.  BORROWER'S RIGHT TO PREPAY
         I have the right to make payments of Principal at any time before they are due. A payment of Principal only is known
     as a "Prepaymwt." When 1 make a Prepayment I w« te« ihe Note Holder 'm writing that t am doing so. I may not desiyate
     a payment as a Prepayment if I have not made all the monthly payments due under the Note.
          1 may make a fuB Prepayment or panel Prepayments without paying a Prepayment charge The Note Holder will use
     my Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note Holder may apply my
     Prepayment to the accrued and unpaid iraerest an the Prepayment amount, before applying my Prepayment to reduce the
     Prtocipal amount of the Note. If I make a partial Prepayment, there wil be no charges in the due date or in the amount of
     my monthly payment unless the Note Holder agrees in writing to those changes.



     5.   LOAN CHARGES
         If a law. which applies to this loan and «4uch sets maximum loan charges. Is finally interpreted so that the Interest or
     other loan charges collected or to be collected In connection with this loan exceed the permitted limits, then: (a) any such
     loan charge shall be reduced by the amount necessary to (educe the charge to the permuted 8rmc and (b) any sums already
     collected from me which exceeded permitted limits win be refunded to me. The Note Holder may choose to make the refund
     by reducing the Principal I owe under this Note or by making a direct payment to me. H a refund reduces Principal, the
     reduction will be treated as a partial Prepayment

     6.   BORROWER'S FAILURE TO PAY AS REQUIRED
          (A) Late Charge lor Overdue Payments
          If the Note Holder has not received the full amount of any monthly payment by the end of 15 calendar days afte-
     the date it is due, I wiH pay a late charge to the Note Holder. The amount c4 the charge wiS be 4X00 % of my overdue
     payment of principal and interest I wffl pay this late charge promptly but only once on each late payment




           (B) Default
           if l do not pay the ful amount of each monthly payment on the date it is due. I vwt be m default
           (C) Notice of Default
          If I am in default, the Note Holder may send me a written notice     j me that V l do not pay the overdue amount by a
      certain date, the Note Holder may require me to pay immediately the full amount of Principal which has not been paid and

      BtA-TtSTAIE RXGD «ATE NOTE - Sngte FxmSy . FMW tlMfFrsddh B« UWFCMI (NSTRUNENT
      MeObtf lorFHA wis <rm an «)
                                                                                                  fern mo 1»1 Bp bv.
                                                                                                            Initiate:
      BM Mat. tnc                                              Page 1 of 2

                                                                                                              11X02017 03:13 PM PST
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 46 of 95

                                                                                                                !*




                                                                                                                t.

                                                                                                              L<iAN ft 2021711012
     al the interest that I owe on that amount That date must be at least 30 days after the date
                                                                                                 on whichljho notice is mailed
     umeof deliirered by other means!
                                                                                                                 •
        tO> No Waiver By Note Holder
                                                                                                            j
        Even if, i 3 time when I am in default, the Note Holder does not requite me to pay
                                                                                                 immediateiy-in fuB as described
     above, the Note Holder will still have the right to co so d t am m default at a later
                                                                                           time.            I
          (E) Payment ol Note Holder's Costs and Expenses
         H the Note Holder has reqitired me to pay immediately in lull as described above,
                                                                                            the Note Hotdfer win have the right
     to be paid back by me for all of its costs and expenses in enforcing (his Note
                                                                                    to the extern not prohibited by applicable
     law. Those expenses Include, for example, reasonable attorneys' lees.
                                                                                                                \
     7.   GIVING OF NOTICES
                                                                                                       ?.
          Unless applicable law reqtires a different method, any notice that must be given
                                                                                           tome under mis Note wffi be given
     by delivering it or by mafing it by (Irst class mail to me at the Property Address above
                                                                                              or at a different address it I give
     the Note Holder e notice Of my different address.
         Any notice that must be given to the Note Holder under this Note wiB be given
                                                                                         by delivering it or by mailing it by first
     class mail to the Note Holder at the address staled in Section 3(A) above or
                                                                                  at a different address if I am given a notice
     of that different address.

     8.   OBLIGATIONS OF PERSONS UNDER THIS NOTE
          If more than one person signs this Note, each person is fully and personally obligated
                                                                                                 lo keep, all of the promises
     made in this Note, including the promise to pay the full amount owed Any person
                                                                                     who is a guarantor, surety or endorser
     of this Note is also obligated to do these things. Any person who takes over these obligations, including
                                                                                                               the obligations
     of a guarantor, surety or endorser of Sis Note, is also obfigated to keep all
                                                                                   of the promises made in this Nate. The Note
     Holder may enforce its rights under this Note against each person individually
                                                                                        or against all of us together. This means
     that any one of us may be required to pay an of the amounts owed under
                                                                                  mis Note.

     9.   WAIVERS
         I and any other person who has obligations under this Note waive the rights
                                                                                       of Presentment and.Notice of Dishonor.
     "Presentment* means the right to require the Note Holder to demand
                                                                              payment of amounts due. "Notice of Dishonor'
     means the right to require the Note Holder to give notice to cither persons
                                                                                 that amounts due have not been paid.

     10. UNIFORM SECURED NOTE
         This Note is a uniform Instrument with Smiled variatiors In some jixistfctiors
                                                                                        In addition to the protections given to
     the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the
                                                                                       "Security Instrument"), dated the same
     date as this Note, protects the Note Holder from possbie losses which might result
                                                                                         If I do not beep the promises which I
     make m this Note. That Security Instrument describes how and under what conditions
                                                                                         I may be required lo make immediate
     payment in full of aB amounts I owe under this Note. Some of those condtlons
                                                                                   are described as follows:
              If all or any part of the Property or any Interest In the Property Is sold or transferred
                                                                                                          (or if Borrower is not a
          natural person and a beneficial interest in Borrower is sold or transferred) without
                                                                                                 Lender's prior written consent
          Lender may require immediate payment In fun of all sums secured by this
                                                                                           Security Instrument However, this
          option shall not be exercised by Lender if such exercise is prohibited by
                                                                                        Applicable Law
              If Lender exercises this option. Lender shall give Borrower notice of acceleration.
                                                                                                       The notice shall provide
          a period of not less than 30 days from the date the notice is given in accordance
                                                                                                   with Section 1 4 wtthin which
          Borrower must pay all sums secured by this Secirity instrument tf Borrower
                                                                                            fails to pay these slims prior to the
          expiration of this period. Lender may invoke any remedies permitted by
                                                                                       this Security Instrument without further
          notice or demand on Borrower.




     WITNESS THE HAND(S) AND SEAl(S) Of THE UNDERSIGNED




                       BRTTTANY'FARIJEYJSY                     IDERSON AS ATTORNEY IN FACT



     Lender CatCon Mutual Mortgage LLC
     NMLS ID: 48375
     Loan Originator. Gladys Futcher Maicatin
     NMLS ID: 264021




                                                                                                               (Sign Original OntyJ

     MULTISTATS RXEORATC NOTE -Stngbfamly -FararfeMaWFnffdle Mac UNIFORM INSTRUIIENr
                                                                                                    Form 3200 1/01
     Masted fur FNA S/15 (rev. 2ft«;
     an Mm. Inc.
                                                                Page 2 of 2
                                                                                   'ti      •5MC               f U28/20t7 03:13 PM PST



                                                                                               £
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 47 of 95




                                ALLONGE



    LOAN NUMBER:


    BORROWER NAME:      Brittany Farley


    PROPERTY ADDRESS:   275 Honey Ln
                        Fayetteville, 6A S0214


   NOTE/LOAN AMOUNT:    $343,561.00


   NOTE/LOAN DATE:      11/30/2017




                            PAY TO THE ORDER OF:


                          Pacific Union Financial, LLC


                             WITHOUT RECOURSE


   COMPANY NAME:        Calcon Mutual Mortgage LLC, a Limited Liability Company


   SIGNATURE:


   NAME:                BA Capati


   TITLE:               Post-Closing Specialist
             Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 48 of 95




                                                                                     BR) 15151 PS: 282-295
                                                                                     Filed end Recorded far-27-201 7 03i01s07Pfl
                                                                                     OKAt 0201 7-007891
                                                                                     Seorsig Intansible T«x Pgid tl >272.50

                                                                                     BARBARA A. HARRISON
                                                                                     CLERK OF SUFER10R COURT Henrs Counts OA.

    y^riOCHSTEIN & BANTLEY. P.C.
            C27 FAIRWAYS COURT
                     SUITE 100
          STOCKBRIDGE, GA 30261

        When recorded, return to:
    J   CalCoa Mutual Mnrtgape LLC

        0131 ftrahwo Dal Rto North, Suite 1680
        8aa Diego, CA 92108
        888-488-3807

                                                                                                                     E3
                                                                                                                     2
                                                                                                                             P
                                                                                                                             3 ?;
                                                                                                                      s #;
                                                                                                                      ~ ss
                                                                                                                      I *9
                                                                                                                       <=?    S   R
                                                                                                                       o
                                                                                                                       vO
                                                                                                                              5

        Titfa Onter No2
        Escrow No.
        LOAN#;
                                                Ppaes Above US* lint For Recotdng Oatal-




                                                      SECURITY DEED



        DEFINITIONS
        Words used in multiple sections of this document are defined below and other words are defined in Sections 3. 11, 13,
        18, 20 and 21. Certain rules regarding the usage of words used In this document are also provided In Section 18.
        (A) "Security Instrument" means this document, which is dated March 24, 2017,                        together with all
        Riders to fit's document
        (B) "Borrower" is LEMARCUS ALLISON, AN UNMARRIED MAN.




        Borrower Is the grantor under this Security instrument
        (C) "MERS" is Mortgage Electronic Registration Systems. Inc. MERS Is a separate corporation that ts acting solely as
        a nominee for Lander and Lender's successors and assigns. UERS is the grantee under this Security Instrument
        MERS Is organized and existing under the laws of Delaware, and has an address and telephone number of P.O. Bex
        2026, FBn MI 48501-2026, tel. (888) 67B-MERS.
        (D) "Lander" is CatCon Mutual Mortgage LLC.



        Lender is    A Limited liability Company,                                      organized and existing under the laws of
        Delaware.                                                           Lender's address Is 3131 Camtno Del Rio North,            ^
        Suite 1680, San Diego, CA 92108



        (E) "Note" means the promissory note signed By Borrower and dated March 24, 2017.                           The Note
        states that Borrower owes lender FOUR HUNDRED TWENTY FOUR THOUSAND ONE HUNDRED AND NOrtfltT *
                                                  *                                  DoBarsfU.S. $424,100.00                  )
        plus Interest Borrower has promised to pay this debt In regular Periodic Payments and to pay the debt In full not later
        than AprS 1,2047.
        (F) "Property" means the property that is described below under the heeding "Transfer of Rights In the Property."
        (G) "Loan" means the debt evidenced by the Note, phis interest any prepayment charges and tate charges due under
        the Note, and aR sums dua under this Security Instrument plus Interest


        GEORBA-StostoFHiifl*- Fannie   sWFraddfc Mac UJCFOAB WBTRUHBTT Form 3011 U01                     initials:   L>
        Stellas, he.
                                                              Page 1 of 9                                       GASX I 0315
                                                                                                                OAESEEDtOS)
                                                                                                         03122801701:82 PMPST




I
         Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 49 of 95




                                                                                   Hi 15151 P6: 215 loan*
    (H) "Riders" means all Rtoers to mis Security Instrument that are executed by Borrower. The following Riders are to be
    executed by Borrower [check box as applicable]:
           Adjustable Rate Rider              Condominium Rider                             Second Home Rider
           Balloon Rider                  B Planned Unit Development Rider                  Other(s) [specify]
           1-4 Family Rider                   Blweeldy Payment Rider
           V.A. Rider

    0)   "Applicable Law" means all controlling applicable federal, state and local statutes, regulations, ordinances and
    administrative rules and orders (that have the effect of taw) as well as all applicable final, nonappealable Judicial
    opinions.                                                       .
    (J) "Community Association Dues, Fees, and Assessments" means afl dues, fees, assessments and other charges
    that are imposed on Borrower or the Property by a condominium association, homeowners association or similar
I   organization.
I   00 "Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by check, draft, or
    similar paper Instrument, which Is tnttfated through an electronic terminal, telephonic instrument, computer, or magnetic
    tape so as to order, instruct, or authorize a financial institution to debit or credit an account Such term Includes, but is
    not limited to. point-of-sale transfers, automated teller machine transactions, transfers Initiated by telephone, wire
    transfers, and automated clearinghouse transfers.
    (I) "Escrow Items' means those hems that ara described in Section 3.
    (M) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid by any
    third party (other than Insurance proceeds paid under the coverages described in Section 5) for. (i) damage to, or
    destruction of, the Property; (il) condemnation or other taking of all or any part of the Property; (51) conveyance to lieu
    of condemnation; or <hr) misrepresentations of, or omissions as to, the value andtor condition of the Property.
    (N) "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on, the Loan.
    (0) "Periodic Payment" means foe regularly scheduled amount due for (i) principal and interest under the Hole, (to
    00 any amounts under Section 3 of fob Security Instrument
    (P) "RESPA" means the Real Estate Settlement Procedures Act (12 U S.C. §2601 et seq.) and Its Implementing
    regulation. Regulation X (12 C.F.R. Pert 1024), as they might be amended from time to time, or any additional or
    successor legislation or regulation that governs foe same subject matter. As used in fob Security Instrument, "RESPA*
    refers to all requirements and restrictions that are imposed to regard to a "federally related mortgage loan' even If the
    Loan does not qualify 8S a 'federally related mortgage loan' under RESPA.
    (0) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or not that party
    has assumed Borrower's obSgations under the Note and/or this Security Instrument.

    TRANSFER OF RIGHTS IN THE PROPERTY
    This Security instrument secures toLender. (i) the repayment of foe Loan, sndaB renewste, extensions and modifications
    of foe Note; and (H) foe performance of Borrower's covenants and agreements under this Security Instrument and the
    Note. For this purpose, Borrower does hereby grant and convey to MERS (solely as nominee for Lender and Lender's
    successors and assigns) and the successors and assigns of MORS, with power of sate, the foBowtng desalted property
    located In the County                            [Type cf Raconfing Jurtwfictiorl of Henry
    [Nans of Reconfino JwMcSon):
    SEE LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF AS "EXHIBIT A".




    which currently has foe address of 2S0 Montrose Drive, McDonough,
                                                                                                                       tswenicstf
    Georgia    302S3                  ("Property Address"):

                     fCpCode]


         TO HAVE AND TO HOLD this property unto MERS (solely as nominee for Lender and Lender's successors and
    assigns) and to foe successors and assigns of MOTS, forever, together with all 'foe improvements now or hereafter
    enacted on the property, and all easements, appurtenances, and fixtures now or hereafter a pert of the property. AO
    replacements and addBtons shaO also be covered by this Security Instrument AS of the foregoing is referred to to this
    Security Instnanent as the "Property." Borrower understands and agrees that MERS holds only legal title to the Interests
    granted by Borrower to this Seoirify Instrument, but, If necessary to comply with tew or custom, MERS (ss nominee for
    Lender and Lender's successors and assigns) has foe right to exercise any or ail. of those interests, nc              but not
    limited to, the right to foreclose and sell foe Property; end to take any action required of Lender including, but not limited
    to, releasing and canceling this Security Instrument


    ceORBte- Singh F«rtey-F«nnl»ltesffraaa»       uicfowm wsirajanjrr Form aim tat                        Initials:
    Bteltss, tnc.                                             P8ga2of9                                            GAEDEED 0315
                                                                                                                  OA       3(CL3)
                                                                                                           03222/2017 01:32 PM POT




                                                                            BailSE;
         Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 50 of 95




                                                                                    ft: 15151 Mloan*
        SORROWER COVENANTS that Borrower Is tawfufy seised of the estate hereby conveyed and has the right to grant
    and convey the Property end that the Property Is unencumbered, except for encumbrances of record. Borrower warranto
    and wIS defend generaly the tffle to the Property against afl claims and demands, subject to any encumbrances of record.

        THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with
    limited variations by jurisdiction to constitute a uniform security instrument covering real property.


        UNIFORM COVENANTS. Borrower and lander covenant and agree as follows:
       1. Payment of Principal Interest, Escrow hams. Prepayment Charges, and Late Charges. Borrower shall pay
    when due (he principal of, and Interest on. the debt evidenced by the Note and any prepayment charges and late charges
    due under the Note. Borrower shall also pay funds for Escrow Items pursuant to Section 3. Payments due under the
    Note and this Security Instrument shafl be made tn U.S. currency. However, If any check or other Instrument received
    by Lender as payment under the Note or this Security Instrument is returned to Lender impeid. Lender may require that
    any or 80 subsequent payments due under the Note and this Security Instrument be made In one or more of the following
    forms, as selected by Lender, (a) cash: (b) money order, (c) certified check, bank check, treasurer's check or cashier's
    check, provided any such check is drawn upon an institution whose deposits are insured by a federal agency,
    instrumentality, or entity, or (d) Electronic Funds Transfer.
        Payments are deemed received by Lender when received at the location designated in the Note or at such other
    location as may be designated by Lender in accordance with the notice provisions In Section 15. Lender may return any
i   payment or partial payment if the payment or partial payments are Insufficient to bring the Loan current Lender may
    accept any payment or partial payment Insufficient to bttog the Loan curent without waiver of any rights hereunder or
    prejudice to Rs rights to refuse such payment or partial payments in the future, but Lender is not obligated to apply such
    payments at the time such payments are accepted. If each Periodic Payment b applied as of Us scheduled due date,
    then Lender need not pay interest on unapplied fonds. Lender may hold such unapplied funds untS Borrower makes
    payment to bring the Loan current If Borrower does not do so within a reasonable period of time, Lender shall either
    apply such funds or return them to Borrower. If not applied carter, such funds will be apptied to the outstanding principal
    balance under the Note Immediately prior to foreclosure. No offset or daim which Borrower might have now or in the
    future against Lender shaB relieve Borrower from making payments due under the Note end this Security instrument
    or performing the covenants and agreements secured by thb Security Instrument
        2. Application of Payments or Proceeds. Except as otherwise described vt thb Section2, all payments accepted
    and apptied by Lender shall be applied In the following order of priority: (a) interest due under the Note: (b) principal
    due under the Note; (c) amounts due under Section 3. Such payments shall be appted to each Periodic Payment tn the
    order In which it became due. Any remaining amounts shall be appted first to late charges, second to any other amount
    due under thb Security Instrument, and then to reduce the principal balance of the Note.
        If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a sufficient amount
    to pay any late charge due, the payment may be appted to the delinquent payment and the late charge. H more than
    one Periodic Payment b outstanding, Lender may apply any payment received from Borrower to the repayment of the
    Periodic Payments if, and to the extent that, eech payment can be paid In full. To the extant that any excess exists after
    the payment b appted to the full payment of one or more Periodic Payments, such excess may be eppfied to any late
    charges due. voluntary prepayments shall be appfied first to any prepayment charges and then as described In the Note.
        Any sppRcation of payments. Insurance proceeds, or Miscellaneous Proceeds to principal due under the Note shall
    not extend or postpone the due date, or change the amount of the Periodic Payments.
         3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due under the Note,
    until the Note b paid In full, a sum (the "Funds'! to provide for payment of amounts due for (a) taxes and assessments
    end other items which can attain priority over thb Security Instrument as a ten or encumbrance on the Property; (b)
    leasehold payments or ground rente on the Property, If any; (c) premiums for any and ail insurance required by Lander
    under Section 5; and (d) Mortgage Insurance premiums, if any, or any sums payable by Borrower to Lender In lieu of
    the payment of Mortgage Insurance premiums in accordance with the provisions of Section 10. These Rams are called
I   •Escrow Items." At origination or at any time during the term of toe Loan, Lender may require that Commtwtty Association
    Dues, Fees, and Assessments, If any, be escrowed by Borrower, and such dues, fees and assessments shall be an
    Escrow Item. Borrower shaQ promptly furnish to Lender al notices of amounts to be paid under thb Section. Borrower
    shall pay Lender the Funds for Escrow Items unless Lender waives Borrower's obligation to pay the Funds for any or
    all Escrow Items. Lender may waive Borrower's obligation to pay to Lender Funds for any oral Escrow Kens at any time.
    Any such vreiver may crtiy be In writing, in the event of sttoh waiver, Borrower shall pay directly, when aid where payable,
    tire amounts due for any Escrow Kerns for which payment of Funds has been waived by Lender and, If Lender requires,
    shall furnish to Lender receipts evidencing such payment wthin such time period as Lender may require. Borrower's
    obligation to make such payments end to provide receipts shaR for ell purposes be deemed to be a covenant and
    agreement contained tit thb Security Instrument, as the phrase 'covenant and agreement" b used in Section 8. if
    Borrower b obligated to pay Escrow Items (Srectty. pursuant to a waiver, and Borrower faRs to pay (he amount due for
    an Escrow Item, Lander may exercise its rights under Section 9 and pay such amount and Borrower shall then be
    obRgated under Section 9 to repay to Lender any such amount Lender may revoke the waiver as to any or all Escrow
    Items at any time by a notice given in accordance with Section 15 and. upon such revocation. Borrower shall pay to
    Lender all Funds, and in such amounts, that are then required under thb Section 3.
        Lender may, at any time, cotect and hold Funds In an amount (a) sufficient to permit Lender to apply the Funds at
    the time speeded under RES PA, and (b) not to exceed the maximum amount a tender can require under RESPA. Lender
    shafi estimate 8» amount of Funds due on the basis of current data and reasonable estimates of expendiures of future
    Escrow items or otherwise In accordance with Applicable Law.
         The Funds shafi be Iwid to an Institution whose deposSs are insured by a federal agency, instrumentality, or entity
    (toctuding Lender, if Lander te an InstRution whose deposits are so insured) or in any Federal Home Loan Bank. Lender
    shafi apply the Funds to pay toe Escrow Items no later toan the tima     id under RESPA. Lender shall not charge
    Borrower for holding and applying toe Funds, annually analyzing toe escrow account or verifying the Escrow Items,


    OECmtBA. SusbFwrthr-FtnntoMeWFlwkSlStac UNIFORM W5THUIE
        Mas, fnc
                                                                          Form Mil 1X11                  Inllbls:   fc-A
                                                            Page 3 of 9                                         GAEDEH) 0315       '
                                                                                                                 GAED8ED(CLSJ
                                                                           UVIV*j                        03/220017 01:52 PMP&T


                                                                                      53!
                                                                                          i
      Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 51 of 95




                                                                               K: 15151 Pfi: 285
unless Lender pays Borrower interest on the Funds and AppDcabte Law permits Lender to make such  LOANfcHHMB
                                                                                                      a Charge. Unless
an agreement is made In writing or Applicable Law requires Interest to be paid on the Funds. Lender she! not be required
to pay Borrower any interest or eamtogB on the Funds. Borrower snd Lender can agree in writing, however, that Interest
shaH be paid on the Funds. Lender shaH #ve to Borrower, without chaige. an annual accounting of the Funds as required
by RESPA
    If Ihere to a surplus of Funds held to escrow, as defined under RESRA, Lender shall account to Borrower far toe excess
tends to accordance with RESPA. if there teashofage of Funds held to escrow as defined under RESRA, Lender shalncfity
Borrower as required by RESPA, and Borrower shsB pay to Lender the amount necessary to make up toe shortage in
accordance wflh RESPA, butto no more than 12 monthly payments, tf there is a deficiency of Funds held to escrow, as defined
under RESRA, Lender shaH notty Borrower as required by RESPA, end Borrower shaS psy to Lender the esnount necessary
to make up the dalUancy In accordance with RESPA, but to no more than 12 monthly payments.
     Upon payment to fuS of afl sums secured by this Security Instrument, Lender shbD promptly refund to Borrower any
Funds heid by Lender.
     4. Chargas; Liens. Borrower shall pay all taxes, assessments, charges, tines, and Impositions attributable to the
Properly which can attain priority over this Security Instrument, leasehold payments or ground rents on the Property.
If any, end CormutifyAssoclaflan Dues, Fees, and Assessments, If any. To the extent that these Items are Escrow Items,
Borrower shaS pay them in the manner provided to Section 1
    Borrower shah promptly discharge any Han which has priority over this Security Instrument unless Borrower (a)
agrees In writing to the payment of toe obligation secured by toe Ben In a manner acceptable to Lender, but onfy so long
as Borrower Is performing such ajpeement; (b) contests the Den in good faith by, or defends against enforcement of the
Den In, legal proceedings which to Lender's opinion operate to prevent the enforcement of the lien while those
proceedings are pending, but only until such proceedings are concluded; or (c) secures from the holder of the lien an
agreement satisfactory to Lender subordinating the Ben to this Security instrument If Lender determines that any part
of the Property Is subject to a Sen which can attain priority over toils Security Instalment, Lender may give Borrower a
notice Identifying the Hen. Wthin 10 days of toe date on which thai notice b given. Borrower she# satisfy the Hen or take
or* or more of the actions set forth above in this Section 4.
    Lender may require Borrower to pay a one-time charge for a real estate tax verflicaSon and/or reporting service used
by Lender In connection with this Loan.                        .
    5. Property Insurance. Borrower shall keep the Improvements now existing or hereafter erected on the Property
insured against loss by fire, hazards Included within the term 'extended coverage,* and any other hazards including,
but not limited to, earthquakes and floods, for which Lender requires insurance. This insurance shaH be maintained in
the amounts (Including deduct 5 fevete) end for the periods that Lender requires. What Lender requires pursuant to
the preceding sentences can change during the term of the Lean. The insurance carrier providing to* Insurance shall
be chosen by Borrower subject to Lender's right to disapprove Borrower's choice, which right shad not be exercised
unreasonably. Lender may require Borrower to pay, In connection with this Loan, either (a) a one-tome charge for flood
zone determination, certification and tracking services; or (b) a one-time charge for flood zone determination and
certification services and subsequent charges each time         ppings or simiisr changes occur which reasonably might
affect such determination or certification. Borrower shsfl also be responsible for the payment of any fees Imposed by
toe Federal Emergency Management Agency In connection with the review of any flood zone determination resulting
from an objection by Borrower.
    if Borrower foils to maintain any of the coverages described above, Lender may obtain insurance coverage, at
Lender's option and Borrower's expense. Lender Is under no obligation to purchase any particular type or amount
                                                                                                                of
coverage. Therefore, such coverage shall cover Lender, but might or might not protect Borrower, Borrower's equity in
the Property, or the contents of the Property, against any risk, hazard or liability and might provide greater or lesser
coverage than was previously In effect Borrower acknowledges that the cost of the insurance coverage so obtained
might significantly exceed the cost of insurance that Borrower could have obtained. Any amounts disbursed by Lender
under this Section 5 shall become additional debt of Borrower secured by this Security instalment These amounts shall
beer Interest at toe Note rate from the date of ifisbureement and shaH be payable, with such interest upon notice from
Lender to Borrower requesting payment
   AD insurance pofides required by Lender and renewals of such policies shall be subject to lender's right to
disapprove such policies, shaH Include a standard mortgage clause, and shaH name Lender as mortgqee and/or as
an addflfonal loss payee. Lender shall have the right to hold the policies and renewal certificates. If Lender requires,
Borrower shafl promptly give to Lender all receipts of paid premiums and renewal notices. tf Borrower obtains any form
of insurance coverage, not otherwise required by Lender, for damage to, or destruction of, the Property, such poDcy shaH
Include a standard mortgage clause and shafl name Lender as mortgagee and/or as an additional toss payee.
     In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make proof
of loss Hi not made promptly by Borrower. Unless Lender and Borrower otherwise agree in writing, any insurance
proceeds, whether or not the underlying insurance was required by Lender, shafl be applied to restoration or repair of
the Property, tfthe restoration or repair is economically feasible and Lender's security is not lessened. During such repair
and restoration period, Lender shafl have the right to held such Insurance proceeds untfl Lender has had en opportunity
to inspect such Property to ensure ihe work has been completed to Lender's satisfaction, provided that such inspection
shall be undertaken promptly. Lender may disburse proceeds for the repairs and restoration In a single payment or in
a series of progress payments as the work is completed. Unless an agreement Is made in writing or Applicable Law
requires Interest to be paid on such insurance proceeds, Lender shafl not be required to pay Borrower any interest or
earnings on such proceeds. Fees for public adjusters, or other third parties, retained by Borrower shall not be paid out
of the Insurance proceeds end shsB be the sole obligation of Borrower. If the restoration or repair is not economically
feasible or Lender's security would be lessened, the insurance proceeds shall be applied to the sums secured by this
Security Instrument, whether or not then due. with the excess, if any, paid to Borrower. Such insurance proceeds shafl
be applied In the order provided for in Section 2.
    If Borrower abandons the Property, Lender may (Be, negotiate and settle any available insurance claim and related
matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance carrier has offered to


Oeoa«A - singe F«rn» - F«nrV« WiWTreMU Hit UOT=ORM MSTtofliEHT Pons SOU 1/01
                                                                                                     Initials:   LA
StoMaa. Ins
                                                        Page4of8                                             SAEOEED 0313

                                     )



                                                                      m
             Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 52 of 95




                                                                                       BKs 15151 P6! 28£ loan#:
        settle a etata, then Lender may negotiate and settle the data. The 30-day period wBI begin when the n                given.
        In either event or 9 Lender' acquires the Property under Section 22 or otherwise, Borrower hereby assigns to Lender
        (a) Borrower's rights to any insurance proceeds in an amount not to exceed the amounts unpaid under the Note or this
        Securfty instrument and (b) any other of Borrower's rights (other than the right to any refund of unearned premiums
        paid by Borrower) under aB insurance policies covering the Property, insofar as such rights are appfcabie to the
        coverage of the Property. Lender may use the Insurance proceeds either to repair or restore the Property or to pay
        emountB unpaid under the Note or this Security Instrument whether or not then due.
            6. Occupancy. Borrower Shan occupy, estabBsh, and use the Property as Borrower's principal residence within
        60 day6 after the execution of this Security Instrument and shaO continue to occupy the Property as Borrower's principal
        residence tor at least one year after the date of occupancy, unless Lender otherwise agrees in writing, which consent
        shall not be unreasonably withheld, or unless extenuating circumstances exist which are beyond Borrower's control.
            7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not destroy,
        damage or impair file Property, allow the Property to deteriorate or commit waste on the Properly. Whether or not
        Borrower is residing in the Property, Borrower shall maintain the Property In order to prevent the Property from
        deteriorating or decreasing In value due to Its condition. Unless it is determined pursuant to Section 5 that repair or
        restoration is not economically feasible, Borrower shall promptly repair the Property If damaged to avoid further
        deterioration or damage. If insurance or condemnation proceeds are paid in connection with damage to, or toe taking
        of, toe Property. Borrower shall be responsible for repairing or restoring the Property only If Lender has released
!
        proceeds for such purposes. Lender may disburse proceeds for toe repairs and restoration in a single payment or In
        a series of progress payments as the work Is completed. If the Insurance or condemnation proceeds are not sufficient
        to repair ar restore toe Property, Borrower is not relieved of Borrower's obligation tor toe completion of such repair or
        restoration.
            Lender or its agent may make reasonable entries upon and Inspections of the Property. If it has reasonable cause.
        Lender may inspect the Interior of toe Improvements on toe Property. Lender shall give Borrower notice at the tone of
        or prior to such en interior inspection specifying such reasonable cause.
            8.   Borrower's Loan Application. Borrower shall be in default if, during the Loan application process, Borrower
        or any persons or entBtes acting at toe direction of Borrower or with Borrower's knowledge or consent gave materisBy
        false, misleading, or Inaccurate Information or statements to Lender (or failed to provide Lender with material Information)
i
        in connection with the Loan. Material representations include, but are not limited to, representations concerning
        Borrower's occupancy of toe Property as Borrower's principal residence.
             9. Protection of Lender's Interest in the Property and Rights Under this Security Instrument If (a) Borrower
        tells to perform the covenants end agreements contained In this Security Instrument (b) there is a legal proceeding that
        mfcht significant affect Lender's interest in toe Property and/or rights under this Security Instrument (such as a
        proceeding in bankruptcy, probate, for condemnation or forfeiture, for enforcement of a lien which may attain priority
        over this Security Instrument or to enforce laws or regulations), or (c) Borrower has abandoned toe Property, then Lender
        may do and pay for whatever is reasonable or appropriate to protect Lender's interest in toe Property and rights under
        tols Security Instrument, including protecting and/or assessing toe value of the Property, and securing and/or repairing
        toe Property (as set forth below). Lender's actions can include, but are not limited to: (a) paying any sums secured by
        e Ben which has priority over this Securfty Instrument; (b) appearing in court; and (c) paying reasonable attorneys' foes
        to protect its interest m the Property and/or rights under this Security Instrument, including Bs secured postern in a
        bankruptcy proceedtog. Securing the Property includes, but is not limited to, making repairs, replacing doors and
        windows, draining water from pipes, and efimlnating building or cither code violations or dangerous conditions. Although
        Lender may take action under this Section 9, Lender does not have to do so and is not under any duty or obligation to
        do so. It is agreed that Lender incurs no SabBity for not taking any or all actions authorized under this Section 9.
             Any amounts rfisbursed by Lender under tots Section 9 shall become addteonat debt of Borrower secured by this
        Security Instrument These amounts shall bear interest at toe Note rate from the date of disbursement and shafl be
        payable, with such interest, upon notice from Lender to Borrower requesting payment
             If this Security Instrument Is on a leasehold, Borrower shal comply with aB toe provisions of the lease. Bonoww thai
        not surrender toe leasehold estate and interests herein conveyed or terminate or cancel the ground tease. Borrower shaS
        not without the express written consent of Lender, after or amend the ground lease. If Borrower acquires fee file to the
        Properly, the leasehold and toe fee title shall not merge unless Lender agrees to toe merger in writing.
            10. Murtempi insurance. If Lender required Mortgage Insurance as a condition of making the Loan. Borrower shall
        pay toe premiums required to maintain toe Mortgage Insurance In effect If, tor any reason, toe Mortgage Insurance
        coverage required by Lender ceases to be available from toe mortgage insurer that previously provided such insurance
        and Borrower was required to make separately designated payments toward the premiums tor Mortgage Insurance,
    I
        Borrower shad pay toe premiums required to obtain coverage substantially equivalent to toe Mortgage Insurance
        previously In effect, at e cost substantially equivalent to the cost to Borrower of the Mortgage Insurance previously In
        effect from an alternate mortgage insurer selected by Lender. If substantially equivalent Mortgage Insurance coverage
        is not available. Borrower shall continue to pay to Lender toe amount of toe separately designated payments that were
        due when toe insurance coverage ceased to be to effect Lender will accept use and retain these payments es a non
        refundable loss reserve to lieu of Mortgage Insurance. Such toss reserve shaB be non-refundable, notwithstanding toe
        feet toat toe Loan Is ultimately paid to full, and Lender shaS not be required to pay Borrower any interest or earnings on
        such lou reserve. Lender can no longer require loss reserve payments If Mortgage Insurance coverage (In the amount
         and fortoe period that Lender requires) provided by an insurer selected by Lender agato becomes eveilabie.i8 obtained,
         and Lender requires separately designated payments toward the premiums for Mortgage Insurance. H Lender required
         Mortgage Insurance as a comStioR of making toe Loan and Borrower was required to make separately designated
         payments toward the premiums for Mortgage Insurance, Borrower shall pay toe premiums required to maintain
         Mortgage Insurance in effect or to provide a norwefondable loss reserve, until Lender's requirement for Mortgage
         Insurance ends in accordance with any written agreement between Borrower and Lender providing for such termination
         or unto termination is required by Applicable Law. Nothing in this Section 10 affects Borrower's obligation to pay interest
         at the rate provided In toe Note.


         GEORGIA - SSngfc Frttr- Ffflntlt MneffredlHe Mtc UtCTOHl! JSTTtUKEXT Fonn 301 1 1/W                  toSfals: _L£.
         EDS Mm, Inc.                                            Page 5 of 9                                         GAEDEED 0315
                                                                                                                      GAEDEED(CL8)
                                                                                                              0312212017 01:52 PM PST



                                                                                m              X
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 53 of 95




                                                                                   m 15151 P6: 22? loan#:
    Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses # may incur if
Borrower does not repay toe Loan as agreed. Borrower is not a party to the Mortgage Insurance.
    Mortgage insurers evaluate their totel risk on all such Insurance In force from time to time, aid may enter Into
agreements with other parties that share or modify their risk, or reduce losses. These agreements are on terms and
conditions that are satisfactory to the mortgage insurer and the other party (or patties) to these agreements. These
agreements may require the mortgage insurer to make payments using any source of funds that the mortgage Insurer
may have ava&abte (which may include funds obtained from Mortgage Insurance premiums).
    As a resuft ofthese agreements, Lender, aty ptschaser of the Note, another insurer, any reinsurer, any other entity, or
any aflSBate of any of toe foregoing, mey receive (dkediy or Indirectly) amounts that derive from (or might be characterized
as) a portion of Borrower's payments for Mortgage Insurance, in exchange for sharing or nxxtifytng the mortgage insurer's
risk, orreducing losses. Ifsuch agreement provides that an affiBate of Lender takes e share of the insurer^ risk fo exchange
tor a sham of the premiums paid to the insurer, foe arrangement is often termed "captive remsuranoe." Further
    (a) Any such agreements             II not affect the amounts that Borrower has agreed to pay for Mortgage
Insurance, or any other terms of the Loan. Such agreements will not increase the amount Borrower taW owe for
Mortgage insurance, and they will not entitle Borrower to any refund.
   (b) Any such agreements will not affect the rights Borrower has - if any - with respect to the Mortgage
Insurance under the Homeowners Protection Act of 1998 or any other tew. These tights may include the right
to receive certain disclosures, to request and obtain cancellation of the Mortgage Insurance, to have the
Mortgage Insurance terminated automatically, andfor to receive a refund of any Mortgage Insurance premiums
that were unearned at the time of such cancellation or termination.
     11. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby asskpwd to and
shall be paid to Lender.
     If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the Property.
If the restoration or repair is economically feasible and Lender's security Is not lessened. During such repair and
restaraflon period. Lender shall have the right to hold such ktiscellaneous Proceeds untB Lender has had an opportunity
to inspect such Property to ensure the work has bean completed to Lender's satisfaction, provided that such Inspection
shall be undertaken promptly. Lender may pay for the repairs and restoration In a single disbursement or in a series of
progress payments as the work Is completed. Unless an agreement is made in writing or Applicable Law requires interest
to be paid on such Miscellaneous Proceeds. Lender shall not be required to pay Borrower any interest or earnings on
such MlsceD         us Proceeds. If the restoration or repair is not economically feasible or Lender's security would be
lessened, the Vtisceflaneous Proceeds sha0 be appfied to die sums secured by this Security Instrument, whether or not
then due, with the excess, if any, paid to Borower. Such Miscellaneous Proceeds 6haB be applied m the order provided
for in Section 2.
     In the event of a total taking, destruction, or loss In value ofthe Property, the Miscellaneous Proceeds shall be appfied
to the sums secured by this Security Instrument, whether or noi then due, with the excess, If any. paid to Borrower.
    In the event of a partial taking, destruction, or toss in valueof the Property in which foe fair market value of the Property
Immediately before the partial taking, destruction, or loss In value is equal to or greater than the amount of the sums
secured by this Secutfty Instrument immediately before toe partial taking, destruction, or loss in value, unless Borrower
and Lander otherwise agree In writing, the sums secured by tots Security Instrument shall be reduced by toe amount
of toe Miscellaneous Proceeds multiplied by toe blowing fraction: (a) toe fotol amount of the sums secured Immediately
before the partial taking, destruction, or loss in value divided by (b) the fair market value of toe Property Immediately
before the partial taking, destruction, or loss in value. Any balance shall be paid to Borrower.
     In tire event of a partfei taking, destruction, or toss in value of the Property in which the fefr market value of toe Property
imm         ely before the partial taking, destruction, or loss In value Is less than the amount of the sums secured
immediately before the partial taking, destruction, or loss In value, unless Borrower and Lander otherwise agree in
writing, the Miscellaneous Proceeds shad be applied to toe sums secured by this Security Instrument whether or not
toe sums are then due.
     If toe Property is abandoned by Borrower, or if, alter notice by Lender to Borrower that toe Opposing Party (as
defined to toe next sentence) offers to make an award to settle a dalm for damages. Borrower fells to respond to Lender
within 30 days alter the date toe notice is given, Lender Is authorized to collect and apply toe Miscellaneous Proceeds
either to restoration or repair of the Property or to the Bums secured by this Security Instrument whether or not then
rtoe. "Opposing Party* means the third party that owes Borrower Miscellaneous Proceeds or the party against whom
Borrower has a right of action In regard to Miscellaneous Proceeds.
    Borrower shall be in default 9 any action or proceeding, whether civi or criminal, is begun that in Lenders judgment
could result in forfeiture of toe Property or other material impairment of Lenders interest In the Property or rights under
this Security Instrument Borrower can cure such e default and, If acceleration has occurred, reinstate as provided In
Section 19, by causing the action or proceeding to be dismissed with a ruling that in Lenders Judgment, precludes
forfeiture of toe Property or other material Impairment of Lenders Interest In the Property or rights under this Security
Instrument The proceeds of any award or dalm for damages that are attributable to the impaimient of Lenders Interest
in the Property are hereby assigned end shall be paid to Lender.
     AO    eBaneous Proceeds that are not applied to restoration or repair of the Property shad be appEed in the order
provHod for In Section 2.
   12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of toe sums secured by this Security Instrument granted by Lender to Borrower or any
Successor in interest of Borrower shafi not operate to release the natality of Borrower or any Successors in interest of
Borrower. Lender shafi not be required to commence proceedings against any Successor to interest of Borrower or to
refuse to ertend time for payment or otherwise modify amortization of the sums secured by this Security Instrument by
reason of any demand made by the original Borrower or any Successors in Interest of Borrower. Any forbearance by
Lender in exercising any right or remedy including, without fimltatior. Lender's acceptance of payments from third
persons, entities or Successors in Interest of Borrower or in amounts less than the amount then due, shall not be a wahrer
of or preclude the exercise of eny right or remedy.
                                                                                                                                       I
GEORGIA - Shgb FamSy - Fan*# Itoefffvddb Mac UWTORW BtSTRUKNT Form M11 1M
                                                                                                           Initials:   LA
    "    "                                                  Page 6 of 9                                             GAEDEED    0315
                                                                                                                    GAEDEED (CLS)
                                                                                                            03/22/2017 01:32 PMPST




                                                                           m
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 54 of 95




     •                                                                             BK:151»28lqan*HH|
     13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenant^n^grees
#ia! Borrower's obligations end EabiBty shall be joint and several. However, any Borrower who co-signs this Security
instalment but does not execute the Note (a "co-signer"): (a) Is coining this Security Instrument only to mortgage,
grant and convey the co-signer's Interest In the Property under the terms of this Security Instrument (b) is not personally
obligated to pay the sums seorred by this Security Instrument and (c) agrees that Lander end any other Borrower can
agree to extend, modify, forbear or matte any accommodations with regard to the terms of this Security Instrument or
the Note without the co-signer's consent
    Subject to the provtsroos of Section 18, any Successor In Interest of Borrower who assumes Borrower's obligations
under this Security Instrument in writing, end is approved by Lender, shall obtain all of Borrower's rights and benefits
under this Security Instrument Borrower shall not be released from Borrower's obligations and BabBty under this
Security Instrument unless Lender agrees to such release in writing. The covenants and agreements of this Security
Instrument shad bind (except as provided in Section 20) and benefit the successors and assigns of Lender.
     14. Loan Charges. Lender may charge Borrower tees for services performed In connection with Borrowers default
for the purpose of protecting Lender's interest in the Property and rights under this Security Instrument, including, but
not limited to, attorneys' fees, property Inspection and valuation fees. In regard to any other tees, the absence of express
authority In this Security Instrument to charge e specific fee to Borrower shall not be construed as a prohibition on the
charging of such fee. Lender may not charge fees that are expressly prohibited by this Security Instrument or by
Applicable Law.
    If the Loan is eubjact to a law urifch sets maximum ban charges, and that law is finally Interpreted so that the Interest
or other loan charges collected or to be collected 'm connection with the Loan exceed the permitted limits, there (a) any
such teen charge shall be reduced by the amount necessary to reduce the charge to the permitted Emit and (b) any
sums already collected from Borrower which exceeded permuted Emits wfii be Defended to Borrower. Lender may choose
to make this reftaid by reducing the principal owed under the Note or by making a direct payment to Borrower. If a refund
reduces princes!, the reduction,will be treated as a partial prepayment without any prepayment charge (whether or not
a prepayment charge is provided for under the Note). Borrower's acceptance of any such refund made by direct
p^ment to Borrower will constitute a waiver of any right of action Borrower might have arising out of such overcharge.
    15. Notices. Ad notices given by Borrower or Lender In connection wtto this Security Instrument must be in writing.
Any notice to Borrower In connection with this Security Instrument shall be deemed to have been given to Borrower
when mated by first class mall or when actually delivered to Borrower's notice address If sent by other means. Notice
to any one Borrower shall constitute notice to all Borrowers unless Applicable Law expressly requires otherwise. The
notice address shall be the Property Address unless Borrower has designated a substitute notice address by notice
to Lender. Borrower shall prampfty notify Lender of Borrower's change Df address. If Lender specifies a procedure for
reporting Borrower's change of address, then Borrower shaS only report a change of address through that specified
procedure. There may be only one designated notice address under this Security Instrument at any one time. Any
notice to Lender ahad be given by delivering it or by mailing it by first dass mad to Lender's address stated herein unless
Lender has designated another address by notice to Borrower. Any notice In connection wEh this Security Instrument
shall not be deemed to have been given to Lender until actually received by Lender. If any notice required by this
Security Instrument Is also required under Applicable Law. the Applicable Law requirement wffl satisfy the corresponding
requirement under this Security Instrument
    16. Governing Law; Severability; Rules of Construction. This Security Instrument shati be governed by federal
law and the law of the juristfetion in which tire Property is located. AS tights and obligations contained in this Security
Instrument are subject to any requirements and limitations ofApplicable Law. Applicable Law might axpBeitV or toipticftiy
allow the parties to agree by contract or it nvghl be stent, but such silence shall not be construed as a prohibition against
agreement by contract In toe event that any provision or clause of tots Security Instrument or the Note conflicts with
Applicable Law. such conflict shed not affect other provisions of this Security Instrument or the Note which can be given
effect without toe conflicting provision.
     As used In tola Security Instrument (a) words of the masculine gender shad mean and 'mdude corresponding neuter
words or words of the feminine gander; (b) words in the singular shad mean and indude the plural and vice versa; and
(c) the word 'may* gives sole discretionurithout any obligation to take any action.
     17. Borrower's Copy. Borrower shad be given one copy of the Note and of this Security Instrument
     18. Transfer of the Property or a Beneficial Interest In Borrower. As used In this Section 18, Interest In the
Property* means any legal or beneficial Interest in toe Property, including, but not Brrtted to, those beneficial Interests
transferred in a bond for deed, contract for deed, InsteQraent sales contract or escrow agreement the intent of which
Is the transfer of title by Borrower at a future date to a purchaser.
    If ad or any part of the Property or any Interest in toe Property Is sold or transferred (or if Borrower is not a natural
person and a beneficial Merest in Borrower is sold or transferred) without Lender's prior written consent. Lander may
require immediate payment in full of ad sums secured by this Security Instrument However, tots option shad not be
exercised by Lender if such exercise is prohtoited by Applicable Law.
    If Lender exercises tins option, Lender shed give Borrower notice of acceleration. The notice shall provide a period
of not less titan 30 days from the date the notice is given in accordance with Section 15 within which Borrower must pay
ad sums secured by this Security Instrument If Borrower tells to pay these sums prior to the expiration of tola period.
Lender may invoke any remedies permitted by this Security Instrument without further notice or demand on Borrower.
     IB. Borrowor'sltighttBRBinstateAftar Acceleration. IfBorrowBrmeetscartain conditions, Borrower shad have toe
right to have enforcement of tte Security Instrument tfiscorrtimjed at any time prior to the eartest of: (b) five days before sate
ofthe Property prouam to any power of sale contained In tola Security Instrument; (b) such other period as^pEcahle Law
might specify for foe termination of Borrower^ right to relnstete; or (c) entry of Bjudgmart enforcing this Security Instrument
Those conditions are that Borrower (a) pays Lender ad sums which then would be due under this Security Instroment and
the Note as if no acceleration had ocarred; (b) rues sty dsteutt of any other covenants or agreements; (c) pays ai e^enses
Incurred in enforcing this Security Instrument including, but not Suited to, reasonable attorneys' fees, property inspection
and valuation tees, and other fees Incurred for toe purpose of protecting Lender's interest in toe Property and rights under
toa Security Instrument; and (d) tales such action as Lender may reasonably require to assure that Lender's interest in the


GEOfttHA • Stogie FtroQy - Fannie llM/Frw&fl* Hae UNIFORM INSTRUMENT Form 3011 1*1
                                                                                                          Initiate:
EfltoMae.bc.
                                                           Pag*7ofg                                               GAEDEH)    0315
                                                                                                                  GMDE£D(CLS)
                                                                                                          03/22/2017 Of 32 PHI PST
                                                                                   is

                                                                                      I
                                                                                   IT-

                                                                                   rt
         Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 55 of 95




                                                                                    8X: 15151 Pfii 289 LOAN ft
    Property and rights under tMs Security Instrument and Borrower's obligation to pay the sums secured by Bemy
    Instrument 8haR continue unchanged. Lender may require that Borrower pay such reinstatement sums and esqpenses in one
    or more of the Mowing forms, as selected by Lender, (a) cash; (b) money order, (c) certified cheek, bank check. treasurer's
    check or cashier's check, provided any such check is drawn upon an Institution whose deposits are Insured by a federal
    agency, instrumentality orenfiy, or(d) Electronic Funds Transfer. Upon nAmtalanentby Borrower, this Security Instrument
    end oMpaficns secured hereby shsE remain Uy effective as ff no acceleration had occuied. However, this right to reinstate
    shall not apply in the ease of acceleration under Section 18.
        20. Sale of Note; Change er Loan Servicer; Notice of Grievance. The Note or a partial Merest In the Note (together
    with this Security Instrument) can be sold one or more times without prior notice to Borrower. A sale might result in a change
I
    in the entty(lmownBB the "Loan Servicer") thetcolads Periodic Payments due under the Note and this Security Instrument
    and performs othermortgage loan servicing obligations under the Note, this Security Instrument, and Applicable Law. There
    also night be one or more changes ofthe Loan Servicer metaled to a sate of the Mole If (hate is a ctenga of foe Lost Servicer,
    Borrower wffl be given written note of the dange which wffl stale the name and address of toe new Loan Servicer, the
    Bddre88towMch payments shoufo be matte imdary other Information RESPA requires In connection wfflianoticeortrBnsfer
    of servicing. If the Note is sold and thereafter the Loon is serviced by a Loan Servicer other than the purchaser of the Note,
    the mortgage loan servicing rttgrion* to Borrower wfll remain writh the Loan Servicer or be transferred to s successor Loan
    Servicer and are not assumed by the Note purchaser unless otherwse provided by the Note purchaser.
        Neither Borrower nor Lander may commence, join, or be joined to any judicial action (as either an individual litigant
    or the member of a class) that arises from the other party's actions pursuant to this Security Instrument or that alleges
    that the other party has breached any prevision of, or any duty owed by reason of, this Security Instrument unta such
    Borrower or Lender has notified the other party (with such notice given In compfiance with foe requirements of Section
    15) of such alleged breach and afforded the other party hereto a reasonable period after the giving of such notice to take
    corrective action. If Apptcable Law provides a time period which must elapse before certain action can be taken, that
    time period win be deemed to be reasonable for purposes of this paragraph. The notice of acceleration and opportunity
    to cure given to Borrower pursuant to Section 22 and the notice of acceleration given to Borrower pursuant to Section
    18 shall be deemed to satisfy the notice snd opportunity to take corrective action provisions of this Section 20.
        21. HaxBtdns Substances. As used in this Section 21: (a) "Hazardous Substances: are those srfostanoes defined as
    toxic or hazardous substances, pollutants, or wastes by Environmental Law and the following substances: gasoline,
    kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials
    containing asbestos or formaldehyde, and radioactive materials; (b) 'Environmental Law" means federal laws and laws of
    foe JraisdicSon where the Property is located that relate to healih, safety or environmental protection; (c) "Environmental
    Cleanup* fodudes any response action, remedial action, or removal action, ss defined in Environmental Law; aid (d) an
    "Envtronmentai Condition" means acondition thatcan cause, contribute to, or otherwisetrfcgeran Environmental Cleanup.
        Borrower shall not cause or permft the presence, use, cfispossl, storage, or release of any Hazardous Substances, or
    threaten to release any Hazardous Substances, on or In foe Property. Borrower shaS not do, nor alow anyone eise to do,
    anything effecting the Properly (a) thai is in violation of any Environmental Law, (b) which erodes si EnVtanmental CondSon,
    or (c) which, due to the presence, use, or release of a Hazardous Substance, creates a condition that adversely affects the
    value of foe Property. The preceding two sentences shsB not apply to foe presence, use, or storage on Bie Property of smal
    quantities of Hazardous Substances that are generally recognized to be appropriate to normal residential uses and to
    maintenance of the Property (including, but not Mted to, hazardous substances in consumer products).
         Borrower shaS promptly give Lender written notice of (S) any investigation, dafm, demand, lawsuit or other action by any
    governmental or regulatory agency or private patty Involving the Property and dry Hazardous Substance or Environmental
     Law of which Borrower has actual knowledge, (b) any Environmental Condition, including but not tended to, any spiting,
    leaking, discharge, release or threat of release of any Hazardous Substance, and (c) any condition caused by the presence,
    use or releese of a Hazardous Substance which adversely affects the value of the Property. If Borrow teems, or is notitied
    by any governmental or regulatory authority, or any private party, that any removal or other remerfiation of any Hazardous
    Substance affecting foe Property Is necessary, Borrower shall promptly take all necessary remedial actions in accordance
    vrith Environmental law. Nothing herein shafl create any obligation on Lender for an Environmental Cleanup.

         NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
         22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following Borrower's
    breach of any covenant or agreement In this Security tosu tenant (but net prior to acceleration under Section IB unless
    Applicable Law provides otherwise). The notice shafl specify: (a) the default; (b) the action required to cure the
    default; (c) a date, not less than 30 days from the date the notice is given to Borrower, by which the defect must be
    cured; and (d) that feSum to cure the default on or before the date specified In the notice may resuS In eeeetoration
    of the sums secured by mis Security instrument and sale of the Property. The notice shall further Inform Borrower
    of the rightto refostate after acceleration and the right to bring a court action to assart tha non-existence of a default
    or any titer defense of Borrower to acceleration and aale. If the default Is not cured on or before the date specifiad
    In the notice, Lenderatitsoption mayrequire immediate payment in fufl of all sums secured by this Security toaSumam
    without furtherdemand and may Invoke the power of sale yarned by Borrower and any other remedies permitted
     by Applicable Law. Borrower appoints Lander the agent and attonwy-in-fect far Borrower to exercise the power of
     sa:o. Lender shall be entitled to collect all expenses Incurred in persuing the remedies provided tn this Section Z2.
     including, but not Rmlted to. reasonable attorneys' fees and casts of title evidence.
         g Lender Invokes the pewvor of sate. Lender shall give a copy of a notice of sate by public advertisement for
     the rime and in the manner prescribed by Applicable Law. Lender, without further demand an Borrower, shall sell
     the Property at pubflc suction to the highest bidder at the time end place and under the terms designated In the
     notice of sale in one or more parcels and in any order Lender determines. Lender or Its designee may purchase
     the Property at any sale.
         Lender shall convey to the purchaser indefeasible title to the Property, and Borrower hereby appoints Lender
     Borrower's agent and attomey4n4act to make such conveyance. The recitals In tha Landarfs deed shall be prima facte
     evidence of the trutfi of the statements matte therein. Borrower covenants and ajpees that Lender shall apply tha


     aeOROU • saigh FMlSy - Fwni* MntFraiWI* Mac UMFORH BtSTRUMEKT Form 3011 1A1                           Initials;   J=A
         ""   '                                               Page 8 of 9                                          BASKED «15
                                                                                                                   GMEDSBXCIS)
                                                                             uyivjuyv                       03/Z2G01701:S2PWPST



                                                                             H
       Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 56 of 95




 proceeds of the sale in the following order (a) to                             K!15I9 5: flkoAN*
                                                      all expenses of the sate, Irtclur&ig, but not limited
 attorneys' fees; (b) to all sums secured by this                                                           to, reasonable
                                                  Security Instrument end (c) any excess to tha person
                                                                                                         or persons legally
 emitted to to The pemerwd agency granted are cartel with en
                                                                       interest, are irrevocable by death or otherwise and
 era            re to the remedies for collection of debt as provided
                                                                      by AppBcabts Uw.
       Ifthe Property bsoM pursuant to this Section 22, Borrowe
                                                                     r, or any person holding possession
                                                                                          ofttie Property
 through Borrower, shall Immediately surrende
                                             r possession of the Property to the purchaser
 possession b not surrendered, Borrower or such person shall be a                          at the sale. If
. in accordance with Applicable Law.
                                                                  tenant holding           over and may be dbpossessed
      23. Release. Upon payment of all sums secured
                                                     by this Security Instrument, Lender shall cancel this
 Instrument Borrower shall pay any recordsHen                                                              Security
                                              costs. Lender may charge Borrower a fee for releasing
 Instrument, but only If                                                                              this Security
                         the fee is paid lo a third party for services rendered
                                                                                and the charging ofthe fee Is permitted under
 Applicable Law.
       2*. Waiver of Homestead. Borrower waives aE rights of
                                                             homestead exemption in the Property.
     25- Assumption Not a Novation. Lender's
                                             acceptance of en assumption of the obligation
                                                                                           s of Oils Security
 Instrume  nt and the Note, and any release of Borrower In connection therewith
    28. Security Oeed. This conveyance Is to be construed
                                                                               , shall not constitute a
                                                                                                    novation.
                                                          under the existing laws of the State of Georgia
                                                                                                          as a dBed
 passing   tide, and not as b mortgage, and Is Intended to secure the
                                                                      payment of all sums secured hereby.

       BORROWER ACCEPTS AND AGREES to the terms and
                                                                covenants contained in this Security Instrument and In
 Rider executed by Borrower and recorded with                                                                          any
                                              It

       IN WITNESS WHEREOF, Borrower has signed and
                                                   sealed thfs Security Instrument

 Signed, sealed and delivered in toe presence of.




                                                                                                        3-2<H?        (Seal)
                  LEMARcUS ALUSON
                                                                                                                DATS




Unofficial Witness




                                                                       /#%
                                         '•i
Notary Public,     ge-arrjiZ
Henrv           County                         7

Lender CalCon Mutual Mortgage LLC
MILS ID: 48375
                                                                      1iJrt)
Loan Originator athew Alien Dlugotenski
NMLS ID: 172848




COOROtA - Stigk Ftn«y- Fnw* MMTFfMMb Mae
Ua Mae. Inc.
                                         umFORM INSTRUIErrrPonn JOIt 1A1
                                                                                                    initials:   UA
                                                        Page9of9                                            OEOEH) mis
                                                                                                            GABDEED (CIS)
                                                                                                     03020017 01.-S2PMPST
                                                                         ''VwUKa
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 57 of 95


 BBFOcNo.: US3M51



                                                                 Ki 15151 PS! W
                                          EXHIBIT "A"

 All that tract or parcel of land lying and being in Land Lot 47 of the 6th District,
                                                                                      Henry County,
 Georgia, being Lot 9, Block F, Eagles Landing, Unit H, as per plat recorded in
                                                                                   Plat Book 18, page
 173, Henry County, Georgia records, which plat is incorporated herein and
                                                                               made a part hereof by
 this reference.
             Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 58 of 95


Andrew Stevens




From:                               Andrew Stevens
Sent:                               Tuesday, January 08, 2019 5:33 PM                                            EXHIBIT
To:
Cc:
Subject:
Attachments:
                                    "Bret Chaness"
                                    Jackson Oliver
                                    RE: LeMarcus Allison
                                    Scanned from Stevens Stevens _ Oliver Attorneys at Law.pdf
                                                                                                      Ll
Hi Bret,
           It was a pleasure speaking with you today. Please find Mr. Allison's Wells Fargo bank statement for December
20, 2016 through January 20, 2017. As you can see, there is an ending balance on January 20, 2017 of $42,950.23. Mr.
Allison when he signed the Uniform Residential Loan Application you previously email thought the $77,703.65 was the
amount available in all of his accounts.
         Therefore, please accept this email as my client's cure to your client's default. My client will sign a new Uniform
Residential Loan Application if you client wants to email a revised one to me. Please confirm that this has cured your
client's default. I look forward to hearing from you soon.
Sincerely,
Andrew




Andrew M. Stevens


Stevens, Stevens & Oliver, LLC
4167 Roswell Road
Suite A Floor 1
Atlanta, Georgia 30342
(P) 770-393-8900 Ext. 223
(F) 770-392-0367 (Use Cover)
www.lawstevens.com
WIRING INSTRUCTIONS MUST BE VERBALLY VERIFIED BEFORE INITIATING THE WIRE TO OUR TRUST ACCOUNT**
****************************


WARNING - FRAUDULENT FUNDING INSTRUCTIONS

Email hacking and fraud are on the rise to fraudulently misdirect funds. Please call your escrow
officer immediately using contact information found from an independent source, such as the
sales contract or internet, to verify any funding instructions received. We are not responsible for
any wires sent by you to an incorrect bank account.

Please call our office to confirm prior to wiring funds.

Pursuant to Georgia's Good Funds Law, O.C.G.A. §44-14-13, we require a wire in the
following instances:

*Buyers funds to close exceed $5,000.00

*Funds owed by Seller at closing

Certified funds are acceptable for any funds due less than $5,000.00

                                                              i
               Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 59 of 95

NOTICE AND DISCLAIMER-THIS ELECTRONIC MAIL MESSAGE AND ITS
ATTACHMENTS HAVE BEEN SENT FROM A LAW FIRM. IT IS INTENDED
                                                            ONLY FOR
THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH THIS LAW FIRM
                                                           ADDRESSED
IT. THE INFORMATION IN THIS ELECTRONIC MESSAGE AND ITS ATTACH
                                                              MENTS
ARE SUBJECT TO THE ATTORNEY CLIENT AND/OR WORK PRODUCT PRIVILE
                                                                  GE
AND MAY CONTAIN CONFIDENTIAL INFORMATION. IF THE READER OF
                                                             THIS
MESSAGE IS NOT THE INTENDED RECIPIENT, YOU ARE NOTIFIED THAT
                                                             ANY
UNAUTHORIZED DISSEMINATION, DISTRIBUTION, FORWARDING, COPYIN
                                                                G, OR
RELIANCE ON THIS MESSAGE IS STRICTLY PROHIBITED. FURTHERMORE
                                                              , PLEASE
NOTIFY US IMMEDIATELY BY COLLECT TELEPHONE OR E-MAIL IF THIS
                                                             FIRM
HAS INADVERTENTLY DISCLOSED THIS MESSAGE AND/OR ITS ATTACH
                                                           MENTS
TO YOU SO THAT WE CAN INSTRUCT YOU ON HOW TO DELETE/DESTROY
                                                              ITS
CONTENTS. NO ATTORNEY-CLIENT RELATIONSHIP EXISTS BY VIRTUE OF
                                                              THIS
COMMUNICATION UNLESS WE HAVE SPECIFICALLY ACKNOWLEDGED IN
WRITING THAT ONE EXISTS. THANK YOU.

From: Bret Chaness rmailto:bchaness@rubinlublin.com1
Sent: Friday, January 04, 2019 3:23 PM
To: Andrew Stevens
Cc: Jackson Oliver
Subject: LeMarcus Allison


Hi Andrew,


I hope you had a good new year. I received approval to send the requested documents
                                                                                       to you, and they are attached.
One document is the signed loan application, affirming a balance of $77,703.65 on the Bank
                                                                                             of America account ending
in 5681. The second attachment is a set of bank statements. The statement ending on
                                                                                      January 25, 2017 states that the
balance is $77,703.65, which is the balance from the loan application. There are two other
                                                                                           statements included. The first
page of that attachment is a document from Bank of America, stating that the documents
                                                                                          do not accurately reflect the
account balance, and that on January 25, 2017, the balance was actually $28,939.84.


In accordance with the Notice of Default, your client must provide CalCon with independently
                                                                                             verifiable information
showing that the bank statement was not altered.


Please let me know if you have any questions or concerns.


KIPRUBINLUBLINllc
      Ffersonjftzed Strvtce, Professional Results




Bret Chaness | Litigation Partner

 Rubin Lublin, LLC / Rubin Lublin TN, PLLC                Main: 770-246-3300
 3146 Avalon Ridge Place, Suite 100                        Fax: 404-921-9016
 Peachtree Corners, Georgia, 30071                       Direct: 678-281-2730
www.rubinlublin.com                                 bchaness@rubiniublin.com


Serving Georgia, Mississippi, Tennessee & Alabama

PLEASE BE ADVISED THAT THIS LAW FIRM MAY BE ACTING AS A DEBT COLLECT
                                                                     OR ATTEMPTING TO COLLECT A
AND ANY INFORMATION OBTAINED DURING OR AS A RESULT OF THIS COMMUNI
                                                                   CATION MAY BE USED FOR THAT


                                                                                2
          Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 60 of 95


Wells Fargo Combined Statement of Accounts
                                                                                                                                                 WELLS
Primary account number                    1326        December 20, 2016 - January 20, 201 7             Page 1 of 4                              FARGO




                                                                                                 Questions?
LEMARCUSK ALLISON                                                                                Available by phone 24 hours a day. 7 days a week:
3034 DOGWOOD DR                                                                                  Telecommunications Relay Services calls accepted

HAPEVILLE GA 30354-1 1 19                                                                          1-800-742-4932
                                                                                                   77Y. 1-600-877-4833

                                                                                                   EnespaM: 1-877-727-2932

                                                                                                          1-800-288-2288          (6 am to 7 pm PT. M-F)


                                                                                                 Online: wellsfargo.com

                                                                                                 Write: Wells Fargo Bank. N.A. (297)
                                                                                                         P.O. Box 6995
                                                                                                         Portland. OR 97228-6995




 You and Wells Fargo                                                                             Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our
                                                                                                 A check mark m the box indicates you have these
 company and look forward to continuing to serve you with your Financial needs.                  convenient services with your account(s). Go to
                                                                                                 wetIstargo com or call the number above rf you have
                                                                                                 questions or it you would like to add new services


                                                                                                 Online Banking            [71      Direct Deposit             Q]
                                                                                                 Online Bill Pay           [71      Auto Transfer/Payment Q
                                                                                                 Online Statements         [7]      Overdraft Protection       [7]
                                                                                                 Mobile Banking            l"~]     Debit Card
                                                                                                 My Spending Report        [7)      Overdraft Service          [71




Summary of accounts

Checking/Prepaid and Savings
                                                                                                                Ending balance                       Ending balance
Account                                                  Page                   Account number                     last statement                     this statement
Weds Fargo Way2Save* Checking                             2                            1326                               666 22                             654 22
Weds Fargo Way2Save" Savings                              3                           19759                            42 949 85                          42 95023

                                                         Total deposit accounts                                     $43,616.07                          $43,604.4$
          Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 61 of 95


Primary account number:                       '0326          December 20, 2016- January 20, 2017                  Page 2 of 4
                                                                                                                                                     WELLS
                                                                                                                                                     FARGO




Wells Fargo Way2Save* Checking

Activity summary                                                                                            Account number      MMM0326
        Beginning balance on 12/20                                                                          L£ MARCUS K ALUSON
                                                                         $666 22
        Deposits/Additions                                                     0 00                         Georgia account terns and conditions apply
        Withdrawals/Subtractions                                             - 1200                         For Direct Deposit use
        Ending balance on 1/20                                           $654.22                            Routing Number (RTN) 061000227



Overdraft Protection

          Your account is linked to the following for Overdraft Protection

                   Savings •                 19759




Transaction history


                               Check
                                                                                                                    Deposits/        Withdrawals/          Ending daily
       Date                Number      Descnptton
                                                                                                                    Additions         Subtractions               balance
        1/20                           Monthly Service Fee
                                                                                                                                             12.00                 6S4 22
       Ending balance on 1/20
                                                                                                                                                                   654.22
       Totals
                                                                                                                       $0.00               $12.00
       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that
                                                                                                           may have been outstanding on your account when your
       transactions posted If you had Insufficient available funds when a transaction posted, fees may
                                                                                                       have been assessed.



Monthly service fee summary

For a complete list of fees and detailed account information, please see She Wells Fargo Fee and Information
                                                                                                             Schedule and Account Agreement applicable to
your account or talk to a banker Go to wellsfargo com/feefaq to find answers to common questions
                                                                                                 about the monthly service fee on your account.



       Fee penod 12/20/2016 - 01/20/2017                                                      Standard monthly service tee $12 00             You paid $12.00

       How to avoid the monthly service fee                                                                    Minimum required                 This fee penod
       Have any ONE of the following account requirements
               Minimum daily balance
                                                                                                                        $2.000 00                        $666 22
               Total amount of qualifying direct deposits                                                                 $750 00                          $0 00
               Total number of posted WeBs Fargo Debit Card purchases and/or payments                                           10                             0
       JC/JC




/        IMPORTANT ACCOUNT INFORMATION
                                                                                      < in'



Amendment to our Funds Availability Policy


Good news! Effective April 5, 2017, we've updated our fends availability policy to remove the delay of fends by one additional
                                                                                                                               business
day for certain checks deposited at a Wells Fargo location in Alaska. This applies only if the check was drawn on or payable
                                                                                                                              at or
through a paying bank not located in Alaska. Other funds availability policies are still in effect Please see our Consumer
                                                                                                                           Account
Agreement for additional fends availability policies and details
          Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 62 of 95


Primaiy account number:                        126        December 20, 201 6 -January 20, 201 7                   Page 3 of 4
                                                                                                                                                      WELLS
                                                                                                                                                      LARGO




Periodically, we may evaluate trie timng of statements, monthly service tee assessment and
                                                                                              interest payments to your accounts. We
may adjust the timing in order to align your statement, monthly service fee assessment (if any)
                                                                                                 and interest payment dates with one
another. You may receive a partial statement that reflects activity and interest payments
                                                                                          from the last statement date to the slate qf
the change. No monthly service fees will be assessed during a partial statement period and
                                                                                             there will be no impact to your interest rate
or compounding frequency.



Wells Fargo Way2Save® Savings

Activity summary                                                                                            Account number:            I9759
       Beginning balance on 12/20
                                                                    $42 949 85                              LEMARCUSK ALLISON
       Deposits/Additions                                                    038                            Georgia account terms and conditions apply
       Withdrawals/Subtractions                                          - 0 00                             For Direct Deposit use
       Ending balance on 1/20           » t      -*a               $42,950.23                               Routing Number (RTN)      061000227




Interest summary
       interest paid this statement                                       $0 38
       Average collected balance                                    $42 949 85
       Annua) percentage yield earned                                    0 01%
       interest earned this statement penod                               $0 38
       Interest paid this year                                            $0 38

       Total interest paid in 2016                                        $5 07




Transaction history



                                                                                                                   Deposits/          Withdrawals/         Ending daily
       Date          Description
                                                                                                                   Additions           Subtractions            balance
       1/20          Interest Payment                                                                                   038                                  42,950 23
       Ending balance on 1/20
                                                                                                                                                            42,950.23
       Touts                                                                                                          $0.38                  $0.00

       Trie Ending Daily Balance does not reded any pending withdrawals or holds on deposited funds thai may
                                                                                                                have been outstanding on your account when your
       transactions pasted. If you had insufficient available funds when a transaction posted, fees may have
                                                                                                             been assessed


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information
                                                                                                             Schedule and Account Agreement applicable to
your account or talk to a banker Go to wetlsfargo com/feefaq to find answers to common questions about
                                                                                                         the monthly service fee on your account.


       Fee penod 1 2/20/201 6 - 01/20/2017                                                     Standard monthly service fee $S 00                 You paid $0 00

       How to avoid the monthly service fee                                                                    Minimum required                   This fee penod
       Have any ONE of the following account requirements
              Minimum daily balance                                                                                      $300 00                      $42.949 85 0
              Daily automatic transfer from a Wells Fargo checking account                                                  $1 00                          $0 00
              Save As You Go' transfer from a Wells Fargo checking account                                                    $1 00                        $0 00
              Monthly automatic transfer from a Wells Fargo checking account
                                                                                                                           $25 00                          $0 00
              The fee is waived when the primary account owner is under the age of 18 (19 in
              Alabama)
              Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 63 of 95


Primary account number            WBMB0326               December 20. 2016 - January 20, 2017                     Page 4 of 4
                                                                                                                                                   WELLS
                                                                                                                                                   FARGO




Worksheet to balance your account                                             General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your
                                                                              a    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest
                                                                                   Consumer Repotting Agency about your accounts. You have the nght to
paid into your account and any service charges, automate payments or
                                                                                   dispute the accuracy of information that Wells Fargo Bank. N A has
ATM transactions withdrawn from your account dunng this statement
                                                                                   furnished to a consumer reporting agency by wnting to us at Overdraft
penod
                                                                                   Collection and Recovery. P.O. Box 5058. Portland. OR 97208-5058 Please
0 Enter the ending balance on this statement.             J               j       describe the specific information that is inaccurate or in dispute and the
                                                                                  basis for the dispute along with supporting documentation if you believe
H) List outstanding deposits and other                                            the information frimished is the result of identity theft, please provide us
credits to your account that do not appear on
                                                                                  with an identity theft report
this statement   Enter the total in the column
                                                                                  in case of errors or questions about your electronic transfers,
to the nght
                                                                                  telephone us at the number printed on the front of this statement or write
 Description                    Amount                                            us at Wells Fargo Bank. P.O Box 6995. Portiand, OR 97228-6995 as soon as
                                                                                  you can. if you think your statement or receipt is wrong or if you need more
                                                                                  information about a transfer on the statement or receipt We must hear
                                                                                  from you no later than 60 days after we sent you the FIRST statement on
                                                                                  which the error or problem appeared

                                                                                   1. Tell us your name and account number (if any)
                                                                                  2. Describe the error or the transfer you are unsure about and explain as
                    Total                                                            dearly as you can why you believe it is en error or why you need more
                            J
                                                                                     information

                                                                                  3. Tell us the doJar amount of the suspected error
Pel Add [A] and fBl to calculate the subtotal          = 1
                                                                                  We will investigate your complaint and will correct any error promptly. If
IdI List outstanding checks, withdrawals, and                                     we take more than to business days to do this, we will credit your account
other debits to your account that do not appear                                   for the amount you think is in error, so that you will have the use of the
on this statement   Enter the total m the column                                  money during the time it takes us to complete our investigation
to the nght

 Number/Description             Amount




                    Total   %
                                        n> • i.                       1
fil Subtract (U from [c] to calculate the
adjusted ending balance This amount should be
the same as the current balance shown in your
register                                               - i                        O2010 WelS F«J0 Bank N A All ng«s rwwved NMCSR ID 399601          Member FOiC umR
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 64 of 95


                                                                                       I       EXHIBIT
                                                                                       i


                                                                                             <5i
                                                                                       r

                               RUBIN LUBLIN, LLC                                       1
                               Attorneys and Counselors at Law
                                  3145 Avalon Ridge Place. Suite 100
                                     Peachtree Corners. GA 30071
                                         TEL (877) 813-0992
                                         FAX (404) 601-5846


                                     VIA CERTIFIED MAIL
                                RETURN RECEIPT REQUESTED
                                      Copy Via Regular Mail



                                         February 12, 2019

LEMARCUS ALLISON
250 MONTROSE DR
MCDONOUGH, GA 30253


                            Notice ofAcceleration and Foreclosure


File No.:                  DCAL-1 8-06713-1
Loan:                      Note, and Security Deed from LEMARCUS ALLISON to
                           MORTGAGE ELECTRONIC REGISTRATION SYSTEMS INC AS
                           NOMINEE FORCALCON MUTUAL MORTGAGE LLC
                           ("Original Lender")
Property Address:          250 MONTROSE DR, MCDONOUGH, GA 30253




        Please be advised that this law firm represents CalCon Mutual Mortgage LLC
("Foreclosing Entity"), successor in interest to the Original Lender on the above-referenced Loan.
By separate communication you may have been advised of your rights under the Fair Debt
Collection Practices Act (the "FDCPA"), should that Act apply to this proceeding. Nothing in
this letter shall prevent you from exercising those rights as set forth in that communication. This
letter is to advise you that we are hereby instituting non-judicial foreclosure proceedings against
the referenced property. Enclosed you will find a copy of the Notice of Sale Under Power that
was submitted for publication in the legal newspaper in the county where the property is located.
The foreclosure sale is scheduled for April 2, 2019 ("Sale Date").

        The entire amount of the debt secured by said Note and Security Deed has now been
declared due and payable because of. among other possible defaults, failure to pay the
indebtedness as and when due and in the manner specified in the Note and Security Deed. The
total amount of the debt owed may consist of unpaid principal balance, any unpaid accrued
interest, escrow/impound shortages or credits, late charges, legalfees/costs, and other charges.
To find out the amount needed to either bring the Loan current or to pay off the Loan in full,
please call 1-866-397-5370.
(Continued on back/next page)




DCAL-18-06713-1
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 65 of 95




       Please be advised that the Foreclosing Entity intends to enforce the provisions of said
Note and Security Deed relative to payment of attorneys' fees. Unless the full amount owed on
this Loan is paid within ten (10) days from the date of receipt of this letter, reasonable attorneys'
fees, as defined by the Official Code of Georgia Annotated Section ("O.C.G.A.") § 13-1-11, will
also be owed.     Please be further advised that from this point forward, strict compliance with the
current terms of the Loan will be required pursuant to O.C.G.A. § 13-4-4.


        In some circumstances the Loan, State Law, and/or the Foreclosing Entity may allow the
default on the Loan to be cured and stopping the foreclosure prior to the sale date. You may
contact this office to find out if reinstatement of the Loan will be allowed, and if allowed, what
specific amount will be necessary to fully cure the default. Please be advised that if the default is
allowed to be cured on the Loan, payment must be made in the form of cash, cashier's check or
certified funds or wired to be received sufficiently in advance of the Sale Date to allow for
cancellation of the sale and pursuant to the terms of the Loan.


         If you are currently or have within the last twelve (12) months been in the military service
AND joined after the date of the Loan, please notify this office immediately. You may be
entitled to relief under the Servicemembers Civil Relief Act. You may also call 1-800-342-9647
for further assistance or visit www.militarvonesource.com/SCRA.          When contacting this
office as to your military service, you must provide us with positive proof as to your military
status. If you do not provide this information, we will assume that you are not entitled to
protection under the above mentioned Act.


        We do not believe that you are represented by counsel. If you are represented by counsel,
please notify us immediately and provide the name and address of your lawyer so that we may
direct communications to them. If we do not hear from you we will assume that you are not
represented by counsel in relation to the foreclosure.


         This notice is not intended to collect the debt against you personally or indicate that you
are personally liable for this debt. This notice relates solely to an enforcement of rights with
respect to the above-referenced property.

        This letter is notice to the extent the FDCPA applies. Nothing contained herein or in future
notices shall be deemed an admission that the FDCPA applies to this firm's representation of the
Foreclosing Entity .




Should the FDCPA apply, please be advised that this firm is acting as a debt collector attempting to
collect a debt and any information obtained will be used for that purpose.




DCAL-18-06713-1
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 66 of 95

                             NOTICE OF SALE UNDER POWER


 GEORGIA, HENRY COUNTY


       By virtue of a Power of Sale contained in that certain Security Deed from LEMARCUS
 ALLISON to MORTGAGE ELECTRONIC REGISTRATION SYSTEMS INC AS NOMINEE
 FOR CALCON MUTUAL MORTGAGE LLC, dated March 24, 2017, recorded March 27,
 2017, in Deed Book 15151, Page 282-295, Henry County, Georgia Records, said Security Deed
 having been given to secure a Note of even date in the original principal amount of Four Hundred
 Twenty-Four Thousand One Hundred and 00/100 dollars ($424,100.00), with interest thereon as
 provided for therein, said Security Deed having been last sold, assigned and transferred to
 CalCon Mutual Mortgage LLC, there will be sold at public outcry to the highest bidder for cash
 at the Henry County Courthouse, within the legal hours of sale on the first Tuesday in April,
 2019, all property described in said Security Deed including but not limited to the following
 described property:

 ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 47 OF
 THE 6TH DISTRICT, HENRY COUNTY, GEORGIA, BEING LOT 9, BLOCK F, EAGLES
 LANDING, UNIT II, AS PER PLAT RECORDED IN PLAT BOOK 18. PAGE 173, HENRY
 COUNTY, GEORGIA RECORDS, WHICH PLAT IS INCORPORATED HEREIN AND
 MADE A PART HEREOF BY THIS REFERENCE.


         Said legal description being controlling, however the property is more commonly known
 as 250 MONTROSE DR, MCDONOUGH, GA 30253.


         The indebtedness secured by said Security Deed has been and is hereby declared due
 because of default under the terms of said Security Deed and Note. The indebtedness remaining
 in default, this sale will be made for the purpose of paying the same, all expenses of the sale,
 including attorneys' fees (notice to collect same having been given) and all other payments
 provided for under the terms of the Security Deed and Note.


          Said property will be sold on an "as-is" basis without any representation, warranty or
 recourse against the above-named or the undersigned. The sale will also be subject to the
 following items which may affect the title: any outstanding ad valorem taxes (including taxes
 which are a lien, whether or not now due and payable); the right of redemption of any taxing
 authority; matters which would be disclosed by an accurate survey or by an inspection of the
 property; all zoning ordinances; assessments; liens; encumbrances; restrictions; covenants, and
 any other matters of record superior to said Security Deed.


         To the best of the knowledge and belief of the undersigned, the owner and party in
 possession of the property is LEMARCUS ALLISON, or tenants(s).


         The sale will be conducted subject (1) to confirmation that the sale is not prohibited
 under the U.S. Bankruptcy Code and (2) to final confirmation and audit of the status of the loan
 with the holder of the Security Deed.


          Please note that, pursuant to O.C.G.A. § 44-14-162.2, you are not entitled by law to an
 amendment or modification of the terms of your loan. The entity having full authority to
 negotiate, amend or modify all terms of the loan (although not required by law to do so) is:
 CalCon Mutual Mortgage LLC, Loss Mitigation Dept., 1 Corporate Drive, Ste 360, Lake Zurich,
 IL 60047, Telephone Number: 1-866-397-5370.


                           CALCON MUTUAL MORTGAGE LLC
                                         as Attorney in Fact for
                                     LEMARCUS ALLISON
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 67 of 95

 THE BELOW LAW FIRM MAY BE HELD TO BE ACTING AS A DEBT COLLECTOR.
 UNDER FEDERAL LAW. IF SO, ANY INFORMATION OBTAINED WILL BE USED
 FOR THAT PURPOSE.

 Attorney Contact: Rubin Lublin, LLC, 3145 Avalon Ridge Place. Suite 100, Peachtree Corners,
 GA 30071
 Telephone Number: (877) 813-0992 Case No. DCAL- 18-067 13-1
 Ad Run Dates 03/06/2019, 03/13/2019, 03/20/2019, 03/27/2019


 rubinlublin.com/property-listing
                                                                                               E-FILED
                                                                                               E-FILED IN
                                                                                                       IN OFFICE
                                                                                                          OFFICE -- SC
                                                                                                                    SC
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 68 of 95 OF
                                                                   CLERK
                                                                   CLERK OF SUPERIOR
                                                                            SUPERIOR COURT
                                                                                     COURT
                                                                                        GWINNETT COUNTY, GEORGIA
                                                                                                  19-A-02887-4
                                                                                              3/26/2019
                                                                                              3/26/2019 3:57
                                                                                                        3:57 PM
                                                                                                             PM

                                                                                                                 O-
                    IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                     STATE OF GEORGIA                                     CLERK OF SUPERIOR
                                                                                           LERKOF  SUP    R COURT
                                                                                                            COURT




                                                      )
LEMARCUS ALLISON,                                     )
                                                      )
       Plaintiff,                                     )        Civil Action No.
                                                      )       19-A-02887-4
                                                              19-A-02887-4—
       v.                                             )
                                                      )
CALCON MUTUAL MORTGAGE LLC, and                       )
PENNYMAC LOAN SERVICES, LLC,                          )
                                                      )
       Defendants.                                    )


            APPLICATION AND MOTION FOR TEMPORARY RESTRAINING ORDER.
             PRELIMINARY INJUNCTION. AND PERMANENT INJUNCTION


       COMES NOW the Plaintiff Lemarcus Allison ("Plaintiff'), by his attorneys and pursuant


to O.C.G.A. § 9-1 1-65, hereby moves this Court for the entry of a Temporary Restraining Order

and, pending a hearing thereon, the entry of a Preliminary Injunction and a Permanent Injunction

against Defendants CalCon Mutual Mortgage LLC ("Calcon") and PennyMac Loan Services,

LLC ("PennyMac"), (hereinafter collectively referred to as "Defendants"). Defendants gave


notice to the Plaintiff that the Defendants intend to continue to pursue non-judicial foreclosure of

the Plaintiffs home located at 250 Montrose Drive, McDonough, Henry County, Georgia 30253

(the "Property").


       Plaintiff would suffer immediate and irreparable harm should the non-judicial foreclosure

continue. Additionally, Plaintiff has no other remedy at law. Plaintiff respectfully requests this

Court to enjoin the Defendants and issue a Temporary Restraining Order prohibiting the

Defendants from conducting a non-judicial foreclosure based upon the sworn facts in the

Plaintiffs Verified Complaint pending further hearing of the matter by this Court.




                                     TRO Application Page 1 of 17
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 69 of 95



       In support of this Application and Motion, Plaintiff offers the following: Memorandum of


Points and Authorities in support of Plaintiffs Application and Motion for Temporary


Restraining Order Preliminary Injunction and Permanent Injunction; and, Plaintiffs Verified


Complaint, which is filed contemporaneously herewith and incorporated by reference in this


Motion which sets forth the claims and prayers for relief.




       WHEREFORE, Plaintiff prays that the Court enter a temporary restraining order and


preliminary injunction, and a permanent injunction, enjoining Defendants and all others acting in


concert with them, from pursuing and otherwise foreclosing upon Plaintiffs residence located at


250 Montrose Drive, McDonough, Henry County, Georgia 30253.




       Respectfully submitted, this the     \ day of                       • 20
                                                                                  I
                                                       STEVENSySTEAENS                 ER, LLC



                                                       And:        evens

                                                       Georgia Bar No. 680632
4167 Roswell Road
Suite A Floor 1
Atlanta, GA 30342
(770) 393-8900
aste vens @ lawstevens.com
Attorneys for Plaintiff




                                    TRO Application Page 2 of 17
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 70 of 95



                    IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                     STATE OF GEORGIA


                                                       )
LEMARCUS ALLISON,                                      )
                                                       )
       Plaintiff,                                      )       Civil Action No.
                                                       )       19-A-02887-4
                                                               19-A-02887-4
       v.
                                                       )
                                                       )
CALCON MUTUAL MORTGAGE LLC, and                        )
PENNYMAC LOAN SERVICES, LLC,                           )
                                                       )
       Defendants.                                     )


            BRIEF IN SUPPORT OF PLAINTIFF'S VERIFIED PETITION AND
        MOTION FOR TEMPORARY RESTRAINING ORDER, PRELIMINARY
                      INJUNCTION. AND PERMANENT INJUNCTION


       Pursuant to Uniform Superior Court Rule 6.7, comes now Plaintiff Lemarcus Allison


("Plaintiff') who files this Memorandum of Points and Authorities in support of Plaintiffs


Verified Petition and Motion for Temporary Restraining Order, Preliminary Injunction and


Permanent Injunction. Plaintiff seeks an immediate Temporary Restraining Order to enjoin the


Defendants from attempting to non-judicially foreclosure upon Plaintiffs home located at 250


Montrose Drive, McDonough, Henry County, Georgia 30253 (the "Property").


                                         JURISDICTION


       Plaintiff is an individual residing at the Property.


       Defendant CalCon Mutual Mortgage LLC ("CalCon") is registered with the Georgia


Secretary of State as a Foreign Limited Liability Company doing business in Georgia. CalCon's


registered agent is listed with the Georgia Secretary of State as Paracorp Incorporated located at


453 Hardy Ives Lane, Lawrenceville, Georgia 30045 in Gwinnett County, where Calcon may be


served with process in this action. CalCon is subject to the jurisdiction and venue of this court




                                     TRO Application Page 3 of 17
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 71 of 95



by virtue of the fact that its conducts business in Gwinnett County.


       Defendant PennyMac Loan Services, LLC ("PennyMac") is registered with the Georgia


Secretary of State as a Foreign Limited Liability Company doing business in Georgia.


PennyMac' s registered agent is listed with the Georgia Secretary of State as C T Corporation


System located at 289 S Culver Street, Lawrenceville, Georgia 30046, where PennyMac may be


served with process in this action. PennyMac is subject to the jurisdiction and venue of this court


by virtue of the fact that its conducts business in Gwinnett County.




                                    STATEMENT OF FACTS


       Plaintiff hereby incorporates the factual allegations and claims of the Verified Complaint


filed contemporaneously herewith.


                          ARGUMENT AND CITATION OF AUTHORITY


       1.      Standard for Issuance of a TRO


       Pursuant to O.C.G.A. §§ 9-5-1 and 9-5-8, this Court has broad discretion to "restrain . . .


any [] act of a private individual or corporation which is illegal or contrary to equity and good


conscience and for which no adequate remedy is provided at law.'' Interests in land are the


preeminent example where equitable relief is essential, Benton v. Patel, 257 Ga. 669, 672 (1987)


(injunction to stop foreclosure).


        "An interlocutory injunction ... is a temporary remedy designed to preserve or restore


the status quo and keep the parties from injuring one another until the court has had a chance to




                                     TRO Application Page 4 of 17
       Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 72 of 95



try the case." Bishop v. Patton. 288 Ga. 600, 604 (201 1) (citing Chambers v. Peach County. 268

                         i
Ga. 672, 673 (1997)).


          In deciding whether to issue an interlocutory injunction, the trial court should
          consider whether: (1) there is a substantial threat that the moving party will suffer
          irreparable injury if the injunction is not granted; (2) the threatened injury to the
          moving party outweighs the threatened harm that the injunction may do to the
          party being enjoined; (3) there is a substantial likelihood that the moving party
          will prevail on the merits of her claims at trial; and (4) granting the interlocutory
          injunction will not disserve the public interest. Bishop, 288 Ga. at 604.


However, the movant does not need to prove all four of these factors in order to obtain an


interlocutory injunction. See SRB Inv. Servs., LLLP v. Branch Banking & Trust Co., 289 Ga. 1,


5 n.7 (2011). Rather:


          [t]he first factor—substantial threat of irreparable injury if an interlocutory
          injunction is not entered— is the most important one, given that the main purpose
          of an interlocutory injunction is to preserve the status quo temporarily to allow the
          parties and the court time to try the case in an orderly manner. Bishop, at 604-605.


This is especially important for purposes of this litigation, where Plaintiff is under the imminent


threat of being wrongfully foreclosed upon and possibly evicted from her home prior to the final


adjudication of the above-captioned case if an interlocutory injunction is not granted.


2.        Issuance of a TRO is Authorized and Warranted


          Plaintiff requests that the Court grant injunctive relief pursuant to the power granted this


Court in O.C.G.A. § 9-1 1 -65(b). The Georgia Supreme Court has held that a trial court may


grant an interlocutory injunction:


          to maintain the status quo until a final hearing if, by balancing the relative equities
          of the parties, it would appear that the equities favor the party seeking the
          injunction. ... In establishing an equitable balance between the opposing parties,



     A court confronted with a request for an interlocutory injunction often will not have available
all the evidence needed to fully and finally adjudicate the parties' claims and defenses. In some
instances... the request for an interlocutory injunction comes before formal discovery has even
begun." Bishop, 288 Ga. at 604 (citing Parker v. West View Cemetery Assn., 195 Ga. 237, 242-
243 (1943)).

                                        TRO Application Page 5 of 17
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 73 of 95



       the likelihood of the applicant's ultimate success is not the determinative factor.
       The possibility that the party obtaining a preliminary injunction may not win on
       the merits at the trial does not determine the propriety or validity of the trial
       court's granting the preliminary injunction. R.D. Brown Contractors. Inc. v. Board
       of Education of Columbia County. 280 Ga. 210, 21 1 (2006).


Thus, this Court has the specific power and duty to enjoin a wrongful foreclosure to maintain the


status quo while it is determined whether the Defendants had the authority to non-judicially


foreclose on Plaintiffs Property. See Matrix Financial Services, Inc. v. Dean. 288 Ga.App. 666


(2007); West v. Koufman. 259 Ga. 505 (1989); Morgan v, Ocwen. 795 F.Supp.2d 1370 (201 1).


       The equities here strongly favor maintaining the status quo while this matter is litigated.


Plaintiff imminently faces a wrongful non-judicial foreclosure of her home and has substantial


proof that she is not in fact in default on her loan, and she will suffer immediate and irreparably


injury if the foreclosure is not enjoined by this Court. Focus Entm't Int'l, Inc. v. Partridge Greene,


Inc., 253 Ga. App. 121, 558 S.E.2d 440, 446 (Ga. App. 2001) (holding "Harm to an interest in


land is irreparable due to the unique character of the property interest"). The very purpose of an


interlocutory injunction is to preserve the status quo pending final adjudication. Plaintiffs


verified allegations and supporting evidence also demonstrate a strong likelihood of success on


the merits; that is, that the Defendants do not have the contractual right to conduct the non


judicial foreclosure pursuant to the Georgia statutes and de not have legal authority to non-


judicially foreclose on the Property because the Plaintiff is in fact current on his loan and has


made all his payments for which the Defendants base their right to declare a default. Therefore,


preliminary injunctive relief is warranted.


3.     Plaintiff Will Suffer Immediate and Irreparable Injury in the Absence of Injunctive
       Relief


       Plaintiff faces non-judicial foreclosure and possibly eviction and dispossession from hisr


home; thus, he will suffer immediate and irreparable injury if foreclosure is not enjoined by this



                                     TRO Application Page 6 of 17
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 74 of 95



Court. As stated above, the very purpose for granting an interlocutory injunction is to preserve


the status quo pending final adjudication. Plaintiffs allegations and the evidence that support


those allegations are sufficient to warrant an interlocutory injunction here.


       In a recent Northern District of Georgia opinion, Judge Amy Totenberg stated as follows:


       Georgia courts have long recognized that harm to an interest in land is irreparable
       due to the "unique character of the property interest." Focus Entm't Int'l, Inc. v.
       Partridge Greene, Inc.. 253 Ga. App. 121, 558 S.E.2d 440, 446 (Ga. Ct. App.
       2001). The real property interest holds a special place in our legal system as in our
       society, especially in cases involving the potential loss of that most important,
       tangible piece of emotional and physical stability - the home.


Stubbs v. Bank of America. NO. 1:1 1-CV-1367-AT, 2012 U.S. Dist. LEXIS 19846 at 2, (N.D.


Ga. February 16, 2012).


       The Georgia Supreme Court has likewise found that the loss of a home due to an


unlawful foreclosure is exactly the type of irreparable injury which warrants injunctive relief.


See Nat'l Life Ins. Co. v Cady, 227 Ga. 475, 476 (1971) ('"the mere recovery of damages by


plaintiffs . . . would not and could not adequately compensate them for the loss which they will


sustain if said foreclosure proceedings continue and they are evicted and left homeless . . . .").


4.     Plaintiff Has a Substantial Likelihood of Success on the Merits


       A. Attempted Wrongful Foreclosure


       In Georgia, a foreclosing creditor has a duty to exercise fairly the power of sale.


O.C.G.A. § 23-2-1 14; see also DeGolyer v. Green Tree Servicing. LLC, 662 S.E.2d 141, 147


(Ga. App. 2008) ("Where a grantee does not comply with the statutory duty under O.C.G.A. §


23-2-1 14 to exercise fairly the power of sale in a deed to secure debt, the debtor may sue for


damages for the tort of wrongful foreclosure."); Brown v. Freedman, 474 S.E.2d 73, 75 (Ga.


App. 1996 ) ("A claim for wrongful exercise of a power of sale under O.C.G.A.§ 23-2-1 14 can


arise when the creditor has no legal right to foreclose.").



                                     TRO Application Page 7 of 17
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 75 of 95



       Here, Plaintiff alleges that he is current on her loan with CalCon and has provided ample


evidence of those payments. The records produced by CalCon even demonstrate that Plaintiff is


current on his payments and that each claimed missed payment was actually paid. Thus, Plaintiff


has stated a plausible claim for attempted wrongful foreclosure based on CalCon's failures to


exercise the power of sale fairly and in good faith.


        Furthermore, CalCon has breached the contract with the Plaintiff by falsely declaring a


default and acceleration under the security deed. This has further breached CalCon's duty of


good faith and fair dealing read into every contract. The damage is obvious, as Plaintiff is forced


to file this action incurring attorney's fees and expenses that he would not have otherwise


incurred but for the breach of contract by the Defendants.


       Lastly, under Georgia law, Plaintiff is entitled to a declaratory judgment stating that he in


fact is not in default under the loan and security deed and that the Defendants have wrongfully


declared a default, wrongfully sought to exercise the power of sale in the security deed and have


wrongfully attempted non-judicial foreclosure under the security deed. If an injunction is not


granted to halt the non-judicial foreclosure sale, Plaintiffs claims for declaratory judgment may


become moot.


5.     Injury to Plaintiff Far Outweighs Potential Injury to Defendants.


       The potential harm to Plaintiff greatly outweighs any potential injury to Defendants.


Plaintiff faces foreclosure of his home and loss of the Property if Defendants are allowed to go


forward with the wrongful foreclosure. The only potential harm to Defendants is a delay in


possessing the Property, which continues to be protected by the Plaintiffs continued timely and


full mortgage payments under the loan as evidenced by CalCon's own records.           If Defendants


prevails on the merits, which they will not, they would still have all rights available to a lender




                                     TRO Application Page 8 of 17
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 76 of 95



under the Security Deed and their harm would be protected by the Security Deed and Plaintiffs


continued payments.


6.     An Injunction Would Serve the Public Interest.


       The injunction Plaintiff seeks would serve the public interest. Indisputably, the public has


a compelling interest in maintaining homeownership and ensuring that parties to a contract


perform their duties under that contract in good faith and fair dealing, especially when the parties


are at such a disparity in bargaining power as the Plaintiff and Defendants. The public interest is


especially served considering the percentage of the public that have mortgages on their property


with powers of sale almost identical to the Security Deed at issue in this case. Indeed, Georgia's


foreclosure statutes have been substantially revised by the legislature in recent years to increase


the protections available to the public in the face of demonstrated and widespread abusive


foreclosure practices such as those involved in this case. This Court's equity powers must be


used to prevent such injurious harm to one who has been or is in danger of being wronged.


7.     No Bond Should Be Required.


       O.C.G.A. § 9-1 1 -65(c) provides that it is within the discretion of the court to decide


whether a bond should be required in connection with the granting of injunctive relief. When


injunctive relief is issued after notice and hearing, the trial court may issue an injunction without


bond. Ebon Found. V. Oatman. 269 Ga. 340, 344 (1998); Central Water Works Supply. Inc. v.


Fisher. 240 111. App.3d 952, 608 N.E.2d 618, 181 111. Dec. 545 (111. App. 4 Dist., 1993); Falcon.


Ltd. v. Corr's Natural Beverages. Inc.. 165 111. App. 3d 815, 520 N.E.2d 831, 1 17 111. Dec. 480


(111. App. 1 Dist., 1987). Requiring a bond here would effectively punish Plaintiff for


Defendant's misdoings, so no bond should be required here. Additionally, no tender should be


required where Plaintiff has alleged lack of entitlement on the part of Defendants to enforce the




                                     TRO Application Page 9 of 17
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 77 of 95



Note, lack of standing to foreclose, that the Note has already been paid in full, or where Plaintiff


has not admitted to being in default. See e.g. Williamson v. Bank of Am.. N.A.. 201 1 U.S. Dist.


LEXIS 155582, *11, *12, *13-*14 (N.D.Ga. 2011).


       The situation here could not be more similar to the cases where Courts have determined


bond is not required. Plaintiff is current on his mortgage payments. He has ample evidence to


show that timely paid CalCon those payments in the full amount requested by CalCon until


CalCon began refusing and returning Plaintiffs mortgage payments. Plaintiff is


contemporaneously seeking permission from the court to deposit his mortgage payments into the


registry of the court as a form of bond to protect Defendant's interests. Therefore, Plaintiff


requests that this Court allow Plaintiff to continue to make his monthly mortgage payments and


not require a double bond for the injunction requested, as justice allows.


                                           CONCLUSION


       Defendants have failed to follow Georgia law in their non-judicial foreclose on the


Property and have breached the contract with the Plaintiff in falsely declaring default. Plaintiff


will suffer irreparable harm, and will continue to suffer irreparable harm, in the absence of


judicial intervention to prevent the wrongful foreclosure of the Property by Defendants.


Therefore, Plaintiff respectfully requests that this Court grant this Motion.


       Respectfully submitted, this      QH<1        day of       /^r>A          20.   a

                              [signature on the following page]




                                      TRO Application Page 10 of 17
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 78 of 95



                                             STEVENS, STEVENS & OLIVER, LLC


                                             /s/ Andrew M. Stevens
                                             Andrew M. Stevens
                                             Georgia Bar No. 680632
4167 Roswell Road
Suite A Floor 1
Atlanta, GA 30342
(770) 393-8900
astevens@lawstevens.com
Attorneys for Plaintiff




                           TRO Application Page 11 of 17
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 79 of 95



                    IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                     STATE OF GEORGIA


                                                      )
LEMARCUS ALLISON,                                     )
                                                      )
       Plaintiff,                                     )       Civil Action No.
                                                      )       19-A-02887-4
                                                              19-A-02887-4—
       v.                                             )
                                                      )
CALCON MUTUAL MORTGAGE LLC, and                       )
PENNYMAC LOAN SERVICES, LLC,                          )
                                                      )
       Defendants.                                    )


                           TEMPORARY RESTRAINING ORDER


       This cause was heard by the undersigned judge upon the application of the Plaintiff for a


temporary restraining order and preliminary injunction. It appears from the verified complaint


that plaintiff would suffer immediate and irreparable injury if Defendant CalCon Mutual


Mortgage    LLC     ("CalCon")   or Defendant   PennyMac      Loan   Services,   LLC   ("PennyMac")


(collectively, "Defendants") were to proceed with their efforts to non-judicially foreclose


Plaintiffs property during the pendency of this litigation.


       IT IS THEREFORE ORDERED that the Defendants are hereby restrained from non-


judicially foreclosing upon Plaintiffs property located at 250 Montrose Drive, McDonough,


Henry County, Georgia 30253.


       IT IS FURTHER ORDERED that a copy of the Temporary Restraining Order shall be


served upon each Defendant in the manner now provided for service of process.


       So Ordered, this the        day of                       , 20.




                                                      HONORABLE JUDGE




                                    TRO Application Page 12 of 17
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 80 of 95



Order Presented by'


STEVENS, STEVENS & OLIVER, LLC
Andrew M. Stevens
Georgia Bar No. 680632
4167 Roswell Road
Suite A Floor 1
Atlanta, GA 30342
(770) 393-8900
astevens@lawstevens.com
Attorney for Plaintiff




                           TRO Application Page 13 of 17
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 81 of 95



                    IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                       STATE OF GEORGIA


                                                        )
LEMARCUS ALLISON,                                       )
                                                        )
       Plaintiff,                                       )       Civil Action No.
                                                        )       19-A-02887-4
       v.                                               )
                                                        )
CALCON MUTUAL MORTGAGE LLC, and                         )
PENNYMAC LOAN SERVICES, LLC,                            )
                                                        )
       Defendants.                                      )


     RULE NISI REGARDING PLAINTIFF'S APPLICATION AND MOTION FOR
     TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION


       TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD, on the                                    day of


                    ., 20      , before the Honorable Judge                          in the Gwinnett


County Courthouse located at 75 Langley Drive, Lawrenceville, Georgia 30046 at                     :00


o'clock      .m., the Court will hear and consider why Plaintiffs Application and Motion for


Temporary Restraining Order and Preliminary Injunction should not be granted.


          Let the Defendants show cause on or before the date and time set for hearing why the


prayers of Plaintiff should not be granted as requested.


          Pending further hearing on this matter, Plaintiff requests to enjoin further efforts to non-


judicially foreclose Plaintiffs from property located at 250 Montrose Drive, McDonough, Henry


County, Georgia 30253, as identified in Plaintiffs Verified Complaint and Application and


Motion, is granted, and such actions are enjoined pending further hearing in this matter.


          So Ordered this        day of                               , 20.




                                                HONORABLE JUDGE


                                      TRO Application Page 14 of 17
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 82 of 95



Order Presented by:


STEVENS, STEVENS & OLIVER, LLC
Andrew M. Stevens
Georgia Bar No. 680632
4167 Roswell Road
Suite A Floor 1
Atlanta, GA 30342
(770) 393-8900
astevens@lawstevens.com
Attorney for Plaintiff




                           TRO Application Page 15 of 17
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 83 of 95



                     IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                       STATE OF GEORGIA
                                                )
LEMARCUS ALLISON,                               )
                                                )
        Plaintiff,                              )       Civil Action No.
                                                )        19-A-02887-4
                                                         19-A-02887-4
        v.                                      )
                                                )
CALCON MUTUAL MORTGAGE LLC,)
                                                )
        Defendant.                              )


                                   CERTIFICATE OF SERVICE


        This is to certify that on this day I have served a true and correct copy of the foregoing;


   •    APPLICATION AND MOTION FOR TEMPORARY RESTRAINING ORDER,


        PRELIMINARY INJUNCTION, AND PERMANENT INJUNCTION; and


   •    BRIEF IN SUPPORT OF PLAINTIFF'S VERIFIED PETITION AND MOTION FOR


        TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION, AND


        PERMANENT INJUNCTION; and


   •    TEMPORARY RESTRAINING ORDER; and


   •    RULE NIS I REGARDING PLAINTIFF' S APPLICATION AND MOTION FOR


        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION;


upon the opposing party via US Regular Mail and the Court's E-filing System which will


forward notice upon the opposing parties as follows:


                     Victor Kang                                  C T Corporation System
               Rubin Lublin LLC                                       289 S Culver Street
       3145 Avalon Ridge Place Suite 100                       Lawrenceville, Georgia 30046
         Peachtree Corners, GA 3007 1



                                   [signature on the following page]




                                      TRO Application Page 16 of 17
    Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 84 of 95



        This              day of                              , 20.


                                                      STEVENS, STEVENS & Q     ;llc
                                                      /s/ Andrew M. Stevens
                                                      Andrew M. Stevens
                                                      Georgia Bar No. 680632
4167 Roswell Road
Suite A Floor 1
Atlanta, GA 30342
(770) 393-8900
astevens@lawstevens.com
Attorneys for Plaintiff




                                   TRO Application Page 17 of 17
                                                                                          E-FILED
                                                                                          E-FILED IN
                                                                                                  IN OFFICE
                                                                                                     OFFICE -- SC
                                                                                                               SC
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 85 of 95 OF
                                                               CLERK
                                                               CLERK OF SUPERIOR
                                                                        SUPERIOR COURT
                                                                                 COURT
                                                                                  GWINNETT COUNTY, GEORGIA
                                                                                            19-A-02887-4
                                                                                          3/26/2019
                                                                                          3/26/2019 3:57
                                                                                                    3:57 PM
                                                                                                         PM


             IN THE SUPERIOR COURT OF GWINNETT COUNTY                                                       O-

                                  STATE OF GEORGIA                                 CLERK OF SUPERIOR
                                                                                    LERKOF  SUP    R COURT
                                                                                                     COURT




                                                       )
LEMARCUS ALLISON,                                      )
                                                       )
       Plaintiff,                                      )
                                                       )
                                                            C19-A-02887-4D'
                                                             19-A-02887-4
       V.                                              )
                                                       )
CALCON MUTUAL MORTGAGE LLC, and                        )
PENNYMAC LOAN SERVICES, LLC,                           )
                                                       )
       Defendants.                                     )


                          MOTION FOR INTERPLEADER


       COMES NOW LEMARCUS ALLISON (the "Plaintiff), to file his Motion for


Interpleader pursuant to O.C.G.A. §§ 9-11-22 and 23-3-90 against Defendants Calcon


Mutual Mortgage LLC ("CalCon") and PennyMac Loan Services, LLC ("PennyMac")


and shows the Court as follows:


                        Dispute Over Note and Security Deed




       Despite making all required mortgage payments, Plaintiff received a letter from


RAS Crane LLC, a previously unknown entity, stating that Plaintiff was in default and


that the Note must be paid in full to PennyMac, another unrelated and previously


unknown entity.


                                              2.


       Upon Plaintiff disputing the default, RAS Crane LLC responded with a letter


rejecting Plaintiffs dispute. To this letter, RAS Crane LLC an entirely unrelated Note.




                                         Page 1 of 7
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 86 of 95



                                               3.


       After a few months of hearing nothing from RAS Crane LLC, Plaintiff received


another Notice of Default from a new law firm, Rubin Lublin LLC. claiming to represent


CalCon as successor-in-interest of the Note and claiming that Plaintiff was in default


under the "Note and Security Deed."


                                               4.


       Although Plaintiff has continued to submit monthly mortgage payments to


CalCon, the payments for December 2018 and January 2019 were returned by CalCon,


who stated that they were returning the funds because the loan had been accelerated and


the payments were insufficient to pay what is owed.


                                               5.


       After receiving Plaintiffs mortgage payments for December 2018 and January


2019, Defendants have returned these amounts to Plaintiff.


                                               6.


       As Plaintiff disputes the validity of the defaults claimed first by RAS Crane LLC,


and then Rubin Lublin LLC, Plaintiff fears he will be vulnerable to additional claims of


default for failing to make timely mortgage payments.


                                               7.


       Plaintiff requests that this Court issue an order allowing Plaintiff to deposit


$12,799.16 into the registry of the court, the sum of the monthly mortgage payments for

December 2018 and January, February, and March of 2019.




                                          Page 2 of 7
 Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 87 of 95



                                                  8.


        Plaintiff also requests the court allow plaintiff to deposit future mortgage


payments into the registry of the court until such time as there is a final order in this case.


These payments of $3,199.79 shall be made on or before the 5th of each month beginning


April 5, 2019.


                                                  9.


        Plaintiff requests that this Court tax Plaintiffs expenses in filing this Motion and


assessing the including attorneys' fees in the bill of costs, with the Court in its discretion


determining the amount of the attorneys' fees.             Those expenses shall be paid by the


parties cast in the action as other costs are paid.




WHEREFORE, Plaintiff requests relief as follows:


        (a)      That Plaintiff be allowed to pay into the registry of this Court the amount


                 of the total $12,799.16; and


        (b)      That Plaintiff be allowed to pay into the registry of this Court $3,199.79


                 on or before the fifth of each month beginning April 5, 2019 until this


                 Court shall issue a final order in this case; and


        (c)      That upon payment into the registry of the Court of the mortgage


                 payments, Plaintiff be discharged and relieved of any further liability


                 related to mortgage payments paid into the registry of the Court; and


        (d)      That each and every Defendant be restrained and enjoined from instituting


                 or enforcing any action against Petitioner in connection with the $ecurity




                                             Page 3 of 7
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 88 of 95



                  Deed and Promissory Note including, but not limited to, publishing or


                  conducting a foreclosure sale of the Property; and


        (e)       That the costs of this action, including attorneys' fees in an amount not


                  less than $1000.00, be charged against and paid from the proceeds paid


                  into the registry of this Court, as required by O.C.G.A. § 23-3-90(b); and


        (f)       WHEREFORE, Plaintiff Lemarcus Allison prays that judgment be entered


                  in its favor as sought herein, and that Plaintiff have such other and further


                  relief as is just and proper.




Respectfully submitted this                day of                       ,2ofi
                                                    STEVENS, S'         S &       7ER, LLC



                                                    Andrew-St€vens
                                                    Georgia Bar No. 680632
4167 Roswell Road
Suite A Floor 1
Atlanta, GA 30342
(770) 393-8900
astevens@lawstevens.com
Attorneys for Plaintiff




                                              Page 4 of 7
 Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 89 of 95



              IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                  STATE OF GEORGIA


                                                           )
LEMARCUS ALLISON,                                          )
                                                           )
       Plaintiff,                                          )   Civil Action No.
                                                           )   —19-A-02887-4
                                                                19-A-02887-4
        v.                                                 )
                                                           )
CALCON MUTUAL MORTGAGE LLC, and                            )
PENNYMAC LOAN SERVICES, LLC,                               )
                                                           )
       Defendants.                                         )


                                           ORDER


        Upon consideration of Plaintiff s Motion for Interpleader, it is hereby


ORDERED, ADJUDGED, AND DECREED that the Plaintiff be allowed to pay into the


registry of the court the sum of $12,799.16.


       Further, it is ORDERED, ADJUDGED, AND DECREED that the Plaintiff be


allowed to pay into the registry of the court monthly mortgage payments in the amount of


$3,199.79 on or before the fifth of each month, beginning April 5, 2019, until such time


as there is a final order in the above-styled case.




So ordered this                                   day of                    , 20




                                                   HONORABLE JUDGE




                                            Page 5 of 7
 Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 90 of 95



Order Prepared By:


STEVENS, STEVEN// OLIVER, LLC


Andrew Stevens,
Georgia Bar No?680632
4167 Roswell Road
Suite A Floor 1
Atlanta, GA 30342
(770) 393-8900
astevens@lawstevens.com
Attorneys for Plaintiff




                                Page 6 of 7
Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 91 of 95



               IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                STATE OF GEORGIA


                                                         )
LEMARCUS ALLISON,                                        )
                                                         )
        Plaintiff,                                       )       Civil Action No.
                                                         )        19-A-02887-4
        v.
                                                         )
                                                         )
CALCON MUTUAL MORTGAGE LLC, and                          )
PENNYMAC LOAN SERVICES, LLC,                             )
                                                         )
       Defendants.                                       )


                            CERTIFICATE OF SERVICE


       This is to certify that the undersigned has on this day served a true and correct


copy of the foregoing Plaintiff's Motion for Interpleader and Order upon all parties by


statutory electronic service pursuant to O.C.G.A. 9-11-5 addressed as follows:




       This                                            , 2019.




                                              STEVENS, STEVENS & OLIVER, LLC



                                              Andrew M. Stevens
                                              Georgia Bar No. 680632
4167 Roswell Road, Suite A, Floor 1
Atlanta, GA 30342
(t) 770-393-8900
(f) 770-392-0367
astevens@lawstevens.com
Attorney for Plaintiff




                                         Page 7 of 7
          Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 92 of 95

                                                                                                   ;nLfOINpFFI'CE
                                                                                                  ':V ' l-;- n'ouwrr; ga

                               IN THE SUPERIOR COURT OF GWINNETT CG
                                                       STATE OF GEORGIA
                                                                                              RICHARD ALEXANDER, CLERK

                                                                         )
       LEMARCUS ALLISON,                                                 )
                                                                         )
                  Plaintiff,                                             )         Civil Action No.
                                                                         )         1Q-A-02887-4
                  V.                                                     )
                                                                         )
       CALCON MUTUAL MORTGAGE LLC, and                                   )
       PENNYMAC LOAN SERVICES, LLC,                                      )
                                                                         )
                  Defendants.                                            )


             RULE NISI REGARDING PLAINTIFF'S APPLICATION AND MOTION FOR
             TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION


                  TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD, on the ffi^dav                                       of


                                > 20_L_5_, before the Honorable Judge                              iCp\\in the Gwinnett
       County Courthouse located at 75 Langley Drive, Lawrenceville, Georgia 30046 at /^- :00
       o'clock               the Court will hear and consider why Plaintiffs Application and Motion for


       Temporary Restraining Order and Preliminary Injunction should not be granted.


                  Let the Defendants show cause on or before the date and time set for hearing why the


       prayers of Plaintiff should not be granted as requested.


                   Pending further hearing on this matter, Plaintiff requests to enjoin further efforts to non-

       judicially foreclose Plaintiffs from property located at 250 Montrose Drive, McDonough, Henry


       County, Georgia 30253, as identified in Plaintiffs Verified Complaint and Application and

       Motion, is granted, and such actions are enjoined pending further hearing in this matter.


                  So Ordered this      2$ day of                                       ,20.
                                                                                />'
                                                                              /,



                                                                         A-
                                                                 HONORABLE JUDGE


Defendant to be   personally served by the Plaintiff
                                                       TRO Application Page 14 of 17
  Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 93 of 95




Order Presented by:


STEVENS, STEVENS & OLIVER, LLC
Andrew M. Stevens
Georgia Bar No. 680632
4167 Roswell Road
Suite A Floor 1
Atlanta, GA 30342
(770) 393-8900
astevens @ lawstevens.com
Attorney for Plaintiff




                            TRO Application Page 15 of 17
     Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 94 of 95


                                                                                       FILFO IN OFFICE
                                                                                  CI r-->. 'UPER'CR COURT
                                                         COUNTY                            : TT ( OUNTY OA
                       IN THE SUPERIOR COURT OF GWINNETT
                                            STATE OF GEORGIA
                                                                                  2013 APR -9 PM fc:23

                                                                                 RICHARD ALEXANDER. CLERK
LEMARCUS ALLISON,
                                                                   Case No. 19-A-02887-4

        Plaintiff,


v.




CALCON MUTUAL MORTGAGE LLC and
PENNYMAC LOAN SERVICES, LLC,


         Defendants.



                                                      ORDER


                                                                     ation for Temporary Restraining
           This matter is before the Court on the Plaintiff's Applic

                                                     tion. The Plaintiff is seeking to enjoin a
 Order, Preliminary Injunction, and Permanent Injunc

                                                       ose Drive, McDonough, Henry County,
 foreclosure sale of the property located at 250 Montr

                                                       l Mortgage, LLC ("CalCon") had
 Georgia 30253 (the "Property"). Defendant CalCon Mutua

                                                           a temporary restraining order entered
 scheduled a sale for April 4, 2019, which was enjoined by

                                                            tion was heard on April 8, 2019.
 on March 28, 2019. The request for an interlocutory injunc

                                                                        counsel, the Court finds that
            Upon review of the record, applicable law, and arguments of

                                                                     dingly, the Plaintiffs Request for
     it is inappropriate to grant an interlocutory injunction. Accor
                                                             rary restraining order, entered on
     Interlocutory Injunction is hereby DENIED and the tempo

     March 28, 2019, is DISSOLVED.

            SO ORDERED, this                  day of April, 2019




                                                        HON. RAfte¥llICU
                                                        Superior Court Judge

          Copies to:
           All counsel of record and pro se parties

                                                           1
   Case 1:19-cv-02025-WMR-JCF Document 1-1 Filed 05/06/19 Page 95 of 95




PREPARED AND PRESENTED BY:




BRET J. CHANESS (GA Bar No. 720572)
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(678) 281-2730 (Telephone)
(404) 92 1-90 16 (Facsimile)
bchaness@rubinlublin.com


Attorney for CalCon Mutual Mortgage, LLC




                                           2
